Exhibit 10.1

LEASE

between

Arc Terminals Holdings LLC

as Lessee

and

LCP Oregon Holdings, LLC

as Lessor

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page  

ARTICLE I. FUNDAMENTAL LEASE PROVISIONS

     1     

1.1

 

Definitions

     1     

1.2

 

Certain Interpretive Provisions

     11   

ARTICLE II. LEASE CHARACTERIZATION

     11     

2.1

 

Lease Characterization

     11   

ARTICLE III. LEASED PROPERTY

     13     

3.1

 

Lease of Leased Property

     13     

3.2

 

Additional Encumbrances

     13   

ARTICLE IV. REPRESENTATIONS AND WARRANTIES

     14     

4.1

 

Representations and Warranties of Lessor

     14     

4.2

 

Representations and Warranties of Lessee

     15   

ARTICLE V. RENT

     15     

5.1

 

Base Rent, Variable Rent and Additional Rent

     15     

5.2

 

Account for Payment of Base and Variable Rent

     16     

5.3

 

Payment to Party Claiming Rent

     16     

5.4

 

Past Due Rent

     16   

ARTICLE VI. TAXES

     16     

6.1

 

Taxes

     16     

6.2

 

Payment

     17     

6.3

 

Exclusions from Taxes

     17     

6.4

 

Payment of Taxes

     18     

6.5

 

Abatements

     18     

6.6

 

Right to Contest Taxes

     18   

ARTICLE VII. CONDITION OF LEASED PROPERTY; MAINTENANCE

     19     

7.1

 

Lessee Maintenance of Leased Property

     19     

7.2

 

No Trespass

     19   

ARTICLE VIII. UTILITIES

     19     

8.1

 

Payment of Utility Charges

     19   

ARTICLE IX. USE

     19     

9.1

 

Lessee Use

     19     

9.2

 

Operating Requirement

     20   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page  

ARTICLE X. PERMITTED CAPITAL IMPROVEMENTS, PARTS

     20     

10.1

 

Permitted Capital Improvements

     20     

10.2

 

Replacement of Parts

     21     

10.3

 

Lessor Capital Improvements Construction

     21   

ARTICLE XI. REGULATORY ISSUES

     22     

11.1

 

Lessee’s Rights

     22     

11.2

 

Lessor’s Rights

     22     

11.3

 

No Application to Condemnation

     22   

ARTICLE XII. MECHANIC’S LIENS

     22     

12.1

 

Lessee’s Obligations

     22     

12.2

 

Lessor’s Obligations

     23   

ARTICLE XIII. LESSEE PROPERTY

     23     

13.1

 

No Lien

     23     

13.2

 

Sole Risk of Lessee

     23     

13.3

 

Lessee’s Ability to Grant Liens on Lessee Property and Lessee’s Interest in
Lease

     23   

ARTICLE XIV. INSURANCE

     24     

14.1

 

Insurance Coverage

     24     

14.2

 

Environmental Insurance

     25     

14.3

 

Insurance Requirements Generally

     25     

14.4

 

Waiver of Subrogation

     25     

14.5

 

No Release from Liability

     26   

ARTICLE XV. FIRE AND OTHER CASUALTY

     26     

15.1

 

Fire and Other Casualty

     26     

15.2

 

Restoration Conditions

     26   

ARTICLE XVI. CONDEMNATION

     27     

16.1

 

Condemnation Damages and Awards

     27     

16.2

 

General Taking Provisions

     27     

16.3

 

Restoration Conditions

     27   

ARTICLE XVII. LIMITS ON TRANSFERS, ASSIGNMENTS, LEASES AND LIENS

     28     

17.1

 

Assignment and Subletting by Lessee

     28     

17.2

 

Cure Rights Upon Assignee Default

     28   

ARTICLE XVIII. LESSEE’S SURRENDER OF LEASED PROPERTY

     29     

18.1

 

Surrender

     29   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page  

ARTICLE XIX. LESSOR ASSIGNMENT OF LEASE

     29     

19.1

 

Assignment of Lease

     29   

ARTICLE XX. LEASE SUBORDINATION

     29     

20.1

 

No Subordination of Lessor’s Fee Simple Estate; Fee Mortgages

     29     

20.2

 

Leasehold Mortgages

     30     

20.3

 

Protection of Leasehold Mortgagees

     30   

ARTICLE XXI. INDEMNIFICATION

     31     

21.1

 

Indemnification by Lessee

     31     

21.2

 

Release and Indemnification by Lessor

     32     

21.3

 

Concurrent Negligence

     32     

21.4

 

Survival

     32     

21.5

 

Claims Procedure

     32   

ARTICLE XXII. ENVIRONMENTAL LAWS

     33     

22.1

 

Environmental Undertakings

     33     

22.2

 

Environmental Covenants

     33     

22.3

 

Lessee Environmental Indemnity

     33     

22.4

 

Claims Procedure

     33     

22.5

 

Survival

     34     

22.6

 

Lessee’s Environmental Obligations

     34   

ARTICLE XXIII. DEFAULTS AND REMEDIES

     34     

23.1

 

Lessee Events of Default

     34     

23.2

 

Lessor’s Remedies for a Lessee Event of Default

     35     

23.3

 

Lessor Events of Default

     37     

23.4

 

Lessee’s Remedies for a Lessor Event of Default

     38   

ARTICLE XXIV. NOTICE

     39     

24.1

 

Notices

     39     

24.2

 

Deemed Receipt

     40     

24.3

 

Delivery; Time of Notice

     40   

ARTICLE XXV. RENEWAL AND END OF TERM OPTIONS

     40     

25.1

 

Renewal Option

     40     

25.2

 

Procedure Upon Purchase

     40     

25.3

 

Lessee as Operator After Term

     41     

25.4

 

Lessee Buy-Out

     41     

25.5

 

Lessee Termination Options

     41   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page  

ARTICLE XXVI. MISCELLANEOUS PROVISIONS

     42     

26.1

 

Memorandum/Notice of Lease

     42     

26.2

 

Force Majeure

     42     

26.3

 

Consequential Damages

     42     

26.4

 

Holding Over

     42     

26.5

 

Quiet Enjoyment

     42     

26.6

 

Cost and Expense

     42     

26.7

 

Access; Reporting

     43     

26.8

 

Accord and Satisfaction

     44     

26.9

 

Prevailing Party

     44     

26.10

 

Confidentiality

     45     

26.11

 

Consent of Lessor and Lessee

     45     

26.12

 

Permitted Lessee Contests

     45     

26.13

 

Waiver

     46     

26.14

 

Interpretation

     46     

26.15

 

No Derivative Liability

     46     

26.16

 

Successors and Assigns

     46     

26.17

 

Rights of Third Parties

     47     

26.18

 

No Offer; Entire Agreement

     47     

26.19

 

Headings

     47     

26.20

 

Counterparts

     47     

26.21

 

Governing Law; Venue; Service of Process; Waiver of Jury Trial

     47     

26.22

 

Time of the Essence

     48     

26.23

 

Estoppel Certificates

     48   

ARTICLE XXVII. OTHER AGREEMENTS OF LESSOR AND LESSEE

     48     

27.1

 

Additional Lessor Covenants

     48     

27.2

 

Additional Lessee Covenants

     49   

Schedules and Exhibits

 

Schedule 1    Minimum Rent Exhibit A    Improvements Exhibit B    Guaranty of
Lease Exhibit C    Memorandum of Lease Exhibit D    Services Agreement Exhibit E
   Map of Terminal Facilities Exhibit F    Legal Description of Land Exhibit G
   Form of Estoppel Certificate Exhibit H    Form of Office Lease Agreement

 

iv



--------------------------------------------------------------------------------

LEASE

This Lease (as amended, restated, replaced, supplemented, or otherwise modified
from time-to-time, this “Lease”) is dated as of January 21, 2014 (the “Effective
Date”), and is made by and between:

Lessor:            LCP Oregon Holdings, LLC, Delaware limited liability company;

and

Lessee:            Arc Terminals Holdings LLC, a Delaware limited liability
company.

In consideration of the rents and the other terms, covenants and conditions set
forth in this Lease, Lessor leases to Lessee and Lessee leases from Lessor all
of Lessor’s rights, title, and interests in and to the Leased Property (defined
below) upon the following terms and conditions:

ARTICLE I.

FUNDAMENTAL LEASE PROVISIONS

1.1 Definitions. For all purposes of this Lease, except as may be expressly set
forth herein or unless the context clearly indicates a contrary intent, the
following terms have the following definitions:

“Actual Daily Volume” means for any calendar month the actual average daily
volume of barrels of oil equivalent received by the Portland Terminal.

“Additional Rent” means all amounts, costs, expenses, Losses, liabilities,
indemnities and other monetary obligations (including Lessee’s obligation to pay
any interest at the Default Interest Rate hereunder) which Lessee is required to
pay pursuant to the terms of this Lease, other than Base Rent or Variable Rent.

“Adjustment Date” means the first day of the month following the month in which
the fifth yearly anniversary of the Effective Date occurs, and every yearly
anniversary of such first day of the month thereafter during the Term.

“Affiliate” has the meaning ascribed to such term in Rule 12b-2 of General Rules
and Regulations under the Exchange Act (and, with respect to a Person, includes
any subsidiary of that Person).

“Agreed FMV Rent” has the meaning given in Section 25.1(b).

“Applicable Legal Requirements” mean all statutes, ordinances, regulations and
codes of any Governmental Authority having jurisdiction, including, without
limitation, Environmental Laws, zoning, health, fire, safety and building codes,
applicable or that may become applicable to the Leased Property (or portion
thereof at issue).

“Base Daily Volume” means a notional average daily volume of barrels of oil
equivalent received by the Portland Terminal, equal to 12,500.

“Base Rent” means (i) during the Initial Term, the Minimum Rent, and (ii) during
any Renewal Term, the amount determined pursuant to Section 25.1 hereof.



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed. If the last day of any time period under this Lease, or the last
day for performance of any obligation, or for giving any notice, or for taking
any other action under this Lease falls on a day that is not a Business Day,
then the last day of such time period shall be extended to the first day
thereafter that is a Business Day.

“Capital Improvements” means such alterations, additions and replacements to any
of the Leased Property as Lessee may from time-to-time desire or be required to
make.

“Casualty Date” means the date fire or other casualty damages any portion of the
Leased Property.

“Casualty Proceeds” means the insurance proceeds actually received by or payable
to Lessee with respect to a fire or other casualty of the Leased Property, but
excluding from such insurance proceeds (a) Lessee’s reasonable third party costs
and expenses (including reasonable attorneys’ fees and expenses) incurred in
collecting same, (b) as of any date, proceeds previously paid to Lessee and used
to repair, restore or replace the Leased Property as a result of such fire or
other casualty, and (c) the proceeds of any business interruption or similar
insurance with respect to such fire or other casualty.

“Confidential Information” means all information relating to Lessee, the Lessee
Guarantor or the operation of the Leased Property by Lessee furnished to Lessor
by or on behalf of Lessee, Lessee Guarantor or any of their respective
Affiliates prior to, on or after the Effective Date and designated as
confidential. Notwithstanding the foregoing, Confidential Information shall not
include information that is publicly available other than as a result of actions
in violation of Section 26.10 hereof.

“Control” or any derivation thereof has the meaning set forth in Rule 12b-2
under the Exchange Act. “Controlling” and “Controlled” have meanings correlative
thereto.

“Corrective Action” means environmental investigation and/or remediation,
including Phase II testing, sampling, engineering, consulting, reporting, active
remediation, passive remediation, monitoring and risk assessment or any
combination of these activities.

“Current Lease Term End” means the end of the then current Term assuming that
there will not be a Renewal Term at the end thereof.

“Debtor Relief Law” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States of America or
other applicable jurisdictions from time-to-time in effect and affecting the
rights of creditors generally.

“Default Interest Rate” means fifteen percent (15%).

“Discount Rate” means the greater of (a) the interest rate (on the date of
termination of this Lease by Lessor pursuant to its remedies under
Section 23.2(a)) on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York, plus one half of one percent (0.5%), and
(b) the Prime Rate on the date of termination of this Lease by Lessor pursuant
to its remedies under Section 23.2(a).

“Due Date for Other Additional Rent” has the meaning given in Section 5.4.

 

2



--------------------------------------------------------------------------------

“ERA” has the meaning given in Section 22.6.

“Effective Date” means the date of this Agreement, which shall be the same date
as the date of conveyance of the Terminal System to Lessor pursuant to the PSA.

“Effective Date Recorded Documents” means all restrictions and charges created
or imposed pursuant to documents and instruments recorded in the Official Public
Records against the Leased Property as of the time of conveyance of the Leased
Property to Lessor pursuant to the PSA.

“Environmental Laws” means all federal, state, and local laws, statutes, rules,
regulations, orders, judgments, ordinances, codes, injunctions, decrees, and
other legally enforceable requirements relating to (a) pollution or protection
of the environment or natural resources, (b) any actual or threatened
depositing, spilling, leaking, pumping, pouring, placing, emitting, discarding,
abandoning, emptying, discharging, migrating, injecting, escaping, leaching,
dumping or disposing into the environment of, or any exposure to, any Hazardous
Materials, or (c) the generation, manufacture, processing, distribution, use,
treatment, storage, transport, disposal or handling of any Hazardous Materials;
including the federal Comprehensive Environmental Response, Compensation and
Liability Act, the Superfund Amendments and Reauthorization Act, the Resource
Conservation and Recovery Act, the Clean Air Act, the Clean Water Act, the Safe
Drinking Water Act, the Toxic Substances Control Act, the Oil Pollution Act of
1990, the Federal Hazardous Materials Transportation Law, the Marine Mammal
Protection Act, the Endangered Species Act, and the National Environmental
Policy Act, each as amended through the Effective Date.

“Excess Product Volume Factor” means for any calendar month during the Term from
and after the Effective Date, the greater of (a) zero, or (b) 71% of (i) the
decimal fraction obtained by dividing the Actual Daily Volume by the Base Daily
Volume, minus (ii) one (1) [i.e., ((Actual Daily Volume / Base Daily Volume) –
1) * 71%].

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Matters” has the meaning given in Section 6.3.

“Fair Market Rent” means the rent that would be agreed on between a willing
lessor and a willing lessee, with neither being required to act, and both having
reasonable knowledge of the relevant facts.

“Fair Market Value” or “fair market value” means the price that would be agreed
on between a willing buyer and a willing seller, with neither being required to
act, and both having reasonable knowledge of the relevant facts.

“Flow and Volume Information” means the flow and volume information of the type
to be furnished by Lessee pursuant to Section 26.7(b)(i).

“Franchise” means that certain franchise granted by the City of Portland to
Paramount of Oregon, Inc. on August 16, 2006, pursuant to Ordinance No. 180378,
to construct, operate, and maintain the Pipeline System, as well as the consent
of the City of Portland pursuant to Ordinance 186387 to the assignment of such
franchise to Lessor.

“Force Majeure” has the meaning given in Section 26.2.

 

3



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in effect from
time-to-time in the United States of America.

“Good Condition and Repair” means a state of condition and repair consistent
with the condition and repair that a reasonably prudent operator would maintain
for a terminal system of similar size, nature, use, age and location, taking
into consideration the condition of the Terminal Facility as of the Effective
Date and the Improvements made pursuant to this Lease.

“Governmental Authority” means any governmental authority, agency, department,
commission, bureau, board, instrumentality, court, arbitrator or
quasi-governmental authority having jurisdiction or supervisory or regulatory
authority over any of the Leased Property, applicable to Lessee (with respect
only to Lessee’s (rather than Lessor’s) obligations hereunder regarding
compliance or interaction with Governmental Authority), or applicable to Lessor
(with respect only to Lessor’s (rather than Lessee’s) obligations hereunder
regarding compliance or interaction with Governmental Authority).

“Hazardous Materials” means (a) any substance that is designated as a hazardous
waste, solid waste, hazardous material, pollutant, contaminant or toxic or
hazardous substance, as those terms are used in the Environmental Laws, (b) any
petroleum, petroleum hydrocarbons, petroleum products, petrochemical products
and any components, fractions or derivatives thereof, any oil or gas exploration
or production waste, and any natural gas, synthetic gas, and any mixtures
thereof, and (c) radioactive materials or polychlorinated biphenyls.

“Improvements” means the improvements described in Exhibit A.

“Indemnified Party” means a Lessor Indemnified Party or a Lessee Indemnified
Party, as applicable.

“Indemnifying Party” has the meaning given in Section 21.3.

“Index” means the Consumer Price Index which is designated for the applicable
month of determination as the United States City Average for All Urban
Consumers, All Items, Not Seasonally Adjusted, with a base period equaling 100
in 1982-1984, as published by the United States Department of Labor’s Bureau of
Labor Statistics or any successor agency.

“Index Adjustment” means the quotient (expressed as a percentage) of:

(a) for the first Adjustment Date, the change, if any, between (i) the average
of the Index for the twelve months ended two months prior to such Adjustment
Date, and (ii) the average of the Index for the twelve months ended sixty-two
months prior such Adjustment Date (the “Initial Base Index”), and (b) the
Initial Base Index; and

(b) for each subsequent Adjustment Date, the change, if any, between (i) the
average of the Index for the twelve months ended two months prior to such
Adjustment Date, and (ii) the average of the Index for the twelve months ended
fourteen months prior to such Adjustment Date (the “Base Index”), and (b) the
Base Index.

If the statistics are not available or if publication of the Index is modified
or discontinued in its entirety, the Index Adjustment shall be determined on the
basis of an index chosen by Lessor as a comparable and recognized index of the
purchasing power of the United States consumer dollar published by the United
States Department of Labor or other governmental agency. If the Index
contemplated herein is not reported for the months required for the calculation
set forth above, the parties agree to use the Index reported for the month(s)
nearest preceding the month(s) required for such calculation.

 

4



--------------------------------------------------------------------------------

“Initial Term” means that period beginning on the Effective Date and ending on
the last day of the 180th full calendar month thereafter.

“Institutional Investor” means any of the following:

(a) a bank, savings institution, investment bank, financial services company,
nationally recognized conduit lender, trust company, commercial bank or national
banking association acting for its own account or in a fiduciary capacity, or a
real estate investment trust;

(b) a trustee or similar Person in connection with securitization of a mortgage
loan or a nationally recognized conduit lender, so long as the trustee or
similar Person is an entity that otherwise would be an Institutional Investor
under clause (a) of this definition and which, in each case of clauses (a) and
(b) of this definition, is regularly engaged in the business of making or owning
commercial loans (including commercial real estate loans); or

(c) any other entity approved by Lessor as a Leasehold Mortgagee under the
Lease.

“Involuntary” and “Involuntarily” includes, with respect to a Transfer or Lien,
any transaction, proceeding or action by or in which a Person is involuntarily
deprived or divested of any right, title or interest in and to its applicable
property, rights or interests (including any seizure under levy of attachment or
execution, transfer in connection with bankruptcy or other court proceeding to a
trustee or receiver or other officer or agency or any transfer to a state or to
a public officer or agency pursuant to any statute pertaining to escheat or
abandoned property).

“Land” means the land underlying, subject to and covered by, the Terminal
System.

“Lease” has the meaning given in the preamble.

“Lease Assignment” means a direct or indirect Transfer of Lessee’s interest
under this Lease or its interest in the Leased Property hereunder. For the
avoidance of doubt, any change in Control of the Lessee shall constitute a Lease
Assignment.

“Leased Property” means the Terminal System, the Improvements and the Personal
Property.

“Leasehold” means the estate for years and leasehold estate and other interests
in the Leased Property conveyed to or held by Lessee pursuant to this Lease.

“Leasehold Mortgage” means a mortgage, a deed of trust, a deed to secure debt,
or other security instrument by which the Leasehold is mortgaged, conveyed,
assigned, or otherwise transferred to secure a debt or other obligation.

“Leasehold Mortgagee” means the holder of a Leasehold Mortgage.

“Lessee” has the meaning given in the preamble.

“Lessee Condemnation Proceeds” has the meaning given in Section 16.1.

“Lessee Environmental Liabilities” means Losses arising or resulting from
(a) the actual presence, use, storage, generation or Release of any Hazardous
Materials on, under, from or at the Leased

 

5



--------------------------------------------------------------------------------

Property or any portion thereof both before and during the Term for which Lessee
or Lessor has any legal obligation, (b) allegations made in writing by a third
party not Lessor, another Lessor Party or a Lessor Lender (but only so long as
neither Lessor, any Lessor Party nor any Lessor Lender has affirmatively caused
such third party to raise such allegation unless such allegation is required to
be made by such third party under applicable law) regarding the presence, use,
storage, generation or Release of any Hazardous Materials on, under, from or at
the Leased Property or any portion thereof both before and during the Term for
which Lessee or Lessor has any legal obligation, or (c) any violation of
Environmental Laws occurring both before and during the Term at or adversely
affecting any portion of the Leased Property for which Lessee or Lessor has any
legal obligation. It is further understood and agreed that Lessee Environmental
Liabilities shall include any and all such matters or claims arising or
occurring prior to the Effective Date.

“Lessee Event of Default” has the meaning given in Section 23.1.

“Lessee Guarantor” means ARC Logistics Partners LP, a Delaware limited
partnership.

“Lessee Guaranty” means that certain Guaranty of Lease executed by Arc Logistics
Partners LP, a Delaware limited partnership, and dated as of the Effective Date
and any subsequent Guaranty of Lease executed after the Effective Date and in
substantially the form of Guaranty of Lease attached as Exhibit B.

“Lessee Indemnified Parties” means Lessee, Lessee Guarantor and their respective
Related Parties (solely in their capacity as such), Leasehold Mortgagee (in its
capacity as Lessee) and permitted successors and assigns of any of the
foregoing, including any permitted successors by merger, consolidation or
acquisition of all or substantially all of the Lessee’s rights under this Lease.

“Lessee Party” means Lessee, any direct or indirect owner of Lessee, and their
respective officers, employees, agents, servants, invitees, sublesssees,
licenses or assignees.

“Lessee Property” means (a) the Permitted Capital Improvements which Lessor does
not purchase and which, accordingly, do not become a part of the Leased Property
during the Lease Term as provided in Section 10.1, and (b) the other real and
personal property now or hereafter owned or used by Lessee or its Affiliates in
connection with operation of the Leased Property upstream or downstream of the
Terminal System by Lessee or its Affiliates.

“Lessor” has the meaning given in the preamble.

“Lessor Event of Default” has the meaning given in Section 23.3.

“Lessor Indemnified Parties” means Lessor and its Related Parties (solely in
their capacity as such), and permitted successors and assigns.

“Lessor Interests” means (a) all or any portion of Lessor’s right, title and
interest in and to the Leased Property, and (b) all or any portion of Lessor’s
right, title and interest under this Lease.

“Lessor Lender” means a lender or other creditor to Lessor or any other Lessor
Party.

“Lessor Party” means Lessor, any direct or indirect owner of Lessor, and their
respective officers, employees, agents, servants, or assignees.

 

6



--------------------------------------------------------------------------------

“Lien” means any mortgage lien, deed of trust lien, deed to secure debt,
vendor’s lien, security interest, pledge, collateral assignment, mechanic’s or
materialman’s lien, or other similar instruments and all restatements,
modifications, amendments, consolidations, extensions, renewals or substitutions
thereto or thereof.

“Loss” or “Losses” means mean any actual losses, costs, expenses (including
court costs, reasonable fees and expenses of attorneys, technical experts and
expert witnesses and the cost of investigation), liabilities, damages, demands,
suits, claims, and sanctions of every kind and character (including civil fines)
arising from, related directly or indirectly or reasonably incident to, matters
indemnified against, excluding however all of the following:

(d) Consequential and Similar Damages. Any special, consequential, punitive or
exemplary damages, except to the extent owed to a third party; and

(e) Excluded Matters. Any such losses, costs, expenses, liabilities, damages,
demands, suits, claims and sanctions which constitute an Excluded Matter; and

(f) Section 2.1 Waivers. Any such losses, costs, expenses, liabilities, damages,
demands, suits, claims and sanctions with respect to claims and other matters
waived in Section 2.1.

“Material Adverse Event” means, for purposes of the definition of “Permitted
Liens” herein, any event or circumstance resulting in a material adverse effect
on (a) the ability of Lessee to perform the monetary and other material
obligations under this Lease, or (b) the ownership, financial condition or
operation of the Leased Property taken as a whole.

“Memo of Lease” means the Memorandum of Lease in the form attached to this
Agreement as Exhibit C.

“Minimum Rent” means the amounts specified in Schedule 1 of this Lease for the
month in which the Effective Date occurs and the sixty (60) full months
thereafter, adjusted as provided in Section 10.3; provided that:

(a) on the first Adjustment Date, Minimum Rent shall be adjusted by increasing
the Minimum Rent for the month immediately preceding such Adjustment Date by the
Index Adjustment, and such adjusted amount shall become the Minimum Rent for the
following twelve payments (beginning with the payment due on such Adjustment
Date), and the Minimum Rent as so adjusted shall constitute the Minimum Rent
hereunder until the next Adjustment Date; and

(b) on each subsequent Adjustment Date, Minimum Rent shall be adjusted by
increasing the Minimum Rent for the month immediately preceding such Adjustment
Date by the greater of 2.00% or the Index Adjustment, and such adjusted amount
shall become the Minimum Rent for the following twelve payments (beginning with
the payment due on such Adjustment Date), and the Minimum Rent as so adjusted
shall constitute the Minimum Rent hereunder until the next Adjustment Date.

“Non-Consent Matters” means a change of direct or indirect ownership of Lessee
as a result of a merger, consolidation, reorganization, sale, distribution,
contribution or other transfer of assets or equity interests, joint venture,
public offering of common stock or other equity interests, foreclosure or deed
in lieu of foreclosure, or the sale by a purchaser after a foreclosure; provided
that the primary purpose of the transaction which results in a change in
ownership of Lessee is not to circumvent or avoid Lessor’s approval rights with
respect to a Lease Assignment or Sublease.

 

7



--------------------------------------------------------------------------------

“Non-Removable Addition” has the meaning given in Section 10.1(b).

“Official Public Records” means the applicable Official Public Records of
Multnomah County, Oregon.

“Other Recorded Document” means any easement agreement, restrictive covenant,
declaration, right-of-way or any other similar agreement or document affecting,
benefiting or burdening all or any portion of the Terminal System or the Land.

“Parts” has the meaning given in Section 10.2.

“Permitted Capital Improvements” means Capital Improvements which (a) will not
materially and adversely affect the structural integrity of the then existing
Improvements, (b) will not materially and adversely affect the use or
functionality of the Leased Property, and (c) will not adversely affect the
value of the Leased Property in any material respect.

“Permitted Lease Assignment” has the meaning given in Section 17.1(a).

“Permitted Lessee Contest” means any contest made in accordance with
Section 26.12.

“Permitted Lessee Transferee” means either: (i) any Person approved by Lessor
and the Lessor Lender, or (ii) an Affiliate to which a transfer occurs in a
Non-Consent Matter, (iii) any Leasehold Mortgagee, or (iv) any purchaser under
foreclosure or deed in lieu of foreclosure, in any case so long as Lessee
Guarantor is not released from liability hereunder.

“Permitted Lessor Contest” has the meaning given in Section 27.1.

“Permitted Liens” means, for purposes of Sections 3.1 and 3.2(a)(v) and the
definition of the term “Material Adverse Event”, (a) liens imposed by law for
taxes, assessments, or similar charges, incurred in the ordinary course of
business that are not yet due and payable, (b) liens of mechanics, materialmen,
warehousemen, carriers, landlords or other like Liens, securing obligations
incurred in the ordinary course of business that are not yet due and payable,
(c) covenants, zoning restrictions, rights, easements, governmental
environmental permitting and operation restrictions, the exercise by
governmental bodies or third parties of eminent domain or condemnation rights,
or any other restrictions on the use of real property in effect on the Effective
Date, or, that are imposed after the Effective Date, provided that any of the
foregoing that are imposed after the Effective Date would not individually or in
the aggregate result in a Material Adverse Event, (d) any Lien securing
indebtedness of the Lessor, subject to compliance with Section 20.1, (e) the
following, if the validity or amount thereof is being contested in good faith by
appropriate and lawful proceedings and with respect to which adequate reserves
are set aside on its books, and so long as they would not, individually or in
the aggregate, result in a Material Adverse Event: (1) claims or liens for
taxes, assessments, or charges due and payable and subject to interest or
penalty, (2) claims, liens upon, and defects of title to, real or personal
property, including any attachment of personal or real property or other legal
process prior to adjudication of a dispute on the merits, (3) claims or liens of
mechanics, materialmen, warehousemen, carriers, or other like liens, and
(4) adverse judgments on appeal, and (f) inchoate liens in respect of royalty
owners.

“Permitted Sublease” has the meaning given in Section 17.1(b).

“Person” means any individual, firm, corporation, partnership, limited liability
company, incorporated or unincorporated association, joint venture, governmental
authority or any other entity of any kind.

 

8



--------------------------------------------------------------------------------

“Personal Property” means (a) the monitoring equipment located in or on the
Terminal System, (b) the computer hardware located for each portion of the
Terminal System to which such monitoring equipment connects, (c) the wires and
other connectors for such monitoring equipment between such computer hardware
and such monitoring equipment, (d) all office furniture in, and (e) the Records,
all as of the Effective Date and as such personal property may be modified or
replaced as permitted or required by this Lease.

“Pipeline System” means a pipeline system in or below the public streets in the
City of Portland, as defined with greater particularity in the Franchise.

“Pipeline System Lease” means that certain Pipeline System Lease, dated as of
the Effective Date, between Lessor and Lessee, pursuant to which Lessor has
agreed to lease to Lessee, and Lessee has agreed to lease from Lessor, the
Pipeline System.

“Prime Rate” means the prime rate of interest as reported in The Wall Street
Journal or, if The Wall Street Journal is no longer published or no longer
reports such prime rate, the prime rate of interest as reported in other
authoritative publication or news retrieval service.

“Project Costs” means the “Project Costs” as defined in the Project Management
Agreement.

“Project Improvements” means the “Project,” as defined in the Project Management
Agreement.

“Project Management Agreement” means the Project Management Agreement entered
into between Lessor and Lessee on the Effective Date, pursuant to which Lessor
with contract for and pay for the design and construction of the Project
Improvements and Lessee will provide project management services in the
coordination and management of the design, construction, equipment procurement
and installation, commissioning, start-up, and testing of the Project
Improvements.

“PSA” means that certain Purchase and Sale Agreement, dated October 17, 2013,
between Lessor and Paramount of Oregon, LLC.

“Real Property” means the Terminal System, other than any personal property
(under applicable Oregon law) included in such definition.

“Record Agreements” shall mean the agreements constituting (a) the Effective
Date Recorded Documents, (b) any Other Recorded Document executed by Lessee
after the Effective Date other than in violation of this Lease, and (c) any
Other Recorded Document executed by Lessor other than in violation of this
Lease. In no event shall any Lien constitute a “Record Agreement.”

“Records” means the following information, to the extent acquired by Lessor
(a) from Lessee, (b) pursuant to the PSA, or (c) in connection with construction
of Permitted Capital Improvements paid for by Lessor and constructed by Lessee
for Lessor hereunder: all engineering drawings or plans and specifications of or
covering the Terminal System or any component thereof, site assessments and
environmental reports regarding or covering the Terminal System or any component
thereof, manuals relating to the operation of the Leased Property, and
“as-built” surveys and drawings of the Terminal System.

“Related Parties” of a Person means its Affiliates and its and their respective
directors, officers, employees, managers, members, partners, agents, trustees,
administrators, advisors, accountants, attorneys and representatives.

 

9



--------------------------------------------------------------------------------

“Release” means any leaking, spilling, pouring, pumping, emitting, injecting,
escaping, leeching, dumping, discharging, depositing or disposing of any
Hazardous Materials into the environment (including the air, soil, groundwater
or surface water) in sufficient quantity or concentration such that notification
to a Governmental Authority is required under Environmental Laws.

“Renewal Notice Date” has the meaning given in Section 25.1(b).

“Renewal Option” has the meaning given in Section 25.1(a).

“Renewal Term” has the meaning given in Section 25.1(a).

“Services Agreement” means the Services Agreement in the form attached hereto as
Exhibit D.

“Sublease” means a Transfer by Lessee of a portion or less than all of Lessee’s
rights under this Lease or in the Leased Property hereunder.

“Subsidiaries” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than
fifty percent (50%) of the equity or more than fifty percent (50%) of the
ordinary voting power or, in the case of a partnership, more than fifty percent
(50%) of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

“Taking” means acquisition of all or any portion of the Leased Property for any
public or quasi-public use through taking by condemnation, eminent domain or any
like proceeding, or purchase in lieu thereof.

“Taking Proceeds” means damages and proceeds accruing and paid by or on behalf
of the applicable Governmental Authority on account of any Taking of the Leased
Property, save and except (a) the reasonable third party costs and expenses
(including reasonable attorneys’ fees and expenses) incurred by Lessee in
connection with the collection of same, (b) the amount incurred by Lessee prior
to the date of payment of such Taking Proceeds to repair or restore the Leased
Property, and (c) any Lessee Condemnation Proceeds.

“Tax” means any fee (including, without limitation, any documentation, license
or registration fee), any tax (including, without limitation, any income tax,
capital gains tax, value-added tax, gross receipts tax, sales tax, use tax,
employment tax, withholding tax, property tax (including personal and real,
tangible and intangible), gift tax, estate tax or stamp tax), levy, impost,
duty, charge, assessment, or withholding of any nature whatsoever, together with
any penalty, fine, addition to tax or interest on any of the foregoing.

“Tax Challenge” has the meaning given in Section 6.6.

“Term” means the Initial Term, as it may be extended by Lessee’s exercise of the
extension and renewal rights set forth in Section 25.1, or as it may be sooner
terminated as provided in this Lease.

 

10



--------------------------------------------------------------------------------

“Terminal System” means generally, the facilities depicted on the map attached
as Exhibit E as they exist as of the Effective Date and as they may be
subsequently modified as permitted by this Lease. Further, the Terminal System
shall include the Land, which is legally described on Exhibit F, the pipelines
and all agreements granting rights to Lessor to use and operate the Terminal
System. However, the Terminal System shall not include the Pipeline System or
the Franchise.

“Transfer” means with respect to any property or rights, the direct or indirect
sale, conveyance, transfer, exchange, gift, contribution or assignment, in whole
or in part, of any right, title or interest in and to such property or rights,
whether voluntary or Involuntary, by operation of law or otherwise.

“Variable Rent” means, for August 2014 and each calendar month thereafter during
the Term, the product of (a) Base Rent for such month times (b) the Excess
Product Volume Factor for such month; provided, however, that Variable Rent
shall not, for any month, exceed the difference, if any, between (x) the
quotient obtained by dividing (i) Base Rent by (ii) one (1) minus 30%, less
(y) Base Rent [i.e., (Base Rent / (1 – 30%)) – Base Rent].

1.2 Certain Interpretive Provisions.

As used in this Lease: (a) the word “or” is not exclusive and the word
“including” is not limiting, (b) references to a law include any rule or
regulation issued under the law and any amendment to the law, rule or
regulation, (c) whenever the words “include,” “includes,” or “including” appear,
they shall be deemed to be followed by the words “without limitation,”
(d) personal pronouns shall be deemed to include the other genders and the
singular shall include the plural and vice versa, and (e) the words “herein,”
“hereof’ and “hereunder” and other words of similar import refer to his Lease as
a whole and not to any particular Article, Section or other subdivision.
Wherever a period of time is stated in this Lease as commencing or ending on
specified dates, such period of time shall be deemed (i) inclusive of such
stated commencement and ending dates, and (ii) to commence at 12:00 A.M. Central
Time on such stated commencement date and to end at 11:59 P.M. Central Time on
such stated ending date. Unless the context otherwise requires, (A) any
definition or reference to any agreement, instrument or other document shall be
construed as referring to such agreement, instrument or other document as from
time-to-time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(B) subject to the restrictions on Transfers, Liens and assignments in this
Lease, any reference herein to any Person shall be construed to include such
Person’s successor and assigns, and (C) any reference to any law shall include
all statutory and regulation provisions consolidating, amending, replacing or
interpreting such law and reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time-to-time. Section headings herein are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other document executed in connection herewith.

ARTICLE II.

LEASE CHARACTERIZATION

2.1 Lease Characterization.

(a) True Lease. Lessor and Lessee intend that this Lease is a “true lease” for
federal tax purposes and not a financing lease, capital lease, mortgage,
equitable mortgage, deed of trust, trust agreement, security agreement or other
financing or trust arrangement, and the economic realities of this Lease are
those of a true lease. Notwithstanding anything herein to the contrary, Lessee
agrees that neither it nor any Affiliate of Lessee will take, or will be
permitted to take, at any time any action that will cause this Lease not to be
treated as a “true lease” for Federal income tax purposes including, without

 

11



--------------------------------------------------------------------------------

limitation, the filing of any return or statement inconsistent with this lease
being treated as a “true lease”. Lessor and Lessee intend that the business
relationship created by this Lease and any related documents is solely that of a
long-term commercial lease between Lessor and Lessee. Further, Lessor and Lessee
intend that this Lease be an operating lease for GAAP purposes.

(b) Waivers and Stipulations. Each of the parties (i) waives any claim or
defense based upon the characterization of this Lease as anything other than a
“true lease” or an “operating lease” or that asserts that this Lease is anything
other than a “true lease” or an “operating lease,” (ii) waives any claim or
defense based upon the characterization of all or any portion of the Leased
Property as real or personal property, (iii) stipulates and agrees not to
challenge the validity, enforceability or characterization of the lease of the
Leased Property as a “true lease” or “operating lease,” (iv) stipulates and
agrees that nothing contained in this Lease creates or is intended to create a
joint venture, partnership (either de jure or de facto), equitable mortgage,
trust, financing device or arrangement, security interest or the like, and
(v) shall support, at such party’s sole cost and expense, the intent of the
parties that the lease of the Leased Property pursuant to this Lease is a true
lease and does not create a joint venture, partnership (either de jure or de
facto), equitable mortgage, trust, financing device or arrangement, security
interest or the like, if, and to the extent that, any challenge occurs.

(c) Material Inducement. The expressions of intent, the waivers, the
representations and warranties, the covenants, the agreements and the
stipulations set forth in this Section are a material inducement to each of
Lessor and Lessee in entering into this Lease.

(d) Lease Continuation. Except as limited in and otherwise provided in this
Lease (and including, without limitation, Lessee’s rights under Articles XXIII
and XXV), this Lease shall not terminate and Lessee shall not have any right to
terminate this Lease during the Term. Except as limited in and otherwise
provided in this Lease (and including, without limitation, Lessee’s rights under
Articles XXI, XXII, XXIII and XXV): (1) this is a triple net lease and Lessee
shall not be entitled to any setoff, counterclaim, recoupment, abatement,
suspension, deferment, diminution, deduction, reduction or defense of or to Base
Rent, Variable Rent or Additional Rent, and (2) the obligations of Lessee under
this Lease shall not be affected by any circumstance or event, or for any
reason, including but not limited to the following: (i) any damage to or
destruction of any of the Leased Property by any cause whatsoever, (ii) any
Taking, (iii) the prohibition, limitation or restriction of, or interference
with, Lessee’s use of any of the Leased Property, (iv) any eviction by paramount
title or otherwise, (v) Lessee’s acquisition of ownership of any of the Leased
Property other than pursuant to an express provision of this Lease, (vi) any
default on the part of Lessor under this Lease or under any other agreement
related thereto, (vii) any default of any representation or warranty on the part
of Lessor under any other agreement to which Lessee is a party related thereto,
(viii) any latent or other defect in, or any theft or loss of, any of the Leased
Property, (ix) the breach of any warranty of any seller or manufacturer of any
of the Improvements or Personal Property or Lessee Property, or (x) any other
cause, whether similar or dissimilar to the foregoing, any present or future
Applicable Legal Requirement to the contrary notwithstanding. It is the
intention of the parties hereto that except as limited in and otherwise provided
in this Lease (and including, without limitation, Lessee’s rights under Articles
XXIII and XXV): (A), the obligations of Lessee under this Lease shall be
separate and independent covenants and agreements, (B) Base Rent, Variable Rent
and Additional Rent shall continue to be payable in all events (or, in lieu
thereof, Lessee shall pay amounts equal thereto), and (C) the obligations of
Lessee under this Lease shall continue unaffected, unless this Lease shall have
been terminated pursuant to an express provision of this Lease.

 

12



--------------------------------------------------------------------------------

ARTICLE III.

LEASED PROPERTY

3.1 Lease of Leased Property. Lessor leases to Lessee and Lessee leases from
Lessor the Leased Property, subject to the Record Agreements and the Permitted
Liens, for the Term, upon the terms and conditions of this Lease. Lessee shall
have exclusive use and possession of the Leased Property subject to the Record
Agreements and the Permitted Liens. The Leased Property is leased to Lessee
subject to the Record Agreements, the Permitted Liens and all Applicable Legal
Requirements now or hereafter in effect. LESSOR LEASES AND WILL LEASE AND LESSEE
TAKES AND WILL TAKE POSSESSION OF THE LEASED PROPERTY “AS IS”, AND LESSEE
ACKNOWLEDGES THAT LESSOR (WHETHER ACTING AS LESSOR HEREUNDER OR IN ANY OTHER
CAPACITY) HAS NOT MADE AND WILL NOT MAKE, NOR SHALL LESSOR BE DEEMED TO HAVE
MADE, ANY WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, WITH RESPECT TO ANY OF
THE LEASED PROPERTY, INCLUDING ANY WARRANTY OR REPRESENTATION AS TO ITS FITNESS
FOR USE OR DESIGN OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE, AS TO THE
QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN, LATENT OR PATENT, AS TO LESSOR’S
TITLE THERETO, OR AS TO VALUE, COMPLIANCE WITH SPECIFICATIONS, LOCATION, USE,
CONDITION, MERCHANTABILITY, QUALITY, DESCRIPTION, DURABILITY OR OPERATION, IT
BEING AGREED THAT ALL RISKS INCIDENT THERETO ARE TO BE BORNE BY LESSEE.
FURTHERMORE, AND NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, LESSEE
ACKNOWLEDGES THAT LESSOR MAKES NO REPRESENTATION, WARRANTY, OR COVENANT THAT THE
LEASED PROPERTY INCLUDES THE “SUBLEASE PREMISES” OR ANY RIGHTS WHATSOEVER
THERETO (INCLUDING WITHOUT LIMITATION ANY RIGHTS OF ACCESS THERETO OR USE
THEREOF), AND PROVIDED THAT FOR THIS PURPOSE “SUBLEASE PREMISES” HAS THE MEANING
SET FORTH IN THAT CERTAIN PORTLAND HARBOR SUBLEASE, DATED AS OF MARCH 1, 2005,
BETWEEN CHEVRON U.S.A. INC. AND PARAMOUNT PETROLEUM CORPORATION. In the event of
any defect or deficiency in any of the Leased Property of any nature, whether
patent or latent, except as otherwise expressly provided herein, Lessor shall
not have any responsibility or liability with respect thereto or for any
incidental or consequential damages (including strict liability in tort). The
provisions of this Section 3.1 have been negotiated, and the foregoing
provisions are intended to be a complete exclusion and negation of any
warranties by Lessor, express or implied, with respect to the physical condition
or sufficiency of any of the Leased Property, and arising pursuant to the
Uniform Commercial Code or any other Applicable Legal Requirements now or
hereafter in effect or otherwise.

3.2 Additional Encumbrances.

(a) Execution of Additional Record Agreements.

(i) Execution by Lessor. Lessor shall not during the Term enter into, create,
place of record, amend, assign, restate, modify, or terminate any Record
Agreement or any Other Recorded Document except (A) as reasonably requested by
Lessee in writing, or (B) as consented to by Lessee in writing prior to the date
of Lessor’s execution thereof.

(ii) Execution by Lessee. Lessee shall not during the Term enter into, create,
place of record, amend, assign, restate, modify, or terminate any Record
Agreement or any Other Recorded Document except as Lessee from time-to-time in
good faith deems necessary or appropriate for (A) use and operation of the
Terminal System by Lessee and its Affiliates, (B) compliance with Applicable
Legal Requirements and contractual arrangements with third parties regarding
operation of the Terminal System, (C) compliance by Lessee with its obligations
under this Lease, or (D) compliance with the requirements of this Lease
regarding Tax Challenges and Permitted Lessee Contests.

 

13



--------------------------------------------------------------------------------

(iii) Notice Prior to Execution; Special Provisions. Lessor and Lessee shall
each give the other Party not less than ten (10) Business Days’ notice prior to
executing any document creating, amending, assigning, restating, modifying or
terminating any Record Agreement or Other Recorded Document, and in the event
Lessor and Lessee disagree on the need for, or benefit or adverse effects of,
any such document, Lessor and Lessee shall work together in good faith to
resolve their differences, but in any event in a manner consistent with the
rights and obligations of Lessor and Lessee under this Lease.

(iv) Lessor Delegation of Enforcement Authority. Lessor authorizes Lessee to
enforce all Record Agreements and any Other Recorded Documents on Lessor’s or
Lessee’s behalf, and Lessor shall reasonably cooperate and furnish any pertinent
information needed toward Lessee’s enforcement of same, at no cost or expense to
Lessor other than any de minimus cost or expense.

(v) Lessee Compliance. During the Term, Lessee shall be obligated to comply in
all material respects with the terms and conditions of each of the Record
Agreements and the Permitted Liens.

(b) Creation of Liens by Lessee on Lessor’s Interest in the Leased Property.
Subject to the provisions of Sections 6.6 and 12.1, without the prior written
consent of Lessor (which consent shall not be unreasonably withheld) and Lessor
Lender, Lessee shall not, directly or indirectly, create or permit to be created
or to remain, and shall promptly discharge, any Lien on Lessor’s interest in
(i) the Leased Property, (ii) this Lease, or (iii) the Base Rent, the Variable
Rent or any Additional Rent, in the case of subsections (i), (ii) or (iii),
preceding, created by or resulting from any act or omission of Lessee or those
claiming by, through or under Lessee (except Lessor and its Affiliates). Notice
is hereby given that Lessor shall not be liable for any labor, services or
materials furnished or to be furnished to Lessee, or to anyone holding any of
the Leased Property through or under Lessee, and that no mechanic’s or other
liens for any such labor, services or materials shall attach to or affect the
interest of Lessor in and to any of the Leased Property. Notwithstanding the
foregoing, Lessee has no liability for, or any obligation to cause to be paid or
discharged, any Lien created by, through or under Lessor or any Lessor Party,
other than under the terms and conditions of this Lease and any documents or
instruments that are ancillary thereto. Nothing in this Section 3.2(b) shall
limit Lessee’s express rights under this Lease, including Section 3.2(a)(ii) and
Article XX.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

4.1 Representations and Warranties of Lessor. Lessor represents and warrants to
Lessee as of the Effective Date as follows, it being understood and agreed that
the following representations and warranties shall be deemed to be remade by a
successor Lessor as of the effective date of any assignment by Lessor (and with
applicable revisions to subsection (a) with respect to such successor Lessor’s
organization and owners):

(a) Existence and Ownership. Lessor is duly organized, validly existing and in
good standing under the laws of the state of Delaware, is qualified to do
business and in good standing in the State of Oregon (to the extent Lessor is
required to be so by Applicable Legal Requirements) and has full power,
authority and legal right to execute and deliver and to perform and observe the
provisions of this Lease to be observed and/or performed by Lessor.

 

14



--------------------------------------------------------------------------------

(b) Binding Obligation. This Lease has been duly authorized, executed and
delivered by Lessor, and constitutes the valid and binding obligations of Lessor
enforceable against Lessor in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and other laws affecting
creditors’ rights generally and subject to general principles of equity, whether
considered in a proceeding in equity or at law.

(c) No Violations. The performance by Lessor of its obligations hereunder will
not violate any provision of the Governing Documents of Lessor and, will not
(i) result in a material breach of any agreement to which Lessor is a party,
(ii) violate in any material respect any provision of any judgment or order
binding on Lessor, or (iii) constitute a material violation by Lessor of any
Applicable Legal Requirements.

4.2 Representations and Warranties of Lessee. Lessee represents and warrants to
Lessor as of the Effective Date as follows, it being understood and agreed that
the following representations and warranties shall be deemed to be remade by a
successor Lessee as of the effective date of any Permitted Lease Assignment:

(a) Existence. Lessee is duly organized, validly existing and in good standing
under the law of the State of Delaware, is qualified to do business in and is in
good standing in the State of Oregon and has the requisite power and authority
to execute and deliver this Lease and perform its obligations hereunder.

(b) Binding Obligation. This Lease has been duly authorized, executed and
delivered by Lessee, and constitutes the valid and binding obligations of Lessee
enforceable against Lessee in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and other laws affecting
creditors’ rights generally and subject to general principles of equity, whether
considered in a proceeding in equity or at law.

(c) Financial Statements. The financial statements for fiscal years ended
December 31, 2011, and December 31, 2012, and for the nine month period ended
September 30, 2013, for ARC Terminals LP (predecessor to Lessee Guarantor),
copies of which were provided to Lessor by Lessee prior to such Lessee becoming
the Lessee hereunder and prior to the date of this representation, present
fairly in all material respects the financial conditions and results of
operations for such Person and its consolidated subsidiaries on a consolidated
basis in accordance with GAAP consistently applied for such periods, and with
respect to quarterly statements, subject to normal year-end audit adjustments
and absence of footnotes.

(d) No Violations. The performance by Lessee of its obligations hereunder will
not violate any provision of the Governing Documents of Lessee and will not
(i) result in a material breach of any agreement to which Lessee is a party,
(ii) violate in any material respect any provision of any judgment or order
binding on Lessee, or (iii) constitute a material violation by Lessee of any
Applicable Legal Requirements.

ARTICLE V.

RENT

5.1 Base Rent, Variable Rent and Additional Rent. Lessee agrees to pay to Lessor
the Base Rent, Variable Rent and Additional Rent without setoff, deduction,
notice or demand. Base Rent shall be payable on the first day of each calendar
month, in advance, during the Term, with the first payment payable on the
Effective Date (pro-rated for the month in which the Effective Date occurs).
Variable Rent, for each month shall be payable in arrears on the first day of
the third month following the

 

15



--------------------------------------------------------------------------------

end of the calendar month for which it is calculated. By way of example,
Variable Rent due on June 1 would be based on the Excess Product Volume Factor
calculated for the preceding month of March. Additional Rent shall be payable as
called for in this Lease. If Lessee is obligated to pay Base Rent or Variable
Rent, as the case may be for less than a full calendar month, Base Rent or
Variable Rent, as the case may be, shall be prorated on a daily basis based upon
the actual number of days in the prorated month. For the avoidance of doubt,
Variable Rent which is due after the Term shall be paid by Lessee.

5.2 Account for Payment of Base and Variable Rent. All payments of Base Rent and
Variable Rent shall be made to Account No. 359681349643, Account Name “CorEnergy
Infrastructure Trust, Inc.”, reference “Portland Rent Payment”, attention
Jennifer Duke, held at KeyBank National Association, 4910 Tiedeman Road 3rd
Floor, Brooklyn, OH 44144, ABA No. 041001039, or such other account as Lessor
shall advise Lessee in writing from time-to-time, but at least ten (10) Business
Days before the date any payment is due.

5.3 Payment to Party Claiming Rent. If any party other than Lessor, or subject
to Section 20.1, any Lessor Lender, demands payment of Base Rent, Variable Rent
or Additional Rent due hereunder and alleges its right to receive the Base Rent,
Variable Rent or Additional Rent as a result of a Transfer of Lessor’s interest
in this Lease or otherwise, Lessee shall not be obligated to honor the demand
unless Lessee receives written instructions to do so from the party to whom
Lessee is then paying Base Rent, Variable Rent or Additional Rent or shall have
otherwise received evidence acceptable to Lessee of the right of the party
making the demand. So long as due notice is provided to Lessor regarding
Lessee’s intention to withhold any rents due under this Lease, withholding by
Lessee of Base Rent, Variable Rent or Additional Rent pending the determination
of the rights of the party making the demand shall not be a default by Lessee
and no interest at the Default Interest Rate or otherwise shall be due with
respect to the delay pending such determination.

5.4 Past Due Rent. If any installment of Base Rent or Variable Rent, as the case
may be, is not paid when due, Lessee shall pay to Lessor (other than as provided
in Section 5.3), on demand, as Additional Rent, interest on such installment
from the date such installment was due to the date such installment is paid at
the Default Interest Rate. If any other Additional Rent (except for such
payments as Lessee is contesting in good faith or pursuant to a Tax Challenge or
a Permitted Lessee Contest) is not paid within ten (10) Business Days following
written demand from Lessor to Lessee (the “Due Date for Other Additional Rent”),
Lessee shall pay to Lessor, on demand, as Additional Rent, interest on such
installment from the applicable Due Date for Other Additional Rent to the date
such other Additional Rent is paid at the Default Interest Rate.

ARTICLE VI.

TAXES

6.1 Taxes. Except as provided in Sections 6.2 and 6.3, the Lessee shall pay, and
on written demand shall indemnify and hold each Lessor Indemnified Party
harmless from, any Tax imposed on or with respect to any Lessor Indemnified
Party, Lessee, the Leased Property and or any portion thereof or interest
therein, by any Federal, state or local government or other taxing authority in
the United States in connection with or relating to (i) the construction,
financing, refinancing, purchase, acquisition, acceptance, rejection, delivery,
nondelivery, transport, ownership, assembly, possession, repossession,
operation, use, condition, maintenance, repair, sale, dismantling, return,
abandonment, preparation, installation, storage, replacement, redelivery,
manufacture, leasing, subleasing, modification, transfer of title, rebuilding,
rental, importation, exportation or other application or disposition of, or the
imposition of any Lien created as a result of the failure of Lessee to make a
payment under this Lease (or incurrence of any liability to refund or pay over
any amount as a result of any Lien) on, the Leased Property or any portion
thereof or interest therein, including any franchise, sales or use tax, (ii) any
payment of Base Rent,

 

16



--------------------------------------------------------------------------------

Additional Rent, Variable Rent or the receipts or earnings arising from or
received with respect to the Leased Property or any portion thereof or any
interest therein or any applications or dispositions thereof, (iii) any other
amount paid or payable pursuant to this Lease, (iv) this Lease or any other
portion of Leased Property or such interest therein, (v) all or any of this
Lease, any other documents contemplated hereby, and amendments and supplements
hereto or (vi) otherwise with respect to or in connection with this Lease.

6.2 Payment. In the event that any Taxes against any of the Leased Property may
be paid in installments, Lessee shall have the option to pay such Taxes in
installments; and in such event, Lessee shall be liable only for those
installments which become due and payable during the Term and which accrue or
arise with respect to the Leased Property during the Term. Lessee shall prepare
and file all tax reports required by Governmental Authorities which relate to
the Taxes which accrue or arise with respect to the Leased Property during the
Term. Lessee shall be deemed to have satisfied its obligation to pay Taxes as
required hereby by paying such Taxes before the earlier of the date (i) any
penalty (other than non-delinquent interest) accrues thereon, or (ii) any Lien
is imposed against any Leased Property pursuant to Applicable Legal Requirements
as a result of such failure (excluding Liens arising and attaching as a matter
of law prior to the date such Taxes are due).

6.3 Exclusions from Taxes . Notwithstanding the foregoing and for the avoidance
of doubt, in no event will Lessee be required to pay, and the term “Taxes” shall
exclude any and all of the following (collectively, the “Excluded Matters”).

(a) net income taxes (however denominated), gross receipts, net receipts or
gross income taxes (however denominated, that are imposed in lieu of net or
gross receipts or income taxes) of Lessor or any Affiliate of Lessor; and

(b) so long as no Lessee Event of Default shall have occurred and be continuing,
any tax imposed with respect to the sale, exchange, financing or other
disposition by Lessor or any Affiliate of Lessor, in whole or in part, of the
Leased Property or Lessor’s interest in this Lease; and

(c) taxes on, or with respect to or measured by the capital or net worth of
Lessor or any Affiliate of Lessor or in the nature of a use, or margin tax or a
tax for the privilege of doing business; and

(d) taxes imposed with respect to any period after the Term; and

(e) excess profits taxes, accumulated earnings taxes, capital gains taxes,
succession or estate taxes or personal holding company taxes; and

(f) taxes imposed as a result of any voluntary sale, financing, Transfer or
other conveyance by Lessor or any Affiliate of Lessor; and

(g) taxes that are interest, penalties or additions to tax (or similar fees or
charges) that are imposed as a result of the failure of Lessor or any Affiliate
of Lessor to file any return or other filing properly and timely unless such
failure is caused by Lessee failing to fulfill its obligations under this Lease;
and

(h) any tax resulting from or that would not have been imposed but for the
existence of Liens attributable to Lessor or any Affiliate of Lessor; and

(i) sales, transfer, recording, mortgage and similar taxes if and to the extent
Lessor is required to pay such taxes pursuant to the PSA; and

 

17



--------------------------------------------------------------------------------

(j) assessments, charges or other matters due and owning under any Other
Recorded Documents executed by, through or under Lessor in violation of this
Lease; and

(k) any Tax that is being contested in accordance with the provisions of
Section 6.6, during the pendency of such contest; provided, however, that such
contest shall not result in any danger of sale, forfeiture or loss of the Leased
Property or any portion thereof or interest therein.

6.4 Payment of Taxes. If bills or invoices in respect of a Tax are received by
Lessor, Lessor shall, within ten (10) Business Days of Lessor’s receipt thereof,
but in any event at least ten (10) Business Days prior to the due date for the
related Tax (provided that Lessor has received such bill or invoice prior to ten
(10) Business Days preceding such due date), deliver to Lessee any bill or
invoice with respect to any Tax. All taxing authorities shall be instructed to
send all Tax invoices to Lessee. Within thirty (30) days after Lessor or Lessee
has received confirmation of payment on account of Taxes, such Party shall
provide to the other Party a copy of such confirmation that such Tax was paid.

6.5 Abatements. For the purpose of determining payments due from Lessee under
this Article VI, Taxes shall be the Taxes assessed until such time as the Taxes
are reduced by abatement, refund or rebate. If any abatement, refund or rebate
is granted, the Taxes, as applicable, shall be the Taxes as so reduced. Any
rebate, refund or abatement received subsequent to payment of such Taxes by
Lessee shall be refunded to Lessee by Lessor within ten (10) Business Days of
receipt by Lessor, even if the abatement is received after the expiration or
earlier termination of this Lease, and such obligations shall survive
termination of this Lease. If Lessor or any taxing authority applies any rebate,
refund or abatement as a credit against Taxes due for a period following the
termination of this Lease, then the rebate, refund or abatement shall be deemed
received by Lessor upon granting of the rebate, refund or abatement. If Lessor
or any taxing authority fails to refund any rebate, refund or abatement to
Lessee within thirty (30) days after receipt (other than any rebate, refund or
abatement that will be applied as a credit against Taxes due for another
period), Lessee shall be entitled to interest calculated at the Default Interest
Rate from the date payment was due until the date payment is made. Any rebate,
refund or abatement realized by Lessor prior to payment of the Taxes by Lessee
shall result in the immediate reduction of Taxes then due from Lessee to Lessor.

6.6 Right to Contest Taxes. Lessee shall have the right to file and prosecute to
completion an application contesting the amount, validity, or application of any
Taxes, contesting the assessed value of all or any portion of any Leased
Property, or seeking an abatement of any Taxes (any such application, a “Tax
Challenge”) either in its own name or in the name of Lessor, at no cost or
expense to Lessor other than any de minimus cost or expense and throughout all
administrative and judicial proceedings (trial court and all appeals) until
there is a final, nonappealable determination. Lessee may discontinue a Tax
Challenge at any time. If Lessee files or prosecutes a Tax Challenge, Lessor and
its Affiliates shall cooperate and furnish any pertinent information needed for
the Tax Challenge, at no cost or expense to Lessor other than any de minimus
cost or expense. Lessee shall be entitled to be reimbursed out of the award for
the reasonable costs and expenses occurred in connection with a Tax Challenge.
Lessor shall not have the right to file a Tax Challenge with respect to any
Taxes accruing during the Term unless the taxing authority requires the Tax
Challenge to be filed by Lessor and Lessee requests Lessor to do so. Lessor
shall immediately provide Lessee with a copy of any notices or demands from any
Governmental Authority or other Persons which concerns Taxes. Upon request of
Lessor at any time or from time-to-time, Lessee shall provide a written report
to Lessor regarding the status of any such Tax Challenge.

In no event shall the manner in which Lessee pursues any Tax Challenge
exacerbate in any respect the risk to Lessor of civil or criminal liability,
penalty or sanction, in addition to such risks as may exist for the matters that
are the subject of the Tax Challenge prior to such Tax Challenge, and except for

 

18



--------------------------------------------------------------------------------

liabilities, penalties or sanctions for which Lessee may, and in fact does, post
a bond. Further, the manner in which Lessee pursues a Tax Challenge shall not
exacerbate in any respect the risk to Lessor of defeasance of its interest in
the Leased Property in addition to the risk of such defeasance as may exist for
the matters that are the subject of the Tax Challenge prior to such Tax
Challenge and except for such risk which Lessee may, and in fact does, bond
around. Lessee agrees that Lessee shall use commercially reasonable efforts to
diligently prosecute any such Tax Challenge to a final conclusion, except that
Lessee shall have the right to attempt to settle or compromise such contest
through negotiations and to discontinue any such Tax Challenge at any time.
Lessee shall promptly after the final determination of such Tax Challenge, fully
pay and discharge the amounts which shall be levied, assessed, charged or
imposed or be determined to be payable therein or in connection therewith,
together with all penalties, fines, interest, costs and expenses thereof or in
connection therewith, and perform all acts the performance of which shall be
ordered or decreed as a result thereof.

ARTICLE VII.

CONDITION OF LEASED PROPERTY; MAINTENANCE

7.1 Lessee Maintenance of Leased Property. During the Term, Lessee shall
(a) maintain the Leased Property in Good Condition and Repair, subject to the
provisions of Articles X, XV and XVI, and (b) pay all maintenance and operating
costs of the Leased Property in the ordinary course of business. Lessee waives
any right to (i) require Lessor to maintain, repair, replace or rebuild all or
any part of the Leased Property or (ii) make repairs at the expense of Lessor
pursuant to any Applicable Legal Requirements at any time in effect. Subject to
Permitted Lessee Contests and the other provisions of this Lease, Lessee, at its
own expense, will make (or cause to be made) such alterations and modifications
in and additions to the Improvements and Personal Property as may be required
from time-to-time to satisfy Applicable Legal Requirements in all material
respects in a manner consistent with Article X.

7.2 No Trespass. Lessor authorizes Lessee to enforce any no trespass actions
regarding any Real Property and to initiate any proceedings to remove any third
parties from the Land which Lessee, in Lessee’s reasonable business judgment,
deems necessary or appropriate for Lessee’s continued quiet enjoyment of the
Leased Property. Lessee shall give Lessor notice when exercising rights under
this Section 7.2.

ARTICLE VIII.

UTILITIES

8.1 Payment of Utility Charges. Lessee shall contract for, in its own name, and
pay when due, all charges for the connection and use of water, gas, electricity,
and other utility services, if any, supplied to the Leased Property during the
Term. Under no circumstances shall Lessor be responsible for any interruption of
any such utility service unless caused by the gross negligence or willful acts
or omissions of Lessor. If utilities serving the Leased Property are so
disrupted on account of the gross negligence, or willful act or omission of
Lessor, Lessor shall promptly restore the utilities at Lessor’s sole cost and
expense. The term “negligence” as used in this Section 8.1 shall not include
negligence imputed as a matter of law to Lessor solely by reason of Lessor’s
failure to act in respect of matters which are or were the obligation of Lessee
under this Lease or solely as a result of Lessor’s ownership of the Leased
Property.

ARTICLE IX.

USE

9.1 Lessee Use. The Leased Property may be used for any use permitted by
Applicable Legal Requirements, but subject to the restrictions in that certain
Equitable Servitude and Easement dated

 

19



--------------------------------------------------------------------------------

March 1, 2005 by and between Chevron U.S.A, Inc. and Paramount of Oregon, Inc.
During such time as this Lease is in effect, Lessee shall, at Lessee’s sole cost
and expense and subject to Permitted Lessee Contests, comply in all material
respects with all Applicable Legal Requirements now or hereafter in force
relating to or affecting the Leased Property and Lessee’s use, occupancy,
operation, maintenance, alteration and/or improvement thereof. Notwithstanding
the preceding or any other provision of this Lease to the contrary, (a) Lessor
shall be fully responsible for any violation of Applicable Legal Requirements
caused at any time by any Lessor and (b) Lessee shall have no responsibility for
any such matter described in subsection (a). Lessee shall have the right to
delay making the changes, alterations and/or additions Lessee is responsible for
making pursuant to the immediately preceding provisions of this Section 9.1
while Lessee is contesting in good faith the action or actions being taken by a
Governmental Authority pursuant to a Permitted Lessee Contest.

9.2 Operating Requirement. In no event shall Lessee be obligated to keep all or
any part of any Leased Property operating during the Term. If Lessee
discontinues operations, Lessee shall comply in all material respects with all
Applicable Legal Requirements and otherwise comply in all material respects with
the terms and conditions of this Lease except as to the continuing operation of
the Leased Property. If Lessee discontinues operations, Lessee shall secure the
Terminal System in a manner approved by Lessor. Notwithstanding anything herein
to the contrary, Lessee shall pay the Base Rent, Variable Rent and Additional
Rent as and when due under this Lease during any period in which Lessee
discontinues operations in whole or in part.

ARTICLE X.

PERMITTED CAPITAL IMPROVEMENTS, PARTS

10.1 Permitted Capital Improvements.

(a) Permitted Capital Improvements. Notwithstanding anything set forth in this
Lease, Lessee, at its own expense and without Lessor’s approval, shall have the
right, at any time and from time-to-time as Lessee deems necessary or desirable,
to make Permitted Capital Improvements. Any Lien created by the financing of any
such improvements that are Non-Removable Additions shall be subordinated to any
Lessor Lender Lien.

(b) End of Term Ownership. If Lessee proposes to construct Permitted Capital
Improvements that are not readily removable or cannot be detached from the
Terminal System without adversely affecting the structural integrity or
functionality of the Terminal System (each, a “Non-Removable Addition”), Lessee
shall provide Lessor written notice thereof. If Lessee proposes to construct
Permitted Capital Improvements that are not Non-Removable Additions (each, a
“Removable Addition”), Lessee shall provide Lessor written notice thereof. At
the end of the Term, (i) all Non-Removable Additions will become the property of
Lessor without compensation or reimbursement to Lessee, and (ii) all Removable
Additions may be removed by Lessee from the Terminal System unless otherwise
agreed by Lessor in writing, and Lessee shall repair any damage to the Leased
Property caused by such removal. The transfer of all such property to Lessor at
the end of the Term (A) shall, subject to Section 18.1, be made on an AS IS
WHERE IS basis, without any express or implied warranties from Lessee other than
special warranties of title (except as otherwise expressly agreed between the
parties at the time of such transfer), provided, however, that such conveyance
shall in any event be made by Lessee to Lessor free and clear of (I) any Liens
placed on the Leased Property by, through or under Lessee, and (II) any Other
Recorded Documents executed by, through or under Lessee in violation of this
Lease, and (B) shall be evidenced by Lessee’s execution of such deeds, bills of
sale, or other appropriate documents conveying title to such property as Lessor
and Lessee may reasonably agree, consistent with subsection (A) of this
sentence.

 

20



--------------------------------------------------------------------------------

10.2 Replacement of Parts. Lessee may, at its own cost and expense, remove in
the ordinary course of maintenance, service, repair, overhaul or testing, or as
otherwise required or permitted by this Lease, any Parts, whether or not worn
out, lost, stolen, destroyed, seized, confiscated, damaged beyond repair or
permanently rendered unfit for use. Lessee will, at its own cost and expense,
replace any such Parts as is necessary to maintain the Leased Property in
accordance with the standards for Lessee’s maintenance obligations as set forth
in Section 7.1 of this Lease. All replacement Parts shall be in as good
operating condition as, and shall have a value (including the residual value),
utility and remaining useful life at least equal to the Parts replaced, assuming
such replaced Parts were in condition and repair required to be maintained by,
and otherwise in compliance with, the terms of this Lease (nothing in this
Lease, however, shall be construed to require Lessee to replace any Parts having
a useful life adequate to operate the Leased Property through the end of the
Term). All Parts at any time removed from any item or portion of the Leased
Property shall remain the property of Lessor until such time as such Parts shall
be replaced by Parts which have been incorporated or installed in or attached to
such item or portion of the Leased Property and which meet the requirements for
replacement Parts specified above. Immediately upon any replacement Part
becoming incorporated into or installed in or attached to any item or portion of
the Leased Property, without further act (except in the case of replacement
property temporarily installed on an emergency basis), (a) title to such
replacement Part shall thereupon vest in Lessor, (b) such replacement Part shall
become subject to this Lease and be deemed part of the Leased Property for all
purposes to the same extent as the Parts originally incorporated or installed in
or attached to the Leased Property, and (c) title to the removed Part shall
thereupon vest in Lessee AS IS WHERE IS, free and clear of all rights of Lessor,
and shall no longer be deemed a part of the Leased Property. Notwithstanding the
foregoing, “Parts” means all appliances, parts, instruments, appurtenances,
accessories, furnishings, spare parts, and other equipment and property of
whatever nature which constitute a portion of the Improvements or Personal
Property and any replacements or substitutions therefor made under this
Section 10.2. “Parts” shall not in any event include (i) any Lessee Property,
(ii) removed Parts as provided in subsection (c), above, or (iii) any Permitted
Capital Improvements and Additional Lines, which Permitted Capital Improvements
and Additional Lines shall be governed by Section 10.1, above. Title to
replacements and substitutions for Parts made under this Section 10.2 shall
remain a portion of the Leased Property.

10.3 Lessor Capital Improvements Construction. Lessee agrees that Lessor shall
have the exclusive right to, and Lessor has agreed to, construct and pay for the
Project Improvements in accordance with the Project Management Agreement. Lessor
and Lessee agree that total Project Costs are estimated to be Ten Million
dollars ($10 million) (“Base Cost”), and that the target completion date of such
construction is July 1, 2014.

By no later than the 21st day of July 2014, Lessor will provide Lessee with
written notice of Project Costs incurred by Lessor for the Project Improvements.
Beginning the month of August 2014 and for each month thereafter during the
Term, monthly Minimum Rent will increase by one-twelfth of 11.5% of the Project
Costs set forth in such notice. If additional Project Costs are incurred by
Lessor for the Project Improvements, Lessor will provide Lessee with written
notice of such costs by no later than the 21st day of any month, and beginning
the next month and for each month thereafter during the Term, monthly Minimum
Rent will increase by one-twelfth of 11.5% of the costs set forth in such
notice. However, the total amount of Project Costs set forth in all such notices
provided under this Section 10.3 shall not exceed the Base Cost, and therefore
the total increase in monthly Minimum Rent shall not exceed $95,833 [i.e., ($10
million * 11.5%) / 12].

For the avoidance of doubt, Lessor and Lessee agree that Lessor shall be the
owner of, and Lessee shall be the Lessee of, the Project Improvements, which
shall be part and parcel of the Terminal System.

 

21



--------------------------------------------------------------------------------

ARTICLE XI.

REGULATORY ISSUES

11.1 Lessee’s Rights. Except (i) as provided in Section 11.2, below, and (ii) to
the extent Lessor is required to engage in such communications by Applicable
Legal Requirements which are not the subject of a Permitted Lessee Contest and
after consultation with Lessee regarding Lessor’s concern that Lessor’s
communication with Governmental Authorities is required by Applicable Legal
Requirements, but notwithstanding any other provision of this Lease to the
contrary:

(a) Leased Property. Lessee shall have the right and obligation to (I) deal with
all Governmental Authorities, and (II) conduct all regulatory proceedings,
governing or affecting the Leased Property or the ownership, use or operation
thereof.

(b) Lessee Property. Lessee shall have the right and obligation to (I) deal with
all Governmental Authorities, and (II) conduct all regulatory proceedings,
governing or affecting the ownership, use or operation of the Lessee Property.

At Lessee’s request, Lessor shall execute all such documents and take all such
action as may be necessary to ensure and/or evidence Lessee’s rights under this
Section 11.1 unless, in Lessor’s reasonable and good faith judgment, such
documents or actions will directly result in payments required to be made by
Lessor which Lessee is unwilling to pay on behalf of Lessor and, upon such
determination by Lessor and prior to taking any such action, Lessor shall
promptly notify Lessee in writing of such determination by Lessor, and Lessor
and Lessee shall work diligently and in good faith to resolve their differences
with respect to the requested action or document(s). Notwithstanding the
foregoing, Lessor shall in any event be required to execute such documents and
take all such actions as may be required for Lessee to pursue a Tax Challenge or
a Permitted Lessee Contest.

11.2 Lessor’s Rights. Notwithstanding the foregoing Section 11.1, but subject in
any event to Lessee’s right to pursue Tax Challenges and Permitted Lessee
Contests, if Lessor determines, in Lessor’s reasonable judgment, that Lessee has
not taken sufficient action to protect the interests of Lessor in regard to any
such regulatory matter (including, without limitation, regulatory proceedings)
with respect to the Leased Property, upon prior written notice to Lessee, Lessor
may take such action as may be necessary in order for Lessor to be and remain in
compliance with Applicable Legal Requirements as they relate to Lessor and the
Leased Property. Lessor shall promptly provide Lessee with a copy of any notices
or demands received by Lessor from any Governmental Authority which concerns any
Applicable Legal Requirement.

11.3 No Application to Condemnation. Lessor and Lessee acknowledge and agree
that the provisions of this Article XI shall not prohibit Lessor from
cooperating in condemnation proceedings as required by Article XVI.

ARTICLE XII.

MECHANIC’S LIENS

12.1 Lessee’s Obligations. If any mechanic’s, materialmen’s or other Liens
against any of the Lessor’s interest in the Leased Property in connection with
any materials, labor or equipment furnished or claimed to have been furnished to
or for any Lessee Party are filed against Lessor’s interests in the Leased
Property on account of action or inaction by any Lessee Party (including by
Lessee in its capacity as Lessor’s construction agent for Removable Additions or
Non-Removable Additions under Article X, other than any such Liens filed as a
result of materials, labor or services for Removable Additions or Non-Removable
Additions and for which Lessor has failed to pay the cost of such materials,

 

22



--------------------------------------------------------------------------------

labor or services), then Lessee shall promptly cause such Lien to be discharged
(whether by payment or bond), or, if Lessee desires to contest the Lien, Lessee
may do so as long as the enforcement of the Lien is stayed pursuant to a
Permitted Lessee Contest, and (b) if a Lessor Lender requires Lessor’s interest
in the Leased Property to be free of such mechanic’s or materialmen’s liens,
then upon request of Lessor or such Lessor Lender, Lessee shall either discharge
the Lien or post a bond sufficient to cover the amount of the Lien and interest,
penalties and costs that will be payable to discharge the Lien assuming its
validity.

12.2 Lessor’s Obligations. Lessor shall not permit any mechanic’s, materialmen’s
or other Liens against any Leased Property in connection with any materials,
labor or equipment furnished, or claimed to have been furnished, to or for
Lessor, and if any such Liens shall be filed against any Leased Property on
account of any action or inaction by Lessor (other than any action or inaction
alleged against Lessor resulting from the failure of Lessee to perform its
obligations hereunder), Lessor shall cause the Lien to be discharged, provided
that if Lessor desires to contest any such Lien (whether by payment or bond), it
may do so as long as enforcement of the Lien is stayed pursuant to a Permitted
Lessor Contest.

ARTICLE XIII.

LESSEE PROPERTY

13.1 No Lien. Lessee is and shall remain the owner of the Lessee Property, other
than Non-Removable Additions at the end of the Term as provided in
Section 10.1(e). Lessor shall not have any Lien on any of the Lessee Property
for the performance of Lessee’s obligations under this Lease or otherwise.
LESSOR WAIVES AND DISCLAIMS ALL STATUTORY AND CONTRACTUAL LIEN RIGHTS IN LESSEE
PROPERTY NOW OR HEREAFTER PLACED AT OR WITH THE LEASED PROPERTY. Lessor agrees
to execute an agreement with Lessee or Lessee’s lender to evidence such waiver
of Lessor’s Lien rights in Lessee Property and, following a default by Lessee
under any Lessee mortgage, allow Lessee’s lender access to the Leased Property
to seize and remove Lessee Property subject to the terms of such agreement,
provided that the form and substance of any such agreement is reasonably
satisfactory to Lessor, Lessee and Lessee’s lender (including in such agreement
reasonable conditions and time periods within which such Lessee Property may be
removed). Lessee shall have the right to remove Lessee Property at any time or
times during the Term and for a period of thirty (30) days after the expiration
of the Term, without any obligation to pay Lessor holdover rent under
Section 26.4.

13.2 Sole Risk of Lessee. All of Lessee Property is at Lessee’s sole risk and if
any of the Lessee Property is destroyed or damaged other than as a result of the
gross negligence or willful misconduct of a Lessor Party, no part of the
destruction or damage shall be the responsibility of Lessor. If the damage is
caused by the gross negligence or willful misconduct of a Lessor Party, Lessor
shall be responsible for any damage or destruction, subject, however, to the
waiver of subrogation provisions of Section 14.4. The term “negligence” as used
in this Section 13.2 shall not include negligence imputed as a matter of law to
Lessor solely by reason of Lessor’s failure to act in respect of matters which
are or were the obligation of Lessee under this Lease or solely as a result of
Lessor’s ownership of the Leased Property.

13.3 Lessee’s Ability to Grant Liens on Lessee Property and Lessee’s Interest in
Lease. Nothing contained in this Lease shall be deemed to limit or otherwise
restrict Lessee’s ability to grant a Lien on Lessee Property or Lessee’s
interest in this Lease, in any such case to a lender not Affiliated with Lessee
for the purpose of securing indebtedness of Lessee or its Affiliates to such
lender. Lessor acknowledges and agrees, following a default by Lessee under any
Lessee mortgage, to allow Lessee’s lender access to the Leased Property to seize
and remove all or any of the Lessee Property and Lessor agrees to execute an
agreement with Lessee’s lender to evidence such right as provided in Section
13.1.

 

23



--------------------------------------------------------------------------------

ARTICLE XIV.

INSURANCE

14.1 Insurance Coverage. Subject to Section 14.3 below, from and after the
Effective Date, Lessee shall maintain with respect to the Leased Property and
the Pipeline System at all times during the Term, at no cost or expense to
Lessor, the following types and amounts of insurance:

(a) Liability Insurance. Commercial general liability insurance against claims
for bodily injury, death or property damage occurring on, in or about the Leased
Property and/or the Pipeline System, which insurance shall (i) be written on an
“Occurrence Basis”, and shall provide minimum protection with a combined single
limit in the amount of $1,000,000 per occurrence and $2,000,000 annual
aggregate; and (ii) include premises and operations liability coverage, products
and completed operations liability coverage, and blanket contractual liability
coverage. In addition, Lessee shall maintain auto liability insurance in an
amount not less than $1,000,000. Any policy hereunder shall include the
following endorsements: 30 days written notice of cancellation to Lessor and its
lenders (or 10 days in the event of non-payment), and coverage for injury to
leased workers.

(b) Worker’s Compensation and Employer’s Liability Insurance. Worker’s
Compensation and Employer’s Liability Insurance in accordance with all
applicable federal and state law, which shall cover all Lessee’s personnel,
invitees, sublessors, guests, consultants, and similar Persons performing under
this Lease, with an Employer’s Liability limit shall of not less than one
million Dollars ($1,000,000) or such greater amount as may be required by law.
Any policy will include the following endorsements or equivalents on an “if any”
basis or as noted:

(i) Longshore and Harbor Workers’ Compensation Act Coverage Endorsement (WC 00
01 06 A);

(ii) Outer Continental Shelf Lands Act Coverage Endorsement (WC 00 01 09 B);

(iii) Alternate Employer Endorsement (WC 00 03 01 A);

(iv) Voluntary Compensation and Employers Liability Coverage Endorsement (WC 00
03 11 A); And

(v) Workers Compensation Insurance Plan – Other States Endorsement (WC 00 03 24)
– Listing all other states where Lessor does not have operations.

(c) Property Insurance. “All Risk” Insurance, equal to the full replacement
value (as declared) of the Terminal System, which shall be payable in case of
loss and held, paid or applied as provided in Section 15.1 hereof. The policy
shall provide that no act or omission of any Person named as insured shall
invalidate the interest of, or be a defense against, any other Person named as
insured. Lessor and all Lessor Lenders shall be shown as “loss payee” and such
insurance shall include the following coverages: agreed amount valuation, sixty
days written notice of cancellation to Lessor and all Lessor Lenders (or ten
days in the event of non-payment), earthquake for at least $20,000,000 for each
occurrence, coverage for underground equipment at least $20,000,000, flood for
at least $30,000,000, Lessor and all Lessor Lenders to be provided mortgagee
status.

(d) Excess Liability Insurance. Excess Liability Insurance covering liabilities
arising out of operations worldwide, with a combined minimum limit of not less
than $25,000,000 over and above the primary liability limits of all underlying
insurance policies as required in this Section.

 

24



--------------------------------------------------------------------------------

(e) Builders Risk Insurance. For any alteration, addition, repair or replacement
to the Leased Property or the Pipeline System by Lessee (but excluding any
Removable Additions or Non-Removable Additions for which Lessee is acting as
Lessor’s construction agent under Article X) for which the estimated cost
exceeds $500,000, completed value builder’s risk insurance or similar insurance
upon the entire work for the full insurable value replacement cost coverage.
Coverage shall include hot and cold testing for at least three months for a
limit of at least 15% of the total completed limit.

Lessor and Lessee acknowledge and agree that the coverage required hereunder may
be provided through a combination of policies that is different than those
described above. In addition, Lessee may, at its election, maintain insurance
covering additional casualties and events.

14.2 Environmental Insurance. Subject to Section 14.3 below, from and after the
Effective Date, Lessee shall maintain with respect to the Leased Property and
the Pipeline System at all times during the Term, at no cost or expense to
Lessor, Pollution and Premises Liability Insurance for the protection of the
Leased Property and the Pipeline System, with an aggregate policy limit of at
least $25,000,000 and an excess policy limit of $25,000,000.

14.3 Insurance Requirements Generally. The insurance required by Section 14.1
shall be written by companies having an A.M. Best Insurance Reports rating of
not less than “A-” and a financial size category of at least “VII”, and all such
companies shall be authorized to do an insurance business in the State of
Oregon, or as otherwise agreed to by Lessor. All insurance policies required to
be maintained pursuant to the terms of this Lease (other than the Worker’s
Compensation Insurance), shall be endorsed to name Lessor and its successors and
assigns as additional named insureds and to provide that such insurance shall be
primary over any insurance that may be maintained by Lessor, and, except during
the Term (when all insurance proceeds are delivered and paid to Lessee, as loss
payee). All insurance required by this Article may be blanket with other
insurance maintained by Lessee or any Affiliate of Lessee and may be effected by
any combination of basic and excess or umbrella coverage provided: (i) the total
amount of the insurance available shall be at least the protection equivalent of
separate policies in the amounts required; and (ii) in all other respects, all
of the policies shall comply with the applicable provisions of this Article.

Lessee shall pay as they become due all premiums for the insurance required by
this Article XIV, shall renew or replace each policy if required to comply with
the insurance requirements of this Lease, and shall deliver to Lessor a
certificate or other evidence of the existing policy and any renewal or
replacement policy (on an ACORD 27 form, in the case of property insurance, and
on an ACORD 25 form, in the case of liability insurance, and, in either case,
otherwise reasonably satisfactory to Lessor, to the extent reasonably available)
as soon as available, but in any event not later five (5) Business Days after
the date the new coverage is effective (it being understood that in no event
shall Lessee allow any insurance coverage to lapse if and to the extent such
insurance is necessary to comply with the requirements of this Lease). In the
event of Lessee’s failure to comply with any of the foregoing requirements of
this Article XIV within five (5) Business Days of the giving of written notice
by Lessor to Lessee (or such shorter period as may be required to maintain the
insurance required by this Article XIV in full force and effect), Lessor shall
be entitled to procure such insurance. Any sums expended by Lessor in procuring
such insurance shall be Additional Rent and shall be repaid by Lessee upon
written demand therefor by Lessor, together with interest thereon from the
applicable Due Date for Other Additional Rent at the Default Interest Rate.

14.4 Waiver of Subrogation. Each of Lessor and Lessee hereby releases the other
from any and all liability for loss or damage caused by fire or any of the
extended coverage casualties or any other casualty which shall be brought about
by the fault or negligence of the other party or any persons for whom such other
party is responsible, provided that this release shall be in force and effect
only with

 

25



--------------------------------------------------------------------------------

respect to loss or damage occurring during such time as the respective party’s
policies of property insurance shall contain a clause to the effect that this
release shall not affect such policies or right of the releasing party to
recover thereunder, and the release shall apply only to the extent of the
releasing party’s insurance coverage, provided that, with respect to Lessee’s
release of Lessor hereunder. Any insurance policy held by Lessee or Lessor, to
the extent that waiver is reasonably and customary for the policy in question,
shall include a waiver of subrogation clause so long as the same is obtainable.
Nothing herein shall be deemed an obligation on the part of Lessor to maintain
any insurance and any insurance maintained by Lessor shall serve as excess
coverage.

14.5 No Release from Liability. Except as provided in Section 14.4, nothing in
this Article XIV shall be deemed to release either party from liability for
damages resulting from the negligence or willful misconduct of such party or
from responsibility for repairs necessitated by such negligence or willful
misconduct. By requiring insurance as provided herein, neither Lessor nor Lessee
represents that coverage and limits will necessarily be adequate to protect
Lessee or Lessor, and such coverage and limits shall not be deemed as a
limitation of the liability of Lessee or Lessor under any indemnification
provisions in this Lease. Failure of Lessor to demand such certificate or other
evidence of full compliance with these insurance requirements or failure of
Lessor to identify a deficiency from evidence that is provided shall not be
construed as a waiver of Lessee’s obligation to maintain such insurance.

ARTICLE XV.

FIRE AND OTHER CASUALTY

15.1 Fire and Other Casualty.

(a) General Provisions. If all or any part of the Leased Property is damaged or
destroyed by fire or other casualty during the Term, then Lessee shall give
prompt notice of such event to Lessor and Lessee shall, at Lessee’s cost and
expense, promptly thereafter repair, restore or replace the Leased Property, or
any such part thereof, to substantially the same condition it was in immediately
prior to the casualty (subject to any changes to all or any such part of the
Leased Property that Lessee intends to make to the extent permitted under this
Lease). Notwithstanding any such fire or other casualty, this Lease shall remain
in effect following such fire or other casualty, the rights and obligations of
Lessor and Lessee shall remain in effect without abatement, all Base Rent shall
continue unabated, and subject to Section 15.2, below, all Casualty Proceeds
recovered on account of any damage or destruction to all or any part of the
Leased Property by fire or other casualty shall be paid to Lessee.

15.2 Restoration Conditions. Lessee’s repair, restoration or replacement of the
Leased Property shall be subject to the following requirements:

(a) Payment of Casualty Proceeds to Lessee. All Casualty Proceeds shall be paid
to Lessee.

(b) Repair Costs in Excess of $3,000,000. If the cost of such repairs,
restoration or replacement as a result of a casualty exceeds $3,000,000 with
respect to such casualty, (A) Lessee shall provide to Lessor and Lessor Lender
(or the agent for such Lessor Lender if requested in writing by Lessor) such
reasonable documentation related to such repairs, restoration or replacement as
Lessor and Lessor Lender (or the agent for such Lessor Lender if requested in
writing by Lessor) may reasonably request to confirm that such repairs,
restoration or replacements have been made in the manner required by this Lease,
(B) if such repairs, restoration or replacement have not been completed within
one hundred eighty (180) days following the date of such casualty, Lessee shall
pay to the Lessor the amount by which the total cost of such repairs,
restoration or replacement exceeds $3,000,000, reduced by repairs, restoration
and replacement costs in excess of $3,000,000 completed and paid as of such
date, which

 

26



--------------------------------------------------------------------------------

amounts shall be held and disbursed by such Lessor Lender to Lessee as such
repairs, restoration or replacements progress, and (C) Lessor and Lessor Lender
(or the agent for such Lessor Lender if requested in writing by Lessor) will
have the right to inspect the Leased Property during normal business hours and
after prior reasonable written notice, with Lessee’s representative present and
upon the condition that Lessor and Lessor Lender (or the agent for such Lessor
Lender if requested in writing by Lessor) comply with Lessee’s rules and
regulations, including safety, (I) to inspect the damage, and (II) to confirm
that such repairs, restoration or replacements are being or have been made in
the manner required by this Lease; provided that no such inspection shall
interfere with the normal operation of the Leased Property or the business of
Lessee or its Affiliates.

ARTICLE XVI.

CONDEMNATION

16.1 Condemnation Damages and Awards. Except to the extent Lessor may be
required to make the same available to Lessee under this Article XVI and as
otherwise set forth in this Article XVI, Lessee assigns to Lessor any and all
rights it may have to any Taking Proceeds and agrees to execute such instruments
as may be requested by Lessor to evidence the assignment of such Taking Proceeds
to Lessor. Notwithstanding the foregoing, Lessee may make a separate claim for
any damages payable for any of the Lessee Property, any so-called special
damages to Lessee for interruption to Lessee’s operations or otherwise, any
damages for relocation, or any damages for Lessee’s leasehold interest
(collectively, the “Lessee Condemnation Proceeds”), and none of such Lessee
Condemnation Proceeds shall constitute Taking Proceeds. Notwithstanding any
Taking, this Lease shall remain in effect, and the rights and obligations of
Lessor and Lessee shall remain in effect without abatement. Lessor and Lessee
shall cooperate in good faith to maximize the Taking Proceeds consistent with
the terms of this Lease.

16.2 General Taking Provisions. If all or any part of the Leased Property is
subject to a Taking during the Term, then Lessee shall give prompt notice of
such event to Lessor and except as otherwise provided in this Article, Lessee
shall, at Lessee’s cost and expense, promptly thereafter repair, restore or
replace the Leased Property, or any such part thereof, to substantially the same
condition it was in immediately prior to the Taking (subject to any changes to
all or any such part of the Leased Property that Lessee intends to make to the
extent permitted under this Lease). This Lease shall remain in effect following
such Taking, the rights and obligations of Lessor and Lessee shall remain in
effect without abatement, all Base Rent shall continue unabated, and all Lessee
Condemnation Proceeds and, subject to Section 16.3, below, Taking Proceeds
recovered on account of such Taking shall be paid to Lessee.

16.3 Restoration Conditions. Lessee shall repair, restore or replace the Leased
Property damaged as a result of such Taking, as and to the extent required by
Section 16.2 and the Taking Proceeds shall be paid as follows:

(a) Payment of Taking Proceeds to Lessee. All Taking Proceeds shall be paid to
Lessee.

(b) Repair Costs in Excess of $3,000,000. If the cost of repairs, restoration or
replacement of the Taking exceeds $3,000,000 with respect to such Taking,
(A) Lessee shall provide to Lessor and Lessor Lender (or the agent for such
Lessor Lender if requested in writing by Lessor) such reasonable documentation
related to such repairs, restoration or replacement as Lessor and Lessor Lender
(or the agent for such Lessor Lender if requested in writing by Lessor) may
reasonably request to confirm that such repairs, restoration or replacements
have been made in the manner required by this Lease, (B) if such repairs,
restoration or replacement have not been completed within one hundred eighty
(180) days following the date of such Taking, Lessee shall pay to the Lessor the
amount by which the total cost of such repairs, restoration or replacement
exceeds $3,000,000, reduced by repairs, restoration and replacement costs in
excess of $3,000,000 completed and paid as of such date, which amounts shall be

 

27



--------------------------------------------------------------------------------

held and disbursed by such Lessor Lender to Lessee as such repairs, restoration
or replacements progress, and (C) Lessor and Lessor Lender (or the agent for
such Lessor Lender if requested in writing by Lessor) will have the right to
inspect the Leased Property during normal business hours and after prior
reasonable written notice, with Lessee’s representative present and upon the
condition that Lessor and Lessor Lender (or the agent for such Lessor Lender if
requested in writing by Lessor) comply with Lessee’s rules and regulations,
including safety, (I) to inspect the damage, and (II) to confirm that such
repairs, restoration or replacements are being or have been made in the manner
required by this Lease; provided that no such inspection shall interfere with
the normal operation of the Leased Property or the business of Lessee or its
Affiliates.

(c) Payment of Taking Proceeds. If not already paid to Lessor or Lessor’s Lender
as required by Section 16.3(b), above, upon completion of the repairs,
restoration and replacement of the Leased Property damaged as a result of a
Taking, Lessee shall pay to Lessor the amount by which such Taking Proceeds
exceed the cost of repairs, restoration and replacement of the Leased Property
by Lessee.

ARTICLE XVII.

LIMITS ON TRANSFERS, ASSIGNMENTS, LEASES AND LIENS

17.1 Assignment and Subletting by Lessee.

(a) Lease Assignments. At any time and from time-to-time, and without any
further consent from or approval by Lessor, Lessee may cause or permit to occur
a Permitted Lease Assignment. For purposes hereof, the term “Permitted Lease
Assignment” means either (i) a Lease Assignment for which (A) the successor
Lessee is a Permitted Lessee Transferee, and (B) within ten (10) Business Days
after the date of such Lease Assignment, Lessee provides to Lessor a copy of the
written assignment of lease or similar agreement, including an assumption by the
successor Lessee of the obligations of Lessee under this Lease arising from and
after the date of such Lease Assignment, (ii) a Lease Assignment by foreclosure
or deed in lieu of foreclosure or (iii) any other Lease Assignment approved in
writing by Lessor. Lessee shall not enter into or otherwise become subject to
any Lease Assignment other than a Permitted Lease Assignment, and any Lease
Assignment other than a Permitted Lease Assignment shall be null and void
ab initio.

(b) Subleases. At any time and from time-to-time, and without any consent from
or approval by Lessor, Lessee may enter into a Permitted Sublease. For purposes
hereof, the term “Permitted Sublease” means a Sublease which is either (i) a
Sublease with a Permitted Lessee Transferee so long as within ten (10) Business
Days after Lessee’s entering into any such Sublease with a Permitted Lessee
Transferee, Lessee shall provide Lessor with a copy of the executed sublease
agreement, or (ii) any other Sublease approved in writing by Lessor. Lessee
shall not enter into any Sublease other than a Permitted Sublease, and any
Sublease other than a Permitted Sublease shall be null and void ab initio.
Renewals of any Permitted Sublease shall be deemed to be a new Sublease for
purposes of this Section 17.1(b) and shall not constitute a Permitted Sublease
unless such renewal otherwise qualifies as a Permitted Sublease at the time of
such renewal.

(c) Lessor Consent to Certain Proposed Permitted Lessee Transferees.

No Lessor Consent Required. No Lessor consent shall be required with respect to
any Permitted Lessee Transferee as described in the definition of the term
“Permitted Lessee Transferee”.

17.2 Cure Rights Upon Assignee Default. Notwithstanding anything to the contrary
set forth in Article XXIII of this Lease or otherwise, upon the occurrence of an
event or circumstance which would, with the giving of notice or passage of time,
or both, constitute a Lessee Event of Default, Lessor

 

28



--------------------------------------------------------------------------------

shall not declare a Lessee Event of Default or exercise any rights or remedies
on account of such Lessee Event of Default unless and until Lessor gives notice
of such default to such prior Lessee(s) and their respective Lessee Guarantors
and the opportunity to cure such default, within the period of time permitted
under Section 23.1 of this Lease for curing such event or circumstance, but with
such cure period as to such prior Lessee and such prior Lessee Guarantors
beginning only upon receipt by such prior Lessee(s) or its Lessee Guarantors, as
applicable, of such notice.

ARTICLE XVIII.

LESSEE’S SURRENDER OF LEASED PROPERTY

18.1 Surrender. Upon the expiration of the Term or the earlier termination of
this Lease, Lessee shall surrender to Lessor in Good Condition and Repair the
Leased Property and any Permitted Capital Improvements that become Lessor’s
property upon termination of this Lease as provided in Section 10.1(e) hereof,
in all such cases subject to reasonable and ordinary wear and tear. Any removal
of all or any of the Lessee Property by Lessee shall be done in material
compliance with Environmental Laws and other Applicable Legal Requirements,
including Lessee’s obligation to file all reports and documentation required to
be filed with any Governmental Authority in connection with the removal of
Lessee Property, and in accordance with the requirements of Article X hereof.
Lessee shall repair any material damage to the Leased Property caused by the
removal of Lessee Property. After the expiration of the Term or the earlier
termination of this Lease, neither Lessee nor Lessor shall have any rights,
liabilities or obligations hereunder (except for any that survive the expiration
or any earlier termination of this Lease including, without limitation, the
terms and provisions of Sections 25.2, and 25.3 if and to the extent
applicable).

ARTICLE XIX.

LESSOR ASSIGNMENT OF LEASE

19.1 Assignment of Lease. Lessor may Transfer all or any portion of its right,
title or interest under this Lease without the consent of the Lessee, except
that an assignment to any company engaged in the terminalling, storage,
throughput and/or transloading of crude oil and petroleum products shall require
Lessee’s consent unless (a) a Lessee Event of Default has occurred, (b) Lessee
has delivered a termination notice to Lessor under Section 25.5, or (c) Lessee
has failed to exercise its Renewal Option prior to the date that is twenty-one
(21) months before the Current Lease Term End. Upon any such Transfer Lessor
shall be released from all future liability in or arising out of this Lease to
the extent of its assignment.

ARTICLE XX.

LEASE SUBORDINATION

20.1 No Subordination of Lessor’s Fee Simple Estate; Fee Mortgages. Lessor shall
not be required to subordinate its interest and estate in the Leased Property to
any Leasehold Mortgage, or enter into or join in the execution of any Leasehold
Mortgage, but Lessor shall provide Leasehold Mortgagees the protections
described in this Article XX. Lessor is entitled to encumber, from time to time,
without the consent or approval of Lessee, its interest in the Land and Lessor’s
interest in this Lease with such Mortgages as Lessor, in its sole discretion,
deems appropriate (any such Mortgage by Lessor being hereinafter referred to as
a “Fee Mortgage”); provided, however, that any Fee Mortgage shall be subject to
this Lease, the rights of Lessee hereunder, the attornment of any successor
Lessee to Lessor, and the rights of any Leasehold Mortgagee arising under or by
virtue of this Lease (whether the Leasehold Mortgage was created before or after
the Fee Mortgage), including the right, title and estate of any Leasehold
Mortgagee under any new lease entered into pursuant to Section 20.3. Lessee
shall have the right to request and, Lessor shall use its commercially
reasonable efforts to obtain, a non-disturbance

 

29



--------------------------------------------------------------------------------

agreement from the holder of such Fee Mortgage, in favor of Lessee and any
Leasehold Mortgagee, confirming that the provisions of this Lease, including the
provisions of this Section 20.1, will be honored by and binding upon any holder
of a Fee Mortgagee, and further containing such other terms and conditions as
such Leasehold Mortgagee shall reasonably request, including Lessor’s acceptance
of Leasehold Mortgagee as lessee in the event Leasehold Mortgagee succeeds to
the interest of Lessee hereunder. At the request of Lessor, Lessee agrees to
cause the holder of each Fee Mortgage to be named as an additional insured to
any and all insurance policies required to be carried by Lessee under
Article XIV. At the request of Lessor, and without cost to Lessee, Lessee agrees
to make a good faith effort to cause any Leasehold Mortgagee to agree to
disburse any insurance proceeds which would otherwise be payable to Lessor
hereunder to the holder of any Fee Mortgage, subject to Lessor directing the
Leasehold Mortgagee to do so in writing, which written request shall identify
the holder of the Fee Mortgage and provide an address for delivery of such
proceeds.

20.2 Leasehold Mortgages. Subject to the requirements of this Article XX, Lessee
may assign or encumber Lessee’s interest in the Leasehold as security for any
debt or obligation of Lessee to an Institutional Investor by a Leasehold
Mortgage containing such terms and provisions as Lessee may, in its sole
discretion, deem fit and proper; provided, however, that all right, title and
interest acquired by such Leasehold Mortgagee under such Leasehold Mortgage from
Lessee shall be subject to this Lease and to the rights and interests of Lessor
herein and to the rights of any holder of a Fee Mortgage arising under or by
virtue of this Lease. Lessor shall have the right to request and, Lessee shall
use its commercially reasonable efforts to obtain, a non-disturbance agreement
from any Leasehold Mortgagee, in favor of Lessor and any holder of a Fee
Mortgage, confirming that the provisions of this Lease, including the provisions
of this Section 20.2, will be honored by and binding upon any Leasehold
Mortgagee, and further containing such other terms and conditions as the holder
of a Fee Mortgage shall reasonably request, including attornment of Lessee to
the holder of the Fee Mortgage in the event the holder of the Fee Mortgage
succeeds to the interest of Lessor hereunder.

20.3 Protection of Leasehold Mortgagees.

(a) New Lease.

(i) In the event that this Lease is terminated as a result of any default by
Lessee hereunder or any other cause (including, without limitation, a rejection
of this Lease by Lessee’s trustee in bankruptcy pursuant to 11 U.S.C. §365 or
any equivalent provision of law), Lessor shall provide each Leasehold Mortgagee
with Notice that this Lease has been terminated, together with a statement of
all sums which would at that time be due under this Lease but for such
termination, and of all other defaults, if any, then known to Lessor. Lessor
agrees, at the option of the Leasehold Mortgagee, to immediately enter into a
new lease (hereinafter referred to as the “New Lease”) of the Leased Property
with such Leasehold Mortgagee or its designee for the remainder of the term of
this Lease with the same covenants, conditions and agreements (including,
without limitation, any and all options to extend or renew the term of this
Lease, but excluding any requirements which have been satisfied by Lessee prior
to termination) as are contained herein, subject only to (A) the conditions of
title as the Leased Property is subject to on the date of the execution of the
New Lease and which do not arise from a voluntary breach by Lessor of this
Lease, and (B) the right, if any, of any parties under Subleases. Thereafter,
the lessee under the New Lease shall have the same right, title and interest in
and to the Leased Property as Lessee had under this Lease. The obligations of
Lessor to enter into a New Lease shall be subject to the following conditions:

(A) Such Leasehold Mortgagee or its designee shall pay or cause to be paid to
Lessor at the time of the execution and delivery of such New Lease any and all
sums which would at the time of execution and delivery thereof be due pursuant
to this Lease but for such termination and, in addition thereto, all expenses,
including reasonable attorney’s fees, which Lessor shall have incurred by

 

30



--------------------------------------------------------------------------------

reason of Lessee’s default and such termination and the execution and delivery
of the New Lease and which have not otherwise been received by Lessor from
Lessee or any other party in interest under Lessee; and

(B) Such Leasehold Mortgagee or its designees shall agree to cure as soon as
reasonably possible any defaults of Lessee under the terminated Lease of which
Lessor shall have notified Leasehold Mortgagee other than those defaults which,
by their nature, are not susceptible to cure by a Leasehold Mortgagee and which,
if not cured, will not materially harm or prejudice Lessor or its rights under
this Lease or in the Leased Property.

(ii) The new lessee under any such New Lease shall be liable to perform the
obligations imposed on the lessee by such New Lease only during the period such
person has an ownership of the leasehold estate created by such New Lease.

(iii) The new lessee under such New Lease shall, upon entering into such New
Lease, acquire all of the right, title and interest of Lessee in and to any and
all Subleases and upon the request of such new lessee, Lessee shall execute,
acknowledge and deliver to such new lessee an assignment in recordable form
evidencing such conveyance.

(b) Subordination of Lessor’s Lien. Lessor does hereby agree not to foreclose
any liens or claims of lien against Lessee, the Leased Property, the Permitted
Capital Improvements and all other trade fixtures and equipment of Lessee
located on or in the Leased Property created pursuant to Oregon Revised Statutes
Section 87.162 until such time as Lessor shall have afforded any Leasehold
Mortgagee the opportunities to cure as set forth in this Article XX and neither
Lessee nor such Leasehold Mortgagee has cured the same within the time limits
afforded herein.

ARTICLE XXI.

INDEMNIFICATION

21.1 Indemnification by Lessee.

(a) Lessee’s Indemnification Obligations. Subject to the waiver of subrogation
provisions in Section 14.4, the remainder of this Article XXI, and Section 26.3,
and except for Losses for which Lessor is responsible pursuant to Section 21.2,
Lessee, to the fullest extent permissible by Applicable Legal Requirements,
agrees to indemnify, hold harmless and defend Lessor Indemnified Parties and
Lessor Lender (in Lessor Lender’s capacity as such) from and against any and all
Losses arising out of or based upon, in whole or in part (i) a Lease Assignment
or Sublease made by Lessee in violation of this Lease, (ii) a Lessee Event of
Default, (iii) any negligent acts or omissions of Lessee or any other Lessee
Party with respect to this Lease or the Leased Property, (iv) the fraud, gross
negligence or willful misconduct of Lessee or any Lessee Party in connection
with the Leased Property or the transactions contemplated by this Lease, (v) the
operation, possession, use, non-use, maintenance, modification, alteration,
construction, reconstruction, restoration, condition, design or replacement of
the Leased Property (or any portion thereof) by Lessee or any other Lessee
Party, or (vi) the business and activities of Lessee or of any other Person
permitted on or about the Leased Property by Lessee (whether as an invitee,
sublessee, licensee or otherwise).

(b) Environmental Matters Not Included. For the avoidance of doubt, this
Section 21.1 is not intended to provide any indemnification to Lessor or any
Lessor Indemnified Party for any matters related to Environmental Laws or
Hazardous Materials or any other matters covered by Article XXII.

 

31



--------------------------------------------------------------------------------

21.2 Release and Indemnification by Lessor. Subject to the waiver of subrogation
provisions in Section 14.3, and except for Losses for which Lessee is
responsible pursuant to Section 21.1, and subject to the provisions in Article
XIV and Section 26.3, Lessor, to the fullest extent permissible by Applicable
Legal Requirements:

(a) Release of Lessee and Lessee Indemnified Parties. Releases Lessee and each
other Lessee Indemnified Party from any Losses from any source arising out of or
based upon, in whole or in part (i) any acts or omissions by any Lessor Party or
Lessor Indemnified Party, (ii) any acts or omissions of any Lessor Party, Lessor
Indemnified Party or Lessor Lender with respect to this Lease, (iii) any Lessor
Event of Default, or (iv) the fraud, gross negligence or willful misconduct of
any Lessor Party or Lessor Indemnified Party in connection with the Leased
Property or the transactions contemplated by this Lease; and

(b) Lessor Indemnification of Lessee and Lessee Indemnified Parties. Agrees to
indemnify, hold harmless and defend Lessee and each other Lessee Indemnified
Party from and against any and all Losses arising out of or based upon, in whole
or in part (i) any acts or omissions by any Lessor Party or Lessor Indemnified
Party in violation of the terms of this Lease, (ii) any Lessor Event of Default,
or (iii) the fraud, gross negligence or willful misconduct of any Lessor Party
or Lessor Indemnified Party in connection with the Leased Property;

Provided, however, that in the case of subsections (a) and (b) above, to the
extent and in the proportion such Losses also arise out of or are based upon
(A) any breach of this Lease by Lessee, (B) the fraud, gross negligence or
willful misconduct of Lessee or any other Lessee Party with respect to the
Leased Property, (C) Taxes for which Lessee is responsible pursuant to this
Lease, or (D) breach by Lessee of any representations made by it in this Lease,
then Lessor’s release and indemnification under this subsection (b) shall not
apply.

21.3 Concurrent Negligence. Notwithstanding the provisions of Section 21.1 and
Section 21.2, in the event of the concurrent negligence or intentional
misconduct of Lessee, any other Lessee Party or any Lessee Indemnified Party on
the one hand and the concurrent negligence or intentional misconduct of Lessor,
any other Lessor Party or Lessor Indemnified Party, on the other hand, a party’s
(the “Indemnifying Party”) obligation to indemnify the other as set forth in
this Article XXI shall be limited to the extent of the Indemnifying Party’s
negligence and/or intentional misconduct (and that of the Lessee Indemnified
Parties (if Lessee is the Indemnifying Party) or the Lessor Indemnified Parties
(if Lessor is the Indemnifying Party)), including the Indemnifying Party’s
proportionate share of reasonable costs, attorneys’ fees, and expenses incurred
in connection with any claim, action, or proceeding brought with respect to such
injury or damage.

21.4 Survival. The obligations of Lessee and Lessor under this Article XXI shall
survive the expiration or earlier termination of this Lease.

21.5 Claims Procedure. In the case of any Losses asserted by an Indemnified
Party under this Article XXI, such Indemnified Party shall give prompt notice
thereof to the Indemnifying Party and in any event within no less than 60 days
after the Indemnified Party receives notice of such assertion; provided that
failure to so notify the Indemnifying Party shall not reduce the Indemnifying
Party’s obligations to indemnify any Indemnified Party hereunder except to the
extent such failure adversely affects the Indemnifying Party’s rights, or
materially compromises such Indemnifying Party’s ability, to defend such Losses
or results in additional liability on such Indemnifying Party’s part. The
Indemnifying Party shall be entitled, at its expense, acting through counsel
selected by it (and reasonably satisfactory to such Indemnified Party), to
participate in or to assume and control (if it promptly so elects upon notice of
the Losses), the negotiation, litigation and/or settlement of any such Losses.
Such Indemnified Party may

 

32



--------------------------------------------------------------------------------

(but shall not be obligated to) participate at its own expense and with its own
counsel in any proceeding conducted by the Indemnifying Party in accordance with
the foregoing, in which case the Indemnifying Party shall keep such Indemnified
Party and its counsel fully informed of all proceedings and filings.
Notwithstanding the foregoing, but subject to Article XI and the right of Lessee
to pursue Tax Challenges and Permitted Lessee Contests and the right of Lessor
to pursue Permitted Lessor Contests, the Indemnifying Party shall not be
entitled to assume and control the defense of any Losses if (a) Lessee is the
Indemnifying Party, a Lessee Event of Default has occurred and is continuing,
or, if Lessor is the Indemnifying Party, a Lessor Event of Default has occurred
and is continuing, (b) the proceeding involves possible imposition of any
criminal liability or penalty or unindemnified civil penalty on the Indemnified
Party, or (c) the proceeding involves the granting of injunctive relief against
the Indemnified Party not related to this Lease.

ARTICLE XXII.

ENVIRONMENTAL LAWS

22.1 Environmental Undertakings. Lessee’s operations on the Leased Property from
and after the Effective Date shall comply with Environmental Laws in all
material respects. Lessor will conduct no operations on the Leased Property. If
either party discovers or is informed of the existence of a material violation
of Environmental Laws with respect to the Leased Property, or receipt of any
notices alleging non-ordinary course of business liabilities under Environmental
Laws with respect to the Leased Property, that party shall give prompt notice to
the other party of such event.

22.2 Environmental Covenants.

(a) Lessee’s Obligations for Certain Corrective Actions. Lessee shall be
responsible for performing Corrective Action required under Environmental Law to
the extent arising from Lessee Environmental Liabilities, such Corrective
Actions to be performed in material compliance with Environmental Laws. Lessee’s
obligations to conduct Corrective Action shall be limited to those activities
designed to achieve the least stringent remediation permitted under
Environmental Laws for a property in similar use as the property requiring
Corrective Action.

22.3 Lessee Environmental Indemnity. Lessee shall, at no cost to Lessor,
protect, defend, indemnify, release and hold harmless each of the Lessor
Indemnified Parties and each Lessor Lender for, from and against any and all
Losses (including engineers’ fees, environmental consultants’ fees, and costs of
investigation (including sampling, testing, and analysis of soil, water, air,
building materials and other materials and substances whether solid, liquid or
gas)) imposed upon or incurred by or asserted against any Lessor Indemnified
Parties, but only to the extent arising out of any one or more of the following:

(a) Lessee Environmental Liabilities; or

(b) Lessee breach of its covenants in this Article XXII (including Lessee’s
obligation to take Corrective Action under Section 22.2(a)).

22.4 Claims Procedure. In the case of any Losses asserted by an Indemnified
Party under this Article XXII, such Indemnified Party shall give prompt notice
thereof to the Indemnifying Party and in any event within no less than 60 days
after the Indemnified Party receives notice of such assertion; provided that
failure to so notify the Indemnifying Party shall not reduce the Indemnifying
Party’s obligations to indemnify any Indemnified Party hereunder except to the
extent such failure adversely affects the Indemnifying Party’s rights, or
materially compromises such Indemnifying Party’s ability, to defend such Losses
or results in additional liability on such Indemnifying Party’s part. The
Indemnifying Party shall be entitled, at its expense, acting through counsel
selected by it (and reasonably satisfactory to

 

33



--------------------------------------------------------------------------------

such Indemnified Party), to participate in or to assume and control (if it
promptly so elects upon notice of the Losses), the negotiation, litigation
and/or settlement of any such Losses. Such Indemnified Party may (but shall not
be obligated to) participate at its own expense and with its own counsel in any
proceeding conducted by the Indemnifying Party in accordance with the foregoing,
in which case the Indemnifying Party shall keep such Indemnified Party and its
counsel fully informed of all proceedings and filings. Notwithstanding the
foregoing, but subject to Article XI and Lessee’s right to pursue Tax Challenges
and Permitted Lessee Contests and Lessor’s right to pursue Permitted Lessor
Contests, the Indemnifying Party shall not be entitled to assume and control the
defense of any Losses if (a) Lessee is the Indemnifying Party, Lessee Event of
Default has occurred and is continuing, or, if Lessor is the Indemnifying Party,
a Lessor Event of Default has occurred and is continuing, (b) the proceeding
involves possible imposition of any criminal liability or penalty or
unindemnified civil penalty on the Indemnified Party, or (c) the proceeding
involves the granting of injunctive relief against the Indemnified Party not
related to this Lease.

22.5 Survival. It is expressly understood and agreed that Lessee’s and Lessor’s
obligations under this Article XXII shall survive the expiration or earlier
termination of this Lease.

22.6 Lessee’s Environmental Obligations. Notwithstanding anything herein stated
to the contrary, Lessee’s obligations under this Article XXII are reduced by any
cash received by Lessor, and any quantifiable liability of Lessor extinguished,
pursuant to any contractual indemnity arrangements, plus any cash received by
Lessor, and any quantifiable liability of Lessor extinguished, pursuant to the
insurance policy described in Section 14.2. Further, Lessor shall be responsible
for the first $200,000 in the aggregate of liability hereunder during the term
of this Lease that is not covered by such contractual indemnity arrangements and
insurance policy. If Lessor receives Notice from the operator of the Terminal
System or a third party regarding any environmental claim, Lessor shall timely
make a claim to the indemnifying party under any such contractual indemnity
arrangement, and shall deliver copies of all such notices and claims to Lessee.
Lessor shall include Lessee in all discussions and negotiations with any parties
involved in such contractual indemnity arrangements.

ARTICLE XXIII.

DEFAULTS AND REMEDIES

23.1 Lessee Events of Default. Each of the following shall be an event of
default under this Lease (each, a “Lessee Event of Default”):

(a) Lessee fails to make any payment of Base Rent or Variable Rent, as the case
may be, when due and such failure continues for three (3) Business Days after
Lessee’s receipt of written notice from Lessor of such failure; or

(b) Lessee fails to make any Additional Rent (other than a failure to pay Base
Rent or Variable Rent and except for such payments as Lessee is contesting in
good faith or pursuant to a Tax Challenge or a Permitted Lessee Contest) and
such failure continues for seven (7) Business Days after Lessee’s receipt of
written notice of such failure from Lessor; or

(c) any representation and warranty made by Lessee under this Lease is false at
the time made and which, individually or in the aggregate with respect to each
other such false representation or warranty, is material; or

(d) Lessee makes or permits a Lease Assignment or a Sublease in violation of
Article XVII of this Lease, and fails to unwind or terminate such Lease
Assignment or Sublease within sixty (60) days after Lessee’s receipt of written
notice from Lessor of such breach; or

 

34



--------------------------------------------------------------------------------

(e) Lessee fails to maintain insurance on the Leased Property in compliance with
this Lease, and such failure continues for five (5) Business Days after Lessee’s
receipt of written notice of such failure from Lessor; or

(f) Lessee fails to maintain the Terminal System in Good Condition and Repair
and that failure continues for five (5) Business Days after Lessee’s receipt of
written notice thereof from Lessor

(g) Lessee fails to observe or perform any other covenant of Lessee under this
Lease and that failure continues for fifteen (15) days after Lessee’s receipt of
written notice of that breach from Lessor (or if the cure of that failure
reasonably requires more than fifteen (15) days to complete, if Lessee fails to
commence the cure within such fifteen (15) day period and thereafter diligently
pursue such cure to completion); or

(h) the filing by or against Lessee or Lessee Guarantor of a petition for relief
under any Debtor Relief Laws (unless, in the case of a petition filed against
Lessee or Lessee Guarantor, the same is dismissed within ninety (90) days after
filing), or the appointment of a trustee or receiver to take possession of all,
or substantially all, of Lessee’s or Lessee Guarantor’s assets or of Lessee’s
interest in this Lease, where such appointment is not discharged in ninety
(90) days after appointment of said trustee or receiver, or the voluntary filing
of a petition for the appointment of the same; or

(i) Lessee or Lessee Guarantor (i) fails to make any payment of principal or
interest with respect to any debt after giving effect to any applicable cure
period or (ii) fails to observe or perform any other agreement contained in any
agreement or instrument relating to that debt that is a default (other than a
failure to pay specified in clause (i) of this paragraph) and such default
continues after the applicable grace or cure period, if any, specified in such
agreement or instrument, if the effect of the failure specified in clause (i) or
(ii) is to accelerate the maturity of that debt and such debt is not reinstated
within seven (7) days after Lessee’s receipt of written notice from Lessor of
such acceleration; or

(j) A “Lessee Event of Default” has occurred under the Pipeline System Lease.

23.2 Lessor’s Remedies for a Lessee Event of Default. Upon the occurrence and
during the continuance of a Lessee Event of Default, with or without notice or
demand, except such notice as may be required by statute and cannot be waived by
Lessee and such notice as is specifically required by the terms of this Lease
(all other notices being hereby waived), Lessor shall be entitled to exercise,
at its option, any or all of the following remedies:

(a) Lessor’s Remedies for a Lessee Event of Default. Upon the occurrence and
during the continuance of a Lessee Default, Lessor may give Lessee written
notice of Lessor’s intention to terminate this Lease as a result of such Lessee
Event of Default (except for the terms and provisions hereof which survive
termination) on a date specified in such notice (which date shall be no sooner
than ten (10) days after the date of the notice), in which case, upon the date
therein specified, the Term and the estate hereby granted shall expire and
terminate as if such date were the date hereinabove fixed for the expiration of
the Term except the terms and provisions hereof which survive the Term. Upon
such termination, Lessee shall surrender possession of the Leased Property to
Lessor and Lessor may (i) take possession of the same on the termination date
without being deemed guilty in any manner of trespass or becoming liable for any
loss or damage resulting therefrom, without resort to legal or judicial process,
procedure or action, and (ii) substitute a replacement operator to operate the
Terminal System.

In addition to the foregoing right to terminate this Lease, and without being
obligated to terminate this Lease and without limiting any other rights or
remedies that may be available to Lessor as a result of a Lessee Default, Lessor
shall be entitled to the following remedies, and may bring an action against
Lessee, for any or all of the following:

(i) Accrued and Unpaid Base Rent. All Base Rent and Variable Rent accrued and
unpaid to the termination date and not otherwise paid by Lessee; and

 

35



--------------------------------------------------------------------------------

(ii) Accrued and Unpaid Additional Rent. All Additional Rent accrued and unpaid
to the termination date and not otherwise paid by Lessee (including Lessee’s
indemnity obligations under Sections 21.2 and 22.3 with respect to matters or
circumstances arising prior to the expiration of the Term or date of Lease
termination, as applicable, whether or not Lessor has asserted such indemnity
claims prior to the expiration of the Term or date of Lease termination, as
applicable), but without duplication for amounts for which Lessor seeks damages
under this Lease; and

(iii) Failure to Surrender Leased Property. Losses resulting from Lessee’s
failure to surrender the Leased Property as required by Section 18.1, but
without duplication for amounts for which Lessor seeks damages or
indemnification under this Lease; and

(iv) Collection Costs. All reasonable out-of-pocket expenses incurred by Lessor
in enforcing its remedies under this Section 23.2(a) with respect to such Lessee
Event of Default, including retention of a third party to operate the Terminal
System, reasonable attorneys’ fees, court costs, expert witness fees, costs of
tests and analyses, travel and accommodation expenses, deposition and trial
transcripts, copies and other similar costs and fees, paid or incurred by Lessor
as a result of its exercise of remedies under this subsection (a) with respect
to such Lessee Event of Default, regardless of whether or not legal proceedings
are actually commenced, subject to Section 26.9 of this Lease; and

(v) Termination Damages. The amount, if any, by which (1) the unpaid Base Rent
and Variable Rent (as calculated below) payable under this Lease which would
have been earned after termination for the balance of the Term (had this Lease
not been terminated and without giving effect to any unexercised extension
options), discounted to present value at the Discount Rate exceeds (2) the Fair
Market Rent for such period, also discounted to present value at the Discount
Rate. The Variable Rent which would have been earned after termination for the
balance of the Term under (1) above, shall be calculated based on the average
Variable Rent payable during the one year period prior to the termination of
this Lease; and

(vi) Specific Performance. Lessor may bring an action against Lessee for
specific performance by Lessee of its unperformed obligations under this Lease,
but without duplication for other amounts for which Lessor seeks damage or
indemnification under this Lease. All covenants and agreements of Lessee in this
Lease shall be deemed special, unique and extraordinary, and any breach of any
covenant or agreement by Lessee shall be deemed to cause Lessor irreparable
injury not properly compensable by damages in an action at law, such that the
rights and remedies of Lessor may be enforced both at law or in equity; and

(vii) Self-Help Remedies. Lessor may perform (or cause another Person to
perform), on Lessee’s behalf, any unperformed covenant or obligation under this
Lease constituting such Lessee Event of Default if such covenant or obligation
remains unperformed at any time during which a Lessee Event of Default has
occurred and is continuing and/or Lessor may substitute a replacement operator
to operate the Terminal System at any time during which a Lessee Event of
Default has occurred and is continuing, in which event, Lessee shall reimburse
Lessor for all reasonable costs, expenses and disbursements incurred by Lessor
in doing so (including, without limitation, the cost of any replacement
operator), plus together with interest thereon at the Default Interest Rate from
the due date for Additional Rent, but in any event without duplication for
amounts for which Lessor seeks damages or indemnification under this Lease.

 

36



--------------------------------------------------------------------------------

For the avoidance of doubt, Lessor may exercise any or all of the remedies set
forth in Section 23.2(a)(i) through (vii) without terminating this Lease and
Lessee’s obligations under this Lease including the obligation to pay the Base
Rent, Variable Rent and Additional Rent as and when due under this Lease shall
remain in full force and effect notwithstanding Lessor’s exercise of any of the
foregoing remedies.

Notwithstanding the foregoing or anything to the contrary set forth in this
Lease, the amount required to be paid by Lessee pursuant to Sections 23.2(a)(i)
through (v) shall be limited as follows: The Inception Date Present Value of the
amount paid by Lessee pursuant to Sections 23.2(a)(i) through (v) plus the
Inception Date Present Value of the Aggregate Minimum Rent shall not in any
event exceed $37,170,000 (the “Maximum Loss Amount”); provided, however, that
the Maximum Loss Amount shall increase by ninety percent (90%) of the Project
Costs. As used herein, (I) “Aggregate Minimum Rent” means the Minimum Rent paid
by Lessee during the period beginning on the Effective Date and continuing
through the date of termination of the Initial Term, (II) “Inception Date
Present Value” of an amount means the present value of such amount as of the
Effective Date, calculated using the Specified Discount Rate, and (III)
“Specified Discount Rate” means eight percent (8%). The Maximum Loss Amount will
be renegotiated for any Renewal Term.

In addition, and notwithstanding the foregoing, in the event that as of the
Lease termination date specified in Lessor’s notice to Lessee such Lessee Event
of Default has been cured, such termination notice shall be deemed to have been
rescinded, this Lease shall remain in effect and Lessor shall only be entitled
to Base Rent, Variable Rent and Additional Rent which has accrued under this
Lease under subsections (i) and (ii), above, and Lessor’s reasonable
out-of-pocket expenses under subsection (iv) above.

(b) No Waiver or Election of Remedies. No delay or omission of Lessor to
exercise any right or power accruing upon the occurrence and during the
continuance of any Lessee Event of Default shall impair any other or subsequent
Lessee Event of Default or impair any rights or remedies consequent thereto
unless such Lessee Event of Default is cured. Every power and remedy given by
this Section to Lessor may be exercised from time-to-time, and as often as may
be deemed expedient, by Lessor, subject at all times to Lessor’s right to change
any course of action undertaken by Lessor.

23.3 Lessor Events of Default. Each of the following shall be an event of
default under this Lease (each, a “Lessor Event of Default”):

(a) Monetary Defaults. Lessor fails to make any payment due to Lessee under this
Lease and such failure continues for seven (7) Business Days after Lessor’s
receipt of written notice of such failure from Lessee; or

(b) Representations. Any representation and warranty made by Lessor under this
Lease is false at the time made and which, individually or in the aggregate with
respect to each other such false representation or warranty, is material; or

(c) Certain Specified Lessor Event of Defaults. Any breach, default or failure
of performance by Lessor under Section 3.2(a) (Prohibited Other Record
Agreements), and such breach, default or failure of performance remains uncured
for sixty (60) days after Lessor’s receipt of written notice of such breach,
default or failure of performance; or

 

37



--------------------------------------------------------------------------------

(d) Other Lessor Covenant Defaults. Lessor fails to observe or perform any other
covenant of Lessor under this Lease in any material respect (other than those
specified in other subsections of this Section 23.3) which failure continues for
fifteen (15) days after Lessor’s receipt of written notice of such breach from
Lessee (or if the cure of such failure reasonably requires more than fifteen
(15) days to complete, if Lessor fails to commence the cure within such fifteen
(15) day period and thereafter diligently pursue such cure to completion); or

(e) Debtor Relief Laws. The filing by or against Lessor of a petition for relief
under any Debtor Relief Laws (unless, in the case of a petition filed against
Lessor, the same is dismissed within ninety (90) days after filing), or the
appointment of a trustee or receiver to take possession of all, or substantially
all, of Lessor’s assets or of Lessor’s interest in this Lease, where such
appointment is not discharged in ninety (90) days after appointment of said
trustee or receiver, or the voluntary filing of a petition for the appointment
of the same; or

(f) Pipeline System Lease. A “Lessor Event of Default” has occurred under the
Pipeline System Lease.

23.4 Lessee’s Remedies for a Lessor Event of Default.

(a) Lessee Remedies. Upon the occurrence and during the continuance of a Lessor
Event of Default, with or without notice or demand, except such notice as may be
required by statute and cannot be waived by Lessor and such notice as is
specifically required by the terms of this Lease (all other notices being hereby
waived), this Lease shall remain in full force and effect, Lessee shall be
entitled to remain in possession of the Leased Property hereunder and shall
remain obligated and liable for Lessee’s obligations hereunder (subject to
Lessee’s offset rights set forth below), and Lessee shall have and may exercise
the following remedies, concurrently, successively, or in any combination,
Lessee hereby waiving all other rights and remedies to which Lessee may be
entitled at law or in equity:

(i) Amounts Due by Lessor under the Lease. Lessee may collect and bring an
action against Lessor for all amounts due, owing and unpaid by Lessor as of the
date of such action, including Lessor’s indemnity obligations under this Lease
with respect to matters or circumstances arising prior to the date of such
action, but in any case without duplication for claims made under
subsection (a)(ii) below; and

(ii) Damages. Lessee may bring an action against Lessor for Lessee’s damages
which are proximately caused by such Lessor Event of Default, but without
duplication for other amounts and indemnities for which Lessor may be obligated
under this Lease; and

(iii) Enforcement Costs. Lessee shall be entitled to recover from Lessor all
out-of-pocket costs and expenses, including reasonable attorneys’ fees, court
costs, expert witness fees, costs of tests and analyses, travel and
accommodation expenses, deposition and trial transcripts, copies and other
similar costs and fees, paid or incurred by Lessee in exercising its remedies
under this Section 23.4(a) as a result of such Lessor Event of Default,
regardless of whether or not legal proceedings are actually commenced, subject
to Section 26.9 of this Lease; and

(b) Delays and Waivers of Other Remedies. No delay or omission of Lessee to
exercise any right or power accruing upon the occurrence and during the
continuance of any Lessor Event of Default shall impair any other or subsequent
Lessor Event of Default or impair any rights or remedies consequent thereto
unless such Lessor Event of Default is cured. Subject to the provisions of
subsection (a), above, which provide that such remedies are available without
duplication of certain other claims, every power and remedy given by this
Section 23.4 to Lessee may be exercised from time-to-time, and as often as may

 

38



--------------------------------------------------------------------------------

be deemed expedient, by Lessee, subject at all times to Lessee’s right to change
any course of action undertaken by Lessee. Lessee hereby irrevocably waives and
releases any and all rights and remedies with respect to any Lessor Event of
Default other than as expressly granted in this Section 23.4. provided, however,
that this sentence shall not be deemed to prohibit collection by Lessee of
amounts due and owing from Lessor which payment obligation has accrued or arisen
with respect to facts or circumstances during the Term, including
indemnification claims which arose during the Term pursuant to Sections 21.2 and
22.4, but without duplication of any such amounts or claims and such remedies.

ARTICLE XXIV.

NOTICE

24.1 Notices. Except where otherwise specifically provided in this Lease, all
notices, demands, requests or other communications (each, a “Notice”) which
either party is required to or may desire to give to the other shall be in
writing and shall be given by (a) personal delivery, (b) mailing a copy thereof
by certified or registered mail, postage prepaid, return receipt requested, or
(c) nationally recognized overnight courier service (such as Federal Express or
UPS), all charges prepaid, furnishing a receipt upon delivery, in each case
addressed to the party to whom the notice is directed at the Notice address of
such party set forth below. A notice given by Lessee may be given, in addition
to the methods set forth in the preceding sentence, via electronic mail, and any
Notice sent by Lessee via electronic mail shall be deemed to have been received
by the addressee upon Lessee sending the email to the addressee’s designated
email address below. The Notice address of each party is:

Lessee:

Arc Terminals Holdings LLC

3000 Research Forest Drive

Suite 250

The Woodlands, TX 77381

Attn: Mark Feldman, Corporate Controller

With a copy to:

Elizabeth Osenton Lord

Jessica R. Alsop

Jackson Kelly PLLC

500 Lee Street East, Suite 1600

Charleston, WV 25301

Lessor:

LCP Oregon Holdings, LLC

4200 W. 115th Street, Suite 210

Leawood, KS 66211

Attn: Mr. Rick Green

With a copy to:

David A. Fenley

Husch Blackwell LLP

4801 Main, Suite 1000

Kansas City, Missouri 64112

 

39



--------------------------------------------------------------------------------

The addresses to which notices and demands shall be delivered or sent may be
changed from time-to-time by notice served by either party upon the other as
provided above.

24.2 Deemed Receipt. Unless otherwise provided in this Lease, and except for
deemed receipt of email notices as provided in Section 24.1, notice shall be
deemed to have been received by the addressee as follows: (a) if a Notice is
delivered in person, or sent by registered or certified mail, or nationally
recognized overnight courier, upon receipt by the addressee or delivery to the
address of the addressee; and (b) if the addressee rejects or otherwise refuses
to accept the Notice, or if the Notice cannot be delivered because of a change
in address for which no Notice was given, then upon the rejection, refusal, or
inability to deliver the Notice.

24.3 Delivery; Time of Notice. Notwithstanding the foregoing, if any Notice is
received after 5:00 p.m. on a Business Day where the addressee is located, or on
a day that is not a Business Day where the addressee is located, then the Notice
is deemed received at 9:00 a.m. local time on the next business day where the
addressee is located.

ARTICLE XXV.

RENEWAL AND END OF TERM OPTIONS

25.1 Renewal Option.

(a) Renewal Rights. Provided no Lessee Event of Default has occurred and remains
uncured as of the end of the Current Lease Term, Lessee shall have the right and
option (the “Renewal Option”) to extend the term of this Lease with respect to
all (but not less than all) of the Leased Property for consecutive renewal
terms, each for a length of time equal to five (5) years (each, hereafter
referred to as the “Renewal Term”), provided, however, that the maximum
aggregate Term shall in no event exceed 99 years.

(b) Lessee Renewal Notice. Prior to the date that is twenty-one (21) months
before the Current Lease Term End (the “Renewal Notice Date”), Lessee may
exercise its Renewal Option if Lessee and Lessor agree in writing upon the Fair
Market Rent for the applicable Renewal Term (the “Agreed FMV Rent”).

(c) Determination of Agreed FMV Rent. Lessor and Lessee shall negotiate in good
faith to reach agreement as to the Fair Market Rent and, if requested by Lessee,
one or more senior officers of Lessor shall meet with one or more senior
officers of Lessee at Lessor’s offices in Kansas City, Missouri or such other
location as the parties shall mutually agree to conduct such negotiations in
person. The Agreed FMV Rent shall be the Base Rent for the Leased Property for
the applicable Renewal Term. If Lessor and Lessee are unable to agree upon the
Agreed FMV Rent on or prior to the Renewal Notice Date, then the first day of
the Renewal Term shall be an Adjustment Date and Base Rent (including its
Minimum Rent component) for each year of the Renewal Term, including the first
year of the Renewal Term, shall be adjusted in the same manner, using the same
methodology, as Base Rent (including its Minimum Rent component) was adjusted
during the Initial Term.

25.2 Procedure Upon Purchase.

(a) If Lessee shall purchase the Leased Property pursuant to this option
described in Section 25.4, Lessor need not transfer and convey to Lessee any
better title thereto than existed on the

 

40



--------------------------------------------------------------------------------

date of the commencement of the term of this Lease, and Lessee or its designee
shall accept such title, subject, however, to the state of title to the Leased
Property on the date on which this Lease commenced; the condition of the Leased
Property on the date of purchase; all charges, liens, security interests and
encumbrances on the Leased Property and all Applicable Legal Requirements.

(b) Upon the date fixed for any purchase of the Leased Property, Lessee shall
pay to Lessor the purchase price therefor specified herein, and Lessor shall
deliver to Lessee an instrument of assignment and conveyance which is sufficient
to vest in Lessee the Leased Property and any other instruments necessary to
convey the title thereto described in this Section 25 and to assign any other
property then required to be assigned by Lessor pursuant hereto. Lessee shall
pay all charges incident to such conveyance and assignment, including counsel
fees, escrow fees, recording fees, title insurance premiums and all applicable
taxes (other than any income or franchise taxes of Lessor) which may be imposed
by reason of such conveyance and assignment and the delivery of said instrument
of assignment and conveyance and other instruments. Upon the completion of any
purchase of the Leased Property but not prior thereto (whether or not any delay
or failure in the completion of such purchase shall be the fault of Lessor),
this Lease shall terminate, except with respect to obligations and liabilities
of Lessee hereunder, actual or contingent, which have arisen on or prior to such
date of purchase.

25.3 Lessee as Operator After Term. If Lessor elects by written notice to Lessee
given no later than 90 days prior to the end of the Lease Term, then following
the termination of his Lease, Lessee or its Affiliate will continue to operate
the Leased Property after the Term as an operator and not a lessee, pursuant to
the Services Agreement, for a monthly operating fee equal to the fair market
value for applicable services and use under the Services Agreement as Lessor and
Lessee shall negotiate in good faith, for a period of up to two (2) years
following the end of the Lease Term, as specified in the notice from Lessor, but
subject in any event to the termination rights provided in the Services
Agreement. Upon timely written request from Lessor, as provided in this
Section 25.3, Lessor and Lessee shall execute and deliver the Services Agreement
and pay or cause to be paid the monthly operating fee in connection therewith.

25.4 Lessee Buy-Out. So long as no Lessee Event of Default shall exist under
this Lease and no notice shall have been given to Lessee of a default hereunder
which has not been corrected, Lessee shall have the right to purchase the Leased
Property concurrently with the purchase by Lessee of the property leased by
Lessee under the Pipeline System Lease and terminate this Lease at the end of
the thirty-six (36) month period beginning the first day of the month following
the month in which the Effective Date occurs, or at the end of any month
thereafter during the Term, upon giving Lessor ninety (90) days’ written notice
before such termination date. The purchase price shall be nine (9) times the
greater of (a) total of Base Rent and Variable Rent invoiced for the immediately
preceding twelve (12) months prior to the Notice or (b) $6,964,887. The closing
of such buy-out shall proceed as is otherwise described in this Article.

25.5 Lessee Termination Options.

(a) Lessee shall have the right to terminate this Lease as of the fifth
(5th) anniversary of the first day of the month following the month in which the
Effective Date occurs, by providing written notice of such termination to Lessor
at least twelve (12) months prior to the termination date, and provided that, as
of the date of such notice, no Lessee Event of Default shall exist under this
Lease and no notice shall have been given to Lessee of a default hereunder which
has not been corrected. On the date of termination under this Section 25.5(a),
Lessee shall pay Lessor a termination fee of $3,816,377, by wire transfer of
immediately available funds to an account specified by Lessor.

 

41



--------------------------------------------------------------------------------

(b) Lessee shall have the right to terminate this Lease as of the tenth
(10th) anniversary of the first day of the month following the month in which
the Effective Date occurs, by providing written notice of such termination to
Lessor at least twelve (12) months prior to the termination date, and provided
that, as of the date of such notice, no Lessee Event of Default shall exist
under this Lease and no notice shall have been given to Lessee of a default
hereunder which has not been corrected. On the date of termination under this
Section 25.5(b), Lessee shall pay Lessor a termination fee of $5,724,565, by
wire transfer of immediately available funds to an account specified by Lessor.

ARTICLE XXVI.

MISCELLANEOUS PROVISIONS

26.1 Memorandum/Notice of Lease. Simultaneously with the execution of this
Lease, Lessor and Lessee shall execute and deliver the Memo of Lease and cause
it to be recorded in the Official Public Records. Upon termination of this
Lease, upon the request of either party, the other party will execute an
instrument in recordable form indicating that this Lease has been terminated. No
mortgages, deeds of trust, fixture filings, UCC financing statements or other
Lien filings will be recorded by Lessor or any Lessor Lender in the Official
Public Records or in personal property UCC records naming Lessee as a debtor
with respect to any of the Leased Property.

26.2 Force Majeure. If either party shall be delayed or hindered in, or
prevented from, the performance of any act required under this Lease by reason
of strikes, lockouts, labor troubles, riots, insurrection, war or other reasons
of a like nature beyond the reasonable control of the party delayed in
performing work or doing acts required under the terms of this Lease (any such
delay, hindrance or prevention being referred to as “Force Majeure”), then
performance of such act shall be excused for the period of delay, and the period
of the performance of any such act shall be extended for a period equivalent to
the period of such delay unless otherwise specifically provided to the contrary
in this Lease. The provisions of this Section shall not apply to delays in the
payment of amounts due and owing by Lessee or Lessor hereunder or resulting from
the inability of a party to obtain financing or to satisfy its obligations under
this Lease because of a lack of funds.

26.3 Consequential Damages. Notwithstanding anything in this Lease to the
contrary, in no event shall Lessor or Lessee be liable or responsible for
consequential, punitive, special or indirect damages except to the extent owed
to a third party.

26.4 Holding Over. If Lessee remains in possession of any Leased Property after
the expiration of the Term without having timely executed its right, if any, to
extend the Term, such continuing possession shall create a month to month
tenancy on the terms of this Lease except that the monthly Base Rent shall be
125% of the Base Rent applicable as of the end of the Term, and such tenancy may
be terminated at the end of any month thereafter by either party giving at least
sixty (60) days’ notice to the other party.

26.5 Quiet Enjoyment. Lessor agrees that so long as this Lease is in effect,
Lessee shall and may peaceably and quietly have, hold and enjoy the Leased
Property and all rights of Lessee hereunder during the Term without any manner
of hindrance or molestation from Lessor, Lessor Lender, or anyone claiming by,
through or under Lessor or Lessor Lender.

26.6 Cost and Expense. Wherever it is provided in this Lease that an act is to
be undertaken by any Person, such act shall be done by such Person or caused to
be done by such Person at no cost or expense to the other party.

 

42



--------------------------------------------------------------------------------

26.7 Access; Reporting.

(a) Access and Inspection Rights. Lessor or its agents and Lessor Lender (or the
agent for such Lessor Lender if requested in writing by Lessor) may, at their
sole cost and expense, inspect the Leased Property during normal business hours
at such locations where the same is located or kept in Lessee’s ordinary course
of business, after not less than five (5) Business Days prior notice to Lessee;
provided, however, neither Lessor, any Lessor Lender nor any agent for any
Lessor Lender shall have any right to inspect any of the Leased Property without
a representative of Lessee being present and Lessor and Lessor Lender (or its
agent, if applicable) shall abide by Lessee’s reasonable rules and regulations
(including those governing matters of health and safety) when making such
inspections; provided, further, that, unless (i) Lessee’s interest under this
Lease has been assigned to a Person that is not a Permitted Lessee Transferee,
(ii) a Lessee Event of Default has occurred and is continuing (or Lesser has
reason to believe that a Lessee Event of Default may have occurred and be
continuing) or (iii) Lessee discontinues operations of the Leased Property, and
excluding inspections made with respect to restorations following a casualty or
condemnation as such inspections are permitted by and pursuant to Article XV or
Article XVI, Lessor Lender (or the agent for such Lessor Lender if requested in
writing by Lessor) may inspect the Leased Property no more frequently than once
per calendar year and Lessor may inspect the Leased Property no more frequently
than twice per calendar year. Lessee shall use commercially reasonable efforts
to cause its representative to be present for Lessor’s inspection when notice is
given as required by this subsection (a). In the event Lessee is unable to
provide a representative of Lessee to be present for a Lessor or Lessor Lender
inspection at any time during a thirty (30) consecutive day period, Lessee shall
pay to Lessor a $10,000 penalty. Under no circumstances shall Lessor permit its
inspection or any inspection by Lessor Lender (or the agent for such Lessor
Lender if requested in writing by Lessor) to interfere with Lessee’s ordinary
operation of the Leased Property or with Lessee’s business.

(b) Lessee Reporting Obligations. Lessee shall:

(i) furnish, not later than 60 days after the end of each calendar month during
the Term, a report stating the Actual Daily Volume for such prior month;

(ii) furnish, no later than 60 days after the end of each calendar quarter
during the Term, a report discussing maintenance, integrity management and any
special operational procedures performed on the Terminal System for such
quarter;

(iii) furnish, not later than 60 days after the end of each calendar quarter
during the Term, a report listing any capital expenditures made related to the
Terminal System for such quarter;

(iv) cause Lessee Guarantor (or, if there is no Lessee Guarantor, then Lessee)
to furnish, not later than 120 days after the end of each fiscal year of such
Person, such Person’s unaudited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year;

(v) cause Lessee Guarantor (or, if there is no Lessee Guarantor, then Lessee) to
furnish, not later than 60 days after the end of each of the first three fiscal
quarters of each fiscal year of such Person, such Person’s unaudited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year;

(vi) cause Lessee Guarantor (or, if there is no Lessee Guarantor, then Lessee)
to furnish, as promptly as reasonably practicable such unaudited or audited
financial statements as may be required by Lessor or a direct or indirect owner
of an interest in Lessor to permit it to file a registration statement with the
Securities and Exchange Commission (along with any required auditor consent);
and

 

43



--------------------------------------------------------------------------------

(vii) provide prompt written notice to Lessor of any failure by Lessee or Lessee
Guarantor to pay any installment of principal or interest under its debt when
due if such failure is not cured or waived within the applicable grace period
with respect to such debt.

Financial statements, reports and other information required or permitted to be
furnished by Lessee or Lessee Guarantor pursuant to this Lease, including the
financial statements and other information furnished pursuant to this
Section 26.7(b), may be submitted by Lessee or Lessee Guarantors by email
addressed to Lessor. In the event that any information or documents furnished by
Lessee or Lessee Guarantor pursuant to this Lease is publicly available on the
Securities and Exchange Commission EDGAR database (or any successor database),
such documents or information shall be deemed to have been delivered to Lessor
by Lessee on the date on which Lessee or Lessee Guarantor files such financial
statements or other information with the Securities and Exchange Commission and
provides notice to Lessor of such filing, which notice may be given by email.

(c) Periodic Discussions. In addition to the reports and statements to be
delivered by Lessee pursuant to Section 26.7(b), Lessor and Lessee agree, within
fifteen (15) Business Days after the end of each calendar quarter during the
Term, to convene a conference call with at least one senior officer of each
party to discuss the operations and financial performance of the Terminal
System, the reports and statements delivered by Lessee pursuant to
Section 26.7(b) and other relevant information regarding the Leased Property,
provided, however, that the senior officers of Lessee may delegate participation
in such calls to other representatives of Lessee who are appropriate to
participate in discussions of the operation and performance of the Terminal
System.

26.8 Accord and Satisfaction.

(a) Lessor. Acceptance by Lessor of any partial payment of any amount payable by
Lessee hereunder shall not constitute an accord and satisfaction by Lessor of
any of Lessee’s obligations hereunder and Lessor shall be entitled to collect
from Lessee the balance of any amount remaining due.

(b) Lessee. Acceptance by Lessee of any partial payment of any amount due from
Lessor hereunder shall not constitute an accord and satisfaction by Lessee of
any of Lessor’s obligations hereunder and Lessee shall be entitled to collect
from Lessor the balance of any amount remaining due.

26.9 Prevailing Party. If any action at law is necessary to enforce or interpret
the terms of this Lease, the prevailing party shall be entitled to reasonable
attorneys’ fees and costs of the proceeding up to and including all trial and
appellate levels in addition to any other relief to which it may be entitled. If
any action in equity is necessary to enforce or interpret the terms of this
Lease, the prevailing party shall be entitled to reasonable attorneys’ fees and
costs up to and including all trial and appellate levels in addition to any
other relief to which it may be entitled. For purposes of this Section, a party
will be considered to be the “prevailing party” if (a) such party initiated the
litigation and substantially obtained the relief which it sought (whether by
judgment, voluntary agreement or action of the other party, trial, or
alternative dispute resolution process), (b) such party did not initiate the
litigation and either (i) received a judgment in its favor, or (ii) did not
receive judgment in its favor, but the party receiving the judgment did not
substantially obtain the relief which it sought, or (c) the other party to the
litigation withdrew its claim or action without having substantially received
the relief which it was seeking.

 

44



--------------------------------------------------------------------------------

26.10 Confidentiality.

(a) General Confidentiality Provisions. Lessor shall, and shall cause any Person
receiving Confidential Information directly or indirectly from Lessor, to hold
all Confidential Information in strict confidence. Lessor may (i) disclose
Confidential Information only to its direct and indirect owners and prospective
owners, Lessor Lenders and prospective Lessor Lenders, and any prospective
purchaser of the Leased Property and, on a need to know basis, to their
respective Affiliates, directors, officers, employees, accountants, legal
counsel and other advisors who are involved in the administration, analysis and
accounting for this Lease, and (ii) in the event Lessee is no longer the
operator of the Leased Property, disclose to a successor operator of the
Terminal System and its advisors and consultants the Records and such other
portions of the Confidential Information as are necessary or prudent to permit
them to safely and effectively manage and operate the Leased Property, provided
that in the case of both subsections (i) and (ii), Lessor shall be responsible
for the compliance by each such Person to whom disclosure is made with the
confidentiality provisions of this Section 26.10 (including the acknowledgments
and stipulations under subsection (b) of this Section), and Lessor shall remain
liable for any breach of the provisions of this Section by any such Person.
Neither Lessor nor any Person to whom disclosure is made pursuant to this
subsection (a) may disclose Confidential Information to any other Person or
entity except (A) to the extent required by any regulatory authority, (B) to the
extent required by applicable laws or regulations or by subpoena or similar
legal process, in each case after adequate notice to Lessee in order to allow
Lessee to seek a protective order or other protection therefor, (C) with the
prior written consent of Lessee, (D) to the extent such Information becomes
publicly available other than as a result of a breach of this Section, or (E) to
the extent disclosure of such Confidential Information is necessary or
appropriate pursuant to the provisions of the federal securities laws or the
rules or regulations promulgated thereunder. For the avoidance of doubt, nothing
contained in this Section 26.10 shall limit the ability of Lessee or any of its
Affiliates to disclose Confidential Information.

(b) Survival, Specific Performance and Equitable Remedies. The obligations under
this Section 26.10 of Lessor, and of all Persons to whom Confidential
Information is disclosed, shall survive the expiration and termination of this
Lease. Lessor acknowledges and stipulates (and all Persons to whom Confidential
Information is disclosed shall be deemed to acknowledge and stipulate) that
Lessee may suffer irreparable harm in the event of a breach of the provisions of
this Section 26.10 by Lessee, or by a disclosure of Confidential Information by
any other Person to whom Confidential Information is disclosed hereunder, in
each case for which Lessee has no adequate remedy at law. Therefore, in addition
to all other remedies available pursuant to the terms of this Lease or at law,
Lessee shall have the right to obtain immediate injunctive or other equitable
relief upon a breach of this Section 26.10 by Lessor or any other Person to whom
Confidential Information is disclosed.

26.11 Consent of Lessor and Lessee. Unless specified otherwise herein and except
for consents or approvals for which a specific standard is expressly set forth
herein (such as “not unreasonably withheld”, “sole discretion”, etc.) and
specific provisions which describe the issues which may be considered when
making or withholding approval, Lessor’s consent to any request of Lessee shall
not be unreasonably withheld, conditioned, or delayed and Lessee’s consent to
any request of Lessor shall not be unreasonably withheld, conditioned, or
delayed.

26.12 Permitted Lessee Contests. Lessee shall not be required to pay any cost,
expense or charge or perform any obligation so long as Lessee contests in good
faith and at its own expense the amount or validity thereof by appropriate
proceedings which shall operate to prevent the collection thereof or realization
thereon and the sale, foreclosure or forfeiture of the Leased Property or any
part thereof to satisfy the same, and Lessee shall have furnished any security
as may be required in the applicable proceeding, and, pending any such
proceedings, Lessor shall not have the right to pay or perform the same. In no
event shall the manner in which Lessee pursues any such contest exacerbate in

 

45



--------------------------------------------------------------------------------

any material respect the risk to Lessor of civil or criminal liability, penalty
or sanction, in addition to such risks as may exist for the matters that are the
subject of such contest prior to such contest, and except for liabilities,
penalties or sanctions for which Lessee may, and in fact does, post a bond.
Further, the manner in which Lessee pursues any such contest shall not
exacerbate in any material respect the risk to Lessor of defeasance of its
interest in the Leased Property in addition to the risk of such defeasance as
may exist for the matters that are the subject of such contest prior to such
contest and except for such risk which Lessee may, and in fact does, bond
around. Lessee shall use commercially reasonable efforts to diligently prosecute
any such contest to a final conclusion, except that Lessee shall have the right
to attempt to settle or compromise such contest through negotiations and to
discontinue any such contest at any time. Lessee shall promptly after the final
determination of such contest, fully pay any amounts determined to be payable
thereon and/or fully perform any obligations to be performed thereon, together
will all penalties, fines, interest, costs and expenses resulting from such
contest. Upon Lessee’s request, Lessor shall prosecute such contest, if required
by Applicable Legal Requirements, at no cost or expense to Lessor. Upon
reasonable request of Lessor at any time or from time-to-time, Lessee shall
provide a written report to Lessor regarding the status of any such contests.

26.13 Waiver. Failure of either party to complain of any act or omission by the
other party, no matter how long the same may continue, shall not be deemed to be
a waiver by the party of any of its rights hereunder. No waiver by either party
at any time, whether express or implied, of any breach of any provision of this
Lease shall be deemed a waiver of a breach of any other provision of this Lease
or a consent to any subsequent breach of the same or any other provision. All
rights and remedies which either party may have under this Lease or by law upon
a breach hereunder shall be distinct, separate and cumulative and shall not be
deemed inconsistent with each other. Except as and to the extent this Lease
provides that certain rights or remedies are limited or exclusive, no right or
remedy, whether exercised by a party or not, shall be deemed to be in exclusion
of any other right or remedy and any two (2) or more or all of such rights and
remedies may be exercised at the same time, but without duplication of recovery
for any such matter.

26.14 Interpretation. If any provision of this Lease or the application of any
provision to any Person or any circumstance shall be determined to be invalid or
unenforceable, then such determination shall not affect any other provision of
this Lease or the application of such provision to any other Person or
circumstance, all of which other provisions shall remain in full force and
effect. It is the intention of the parties that if any provision of this Lease
is capable of two constructions, one of which would render the provision void
and the other of which would render the provision valid, the provision shall
have the meaning which renders it valid. This Lease shall be interpreted and
enforced without the aid of any canon, custom or rule of law requiring or
suggesting construction against the party drafting or causing the drafting of
the provision in question.

26.15 No Derivative Liability. Notwithstanding anything set forth in this Lease
or otherwise, no direct or indirect (through tiered ownership or otherwise)
advisor, trustee, director, officer, employee, beneficiary, shareholder,
participant, partner, member, owner, investor, representative or agent of a
party or its applicable Affiliates shall have any personal liability, directly
or indirectly, under or in connection with this Lease or the Lessee Guaranty or
any amendment or amendments to any of the foregoing made at any time or times,
heretofore or hereafter, and the other party and its successors and assigns and,
without limitation, all other persons and entities, shall look solely to the
assets of such party or its applicable Affiliates for the payment of any claim
or for any performance, and each other party, on behalf of itself and its
successors and assigns, hereby waive any and all such personal liability.
Nothing hereunder is intended to limit the obligations of the Lessee Guarantors
under the Lessee Guaranty.

26.16 Successors and Assigns. The words “Lessor” and “Lessee” and the pronouns
referring thereto, as used in this Lease, shall mean where the context requires
or admits, the Persons named herein

 

46



--------------------------------------------------------------------------------

as Lessor and as Lessee respectively, and (subject to the provisions hereof
prohibiting certain Transfer, leases, subleases, assignments and Liens) their
respective successors and assigns, irrespective of whether singular or plural,
masculine, feminine or neuter. The agreements and conditions to be performed by
Lessor shall be binding upon Lessor and its successors and assigns and shall
inure to the benefit of Lessee and its successors and assigns, and the
agreements and conditions to be performed by Lessee shall be binding upon Lessee
and its successors and assigns and shall inure to the benefit of Lessor and its
successors and assigns.

26.17 Rights of Third Parties. Except to the extent set forth below,
notwithstanding anything contained in this Lease to the contrary, nothing in
this Lease, expressed or implied, is intended to confer upon any Person other
than the parties hereto or their successors and permitted assigns, or the
parties’ respective related Indemnified Parties hereunder any rights, remedies,
obligations or liabilities under or by reason of this Lease; provided, that
(a) a party hereto and its respective successors and permitted assigns will have
the right to enforce the provisions of this Lease on its own behalf or on behalf
of any of its related Indemnified Parties (but shall not be obligated to do so)
and (b) any Lessor Lender is an intended third-party beneficiary.

26.18 No Offer; Entire Agreement. This Lease is transmitted for examination only
and does not constitute an offer to lease and shall become effective only upon
execution and unconditional delivery by Lessor and Lessee and delivery of the
Lessee Guaranty required hereby. This Lease represents the entire agreement
between the parties with respect to the subject matter hereof, and no oral
statements or representations or prior written matter not contained in this
Lease shall have any force or effect. This Lease shall not be modified in any
way except by a writing subscribed by both parties.

26.19 Headings. The headings for the various articles and sections of this Lease
are used only as a matter of convenience for reference and are not to be
considered a part of this Lease or used in determining the intent of the parties
to this Lease.

26.20 Counterparts. This Lease may be executed in one or more counterparts, any
one or all of which shall constitute one and the same instrument.

26.21 Governing Law; Venue; Service of Process; Waiver of Jury Trial.

(a) THIS LEASE AND ANY DISPUTES, CLAIMS OR CONTROVERSY ARISING OUT OF OR
RELATING TO THIS LEASE (WHETHER SOUNDING IN CONTRACT OR TORT LAW) SHALL BE
GOVERNED BY THE LAW OF THE STATE OF OREGON WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES.

(b) EACH OF LESSOR AND LESSEE IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF ANY OREGON STATE
COURT OR FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE STATE OF
OREGON AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH STATE OR, TO THE
EXTENT PERMUTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.

 

47



--------------------------------------------------------------------------------

(c) EACH OF LESSOR AND LESSEE HEREBY IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
BY MAIL, PERSONAL SERVICE OR IN ANY OTHER MANNER PERMITTED BY APPLICABLE LEGAL
REQUIREMENTS, AT THE ADDRESS SPECIFIED IN ARTICLE XXIV HEREOF.

(d) EACH OF LESSOR AND LESSEE HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LEASE,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (II) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS LEASE BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. EACH PARTY HERETO
FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL
COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

26.22 Time of the Essence. TIME IS OF THE ESSENCE AS TO ANY ACT TO BE PERFORMED
WITHIN A SPECIFIC TIME FRAME UNDER THIS LEASE.

26.23 Estoppel Certificates.

(a) Lessee agrees upon not less than fifteen (15) days prior notice by Lessor or
any Lessor Lender to execute, acknowledge and deliver to Lessor or the Lessor
Lender a statement in writing by Lessee in substantially the form of Exhibit G.
If Lessee is required to provide such certificate more than twice in any twelve
(12) month period, Lessor shall pay Lessee a processing fee of $500 for each
additional certificate requested in such twelve (12) month period.

(b) Lessor agrees upon not less than fifteen (15) days prior notice by Lessee to
execute, acknowledge and deliver to Lessee or to such party as Lessee may
designate a statement in writing by Lessor similar to the form of Exhibit G
(with appropriate changes to reflect that it is being signed by Lessor). If
Lessor shall be required to provide such certificate more than twice in any
twelve (12) month period, Lessee shall pay Lessor a processing fee of $500 for
each additional certificate requested in such twelve (12) month period.

ARTICLE XXVII.

OTHER AGREEMENTS OF LESSOR AND LESSEE

27.1 Additional Lessor Covenants. At all times during the Term, Lessor covenants
and agrees as follows:

(a) Notice of Lessor Loan Default. Lessor shall promptly advise Lessee in
writing of any breach, default or failure of performance under any material
agreement to which Lessor is a party, and immediately provide Lessee a copy of
any written notice of default or intent to enforce remedies given by or on
behalf of any Lessor Lender.

(b) Maintenance of Existence. Lessor shall at all times (i) maintain its
existence in good standing under the laws of the State of its organization,
(ii) be qualified to do business in the State of

 

48



--------------------------------------------------------------------------------

Oregon to the extent Lessor is required to so under Applicable Legal
Requirements, and (iii) except to the extent it is prohibited by this Lease from
doing so without Lessee’s consent and Lessee fails to give such consent,
maintain and renew all of its respective rights, powers, privileges and
franchises except where the failure to do so would not have a material adverse
effect on Lessor’s ability to perform its obligations under this Lease or on
Lessee’s ability to possess and operate the Leased Property in accordance with
the terms and conditions of this Lease.

(c) Lessor Compliance with Law; Permitted Lessor Contests. Subject to
Section 11.1 hereof, Lessor shall comply with all Applicable Legal Requirements
relating to Lessor except where (i) Lessee is contesting such Applicable Legal
Requirements in accordance with a Permitted Lessee Contest, (ii) such compliance
could reasonably be expected to impair in any material respect Lessee’s use or
operation of the Leased Property unless Lessee consents to such compliance,
which consent shall not be unreasonably withheld, delayed or conditioned, or
(iii) such failure to do so results from a Lessee Event of Default. For purposes
hereof, “Permitted Lessor Contest” means a Lessor contest of (A) an Applicable
Legal Requirement, or (B) a Lien on Lessor’s right, title or interest in this
Lease, in either case in good faith and at its own expense by appropriate
proceedings which shall operate to prevent the immediate application of such
Applicable Legal Requirements or Lien and the sale, foreclosure or forfeiture of
the Leased Property or the Lessor’s interest in this Lease or Lessee’s leasehold
estate therein or hereunder or Lessee’s use or operation of the Leased Property,
or any part thereof. In no event shall any Permitted Lessor Contest be
undertaken in violation of Article XI. Further, in no event shall the manner in
which Lessor pursues any such contest exacerbate in any material respect the
risk to Lessee of civil or criminal liability, penalty or sanction, in addition
to such risks as may exist for the matters that are the subject of such contest
prior to such contest, and except for liabilities, penalties or sanctions for
which Lessor may, and in fact does, post a bond. Further, the manner in which
Lessor pursues any such contest shall not exacerbate in any material respect the
risk to Lessor of defeasance of its interest in the Leased Property or impair
its use or operation thereof in addition to the risk of such defeasance or
impairment as may exist for the matters that are the subject of such contest
prior to such contest and except for such risk which Lessor may, and in fact
does, bond around. Lessor shall use commercially reasonable efforts to
diligently prosecute any such contest to a final conclusion, except that Lessor
shall have the right to attempt to settle or compromise such contest through
negotiations and to discontinue any such contest at any time. Lessor shall
promptly after the final determination of such contest, fully pay any amounts
determined to be payable thereon and/or fully perform any obligations to be
performed thereon, together will all penalties, fines, interest, costs and
expenses resulting from such contest. Lessor shall prosecute any such Permitted
Lessor Contest at no cost or expense to Lessee. Upon reasonable request of
Lessee at any time or from time-to-time, Lessor shall provide a written report
to Lessor regarding the status of any such contests.

(d) Temporary Office Lease. Pursuant to its acquisition of the Leased Property,
Lessor has agreed to lease temporary office space to Paramount of Oregon, LLC as
provided for in Exhibit H. Lessee hereby consents to such temporary office Lease
per the terms described in Exhibit H.

27.2 Additional Lessee Covenants. At all times during and after the Term, Lessee
covenants and agrees as follows:

(a) Costs of Acquisition. Lessee shall pay or reimburse Lessor for all costs
incurred by Lessor (other than the purchase price) in connection with Lessor’s
acquisition of the Leased Property under the PSA. Such costs, shall include, but
shall not be limited to, all title insurance or endorsement fees, survey costs,
franchise fees, and transfer taxes in connection with the acquisition, etc.

(b) Consents to Own and Operate. Lessee agrees to obtain any and all consents
necessary to operate (or for Lessor to own) the Leased Property as a Terminal
System.

 

49



--------------------------------------------------------------------------------

(c) Contracts or Permits. Lessee agrees to obtain any and all contracts and
permits necessary for Lessor to own and for Lessee to operate the Leased
Property as a Terminal System.

(d) Transfer Taxes. Lessee shall pay any and all so-called transfer taxes
associated with this Lease.

(e) Liabilities. Lessee shall pay, reimburse or otherwise indemnify Lessor as to
any and all liabilities related to pre-closing ownership or operation of the
Leased Property by Lessor’s predecessors in title.

[Remainder of Page Intentionally Blank

Signature Pages Follow]

 

50



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Lease to be duly
executed as of the date first above written.

 

LESSOR: LCP Oregon Holdings, LLC, a Delaware limited liability company By:  

/s/ David J. Schulte

Name:   David J. Schulte Title:   President

 

[Signature Page – Lease]



--------------------------------------------------------------------------------

LESSEE: Arc Terminals Holdings LLC, a Delaware limited liability company By:  

/s/ John Blanchard

Name:   John Blanchard Title:   President

 

[Signature Page – Lease]



--------------------------------------------------------------------------------

Schedule 1

Minimum Rent

 

Month(s)

   Minimum Rent*  

1/1/14

   $ 219,442   

2/1/14

   $ 219,442   

3/1/14

   $ 219,442   

4/1/14

   $ 219,442   

5/1/14

   $ 219,442   

6/1/14

   $ 219,442   

7/1/14

   $ 219,442   

8/1/14

   $ 398,355   

9/1/14

   $ 398,355   

10/1/14

   $ 398,355   

11/1/14

   $ 398,355   

12/1/14

   $ 398,355   

1/1/15 – the month preceding the first Adjustment Date

   $ 398,355   

 

* As adjusted per Section 10.3 of the Lease.



--------------------------------------------------------------------------------

EXHIBIT A

Improvements



--------------------------------------------------------------------------------

Asset Description

CCTV surveillance system, to include:

Cameras, installation, and fence detectors

Group of buried pipelines, average size 10” diameter, total 6,400 LF

Group of crude storage, c/o:

T-63

- 1 - Crude oil storage tank, 117,000 bbl, internal floating roof, steam heated

T-100

- 1 - Crude oil storage tank, 79,600 bbl, fixed roof, steam heated

T-102

- 1 - Crude oil storage tank, 80,200 bbl, fixed roof (out of service)

T-104

- 1 - Crude oil storage tank, 133,300 bbl, fixed roof, steam heated

T-105

- 1 - Crude oil storage tank, 138,600 bbl, internal floating roof, steam heated

P-1A

- 1 - Crude feed pump, IMO Delaval, 282 gpm, 100 HP, 4x5 CI

P-1B

- 1 - Crude feed pump, IMO Delaval, 282 gpm, 100 HP, 4x5 CI

P-1C

- 1 - Crude feed pump, IMO Delaval, 282 gpm, 100 HP, 4x5 CI

P-1D

- 1 - Crude feed pump, IMO Delaval, 525 gpm, 200 HP, 4x5 CI



--------------------------------------------------------------------------------

Group of distillate storage tanks:

T-114

- 1 - Storage tank, 15’ diameter x 40’ high, 15,000 bbl, internal floating roof

P-11A

- 1 - Naphtha pump, 300 gpm

T-113

- 1 - Storage tank, 16,000 bbl, internal floating roof

T-120

- 1 - Storage tank, 4,500 bbl, external floating roof, hot oil

T-111

- 1 - Storage tank, 7,000 bbl, fixed roof, steam heated

T-95

- 1 - Storage tank, 95,000 bbl, internal floating roof

T-67

- 1 - Storage tank, 80,000 bbl, fixed roof

T-93

- 1 - Storage tank, 70,300 bbl, fixed roof, steam heated

T-74

- 1 - Storage tank, 52,000 bbl, fixed roof, steam heated

Distillation Area:

VC-1

- 1 -
Distillation column: 132” ID x 20’, with trays (17) 72” ID x 5’, with trays (4)
including:

1 - primary crude exchanger and

1 - secondary crude exchanger

F-1

- 1 - Crude heater, petro-chemical, vertical

F-1B

- 1 - Crude preheater, Zinda, horizontal

Asphalt reclaim system:

T-207

- 1 - VGO tank, 11,600 gallon, fixed roof

T-315

- 1 - Reclaim tank, with exhaust fan

P-604

- 1 - Reclaim pump, 7 1/2 HP



--------------------------------------------------------------------------------

Waste water tank:

T-111

- 1 - Tank, oil/water, 298,200 gallon, fixed roof, steam heated

P-408

- 1 - Wash oil pump, size 4 x 3 x 13, 50 HP

Steam System:

B-4

- 1 - Steam boiler, Cleavon Brooks, 400 HP, 150# service, with economizer

B-5

- 1 -
Steam boiler, Johnson, 400 HP firetube, 13,800#/hr, with economizer, heat miser

F4-B6

- 1 - Thermal oxidizer/W. H. Boiler

F4 furnace, 18 mm btu

- B-6 13,800#/hr

T-160

- 1 - Emergency water tank, 11,150 gallon capacity

V23/24

- 1 - Water softener, with brine tank

P90/92/93

- 3 - LMI electromagnetic dosing pumps, Milton Roy

P22/22A

- 2 - boiler feedwater pumps, Worthington, 2-stage, 3 x 1 1/2 x LLR-10, 30 HP

V-9

- 1 - 15# steam flash drum, Orbit Industries, 160 psig @ 370° F

V-11

- 1 - Boiler blowdown separator



--------------------------------------------------------------------------------

Utility air system:

K-17

1 - 1 - Air compressor, Joy, Twistair III, 125 psi, 60 HP

V-17

- 1 - Air receiver

K-19

- 1 - Air dryer, ZEK, mdl 2801 HPS 1081

K-15/16

- 2 - air compressors, I-R, Type 40, 40 HP

V-5

- 1 - Air receiver

E109 A/B

- 2 - air coolers

Emergency diesel fuel supply:

K-8

- 1 - Back-up air compressor, G-D Integra

K-21

- 1 - Kohler diesel generator, 100 kw



--------------------------------------------------------------------------------

Murol and caustic containment:

P-305

- 1 - Murol transfer pump, Sethco, 60 gpm, 1 HP

T-308

- 1 - Murol acid tank, 143 bbl, 8’ diameter x 16’ high, FRP Construction

P-505

- 1 - Centrifugal pump, Senfilco, 10 gpm

T-1/2

- 1 - Treated water tank, 110 bbl, 7’ diameter x 18’ high, with mixer

T-3 - 1 - Treated water tank, 120 bbl, 3’ diameter x 14’ high, with mixer

T-310/311

- 2 - treated water blunger A/B, FRP Construction, 19 bbl, with mixer

P-517

- 1 - Self-priming pump, Sethco, 60 gpm, 1 HP, PVC

T-307

- 1 -
Sodium hydroxide tank, 50%, 3,000 gallon, 7’ diameter x 12’ high, steel with heat trace

P-226

- 1 - Centrifugal pump, 25 gpm, 1 HP, PVC

P-91

- 1 - Emulsifier pump, Roper screw pump

TW-4/5

- 2 - treated water tanks (slurry), 6’ diameter x 8’ high, 36 bbl, 15 HP mixer



--------------------------------------------------------------------------------

Truck Loading Racks, including:

Pumps and vapor recovery

T-142/143/144

- 3 - paving tanks, fixed roof, 1,070 bbl, hot oil

T-149/150

- 2 - paving tanks, fixed roof, 1,070 bbl, hot oil

T-140/141

- 2 - paving tanks, fixed roof, 1,070 bbl, hot oil

T-145/146/147

- 3 - industrial tanks, fixed roof, 1,070 bbl, hot oil

T-151

- 1 - paving tank, fixed roof, 720 bbl, hot oil

T-156

- 1 - industrial tank, fixed roof, 1,070 bbl, steam heated

T-112

- 1 - paving tank, fixed roof, 31,370 bbl, hot oil

T-110

- 1 - paving tank, fixed roof, 11,030 bbl, hot oil

T-124

- 1 - industrial tank, fixed roof, 11,070 bbl, hot oil

T-125

- 1 - paving tank, fixed roof, 11,070 bbl, hot oil

P-218/204/202/206

- 4 - pumps



--------------------------------------------------------------------------------

TCLR Rail Offloading, to include:

P-209 A/B

- 2 - pumps

P-209S

- 1 - pump, steam driven

P-203A

- 1 - pump

T-305

- 1 - neutral oil tank, 3,023 gallon, fixed roof, steam heated

P-52

- 1 - pump

T-121/122/123

- 3 - paving tanks, fixed roof, 4,570 bbl, hot oil

T-169

- 1 - paving tank, fixed roof, 553 bbl, hot oil with mixer

P-37

- 1 - pump, 643 bph / 450 gpm

P-205

- 1 - pump, 280 gpm, 40 HP

McCall Transfer, to include:

P-200/210

- 2 - pumps, Viking, 300 gpm, 40 HP

- 1 - paving tank, fixed roof, 80,500 bbl, 120’ diameter x 40’ high, hot oil



--------------------------------------------------------------------------------

Waste Water Treatment, to include:

K-35

- 1 - depurator, 205 cubic feet, 1,533 gallon, with

4 - 5 HP mixers

P-80N/S

- 2 - pumps, Ingersoll Dresser, 3 x 1.5 x 6, 7 1/2 HP

P-30B

- 1 - pump, Worthington, 3 x 2 x 10, 7 1/2 HP

1 - oil water separator, with skimmer

P-30A

- 1 - pump, 30 gpm, 5HP

T-302

-1- caustic tank, 750 gallon, with utility air agitation, 1 -
polymer mixing chamber

-1- LMI pump

Fuel Oil System, to include:

T-161

-1-
diesel storage tank, 18’ diameter x 12’ high, 500 bbl, steel, fixed roof, steam heated

P-25 A/B

- 2 - pumps, IMO three screw, 3 HP, 17 gpm

E-28

- 1 - exchanger, 2 pass, S & T, 12” D x 6’ long, stainless steel, 70 tube

F-2

-1-
hot oil furnace, petrochemical, 2 pass vertical cylinder, with Eclipse burner and

economizer, 17 mmbtu/hr

B-3

-1- boiler, Coen Company, 31.8 mmbtu/hr



--------------------------------------------------------------------------------

Group of Refining Process Equipment, to include:

E-2 A/B

- 2 - crude bottom exchangers, 34” diameter x 20’ long, 364 tubes, 1,395 
square feet

E-20/20A

- 2 - crude bottom side cut exchangers, 540 tubes, 2,120 square feet

E-22

- 1 - crude middle side cut exchanger, 22” diameter x 20’ long, 324 tubes, 
1,270 square feet

E-72 A/B

- 2 - crude bottom exchangers, 34” diameter x 20’ long, 770 tubes, 2,940 
square feet

E-7 A/B

- 2 - crude bottom side cut exchangers, 62 tubes

E-4 A/B

- 2 - crude bottom exchangers, 26” diameter x 20’, 360 tubes, 1,412 square feet

P-103 A/B

- 2 - bottom pumps, 300 gpm

P-103S

- 1 - bottoms pump (steam), 163 gpm

P-6

- 1 - topside cut pump, I-R, 1 1/2 sfl, 5 HP



--------------------------------------------------------------------------------

P-6A

- 1 - topside cut pump, BW, 3 x 4 x 8, 30 HP

‘P-3/3A

- 2 - middle side cut pumps, Bingham, 4 x 6 x 8 1/2, 50 HP’

P-7

- 1 - bottom side cut pump, I-R, 1 1/2 sff, 15 HP

P-4

- 1 - process water pump, I-R, 1 x 2 x 8A, 7 1/2 HP

P-5

- 1 - overhead pump, Worthington, 1 1/2, 10 HP

P-5S

- 1 - overhead pump (steam), Worthington, 1 1/2, 10 HP

P-8

- 1 - slop overhead pump, Worthington, 1 1/2 x 1 x 6, 5 HP

P-9

- 1 - process water pump, Worthington, 1 1/2 x 1 x 6, 1 HP

P-9S

- 1 - process water pump (steam), Worthington, 1 1/2 x 1 x 6, 1 HP

P-2 A/B

- 2 - secondary crude feed pumps, 3 x 4 x 11 1/2, 200 HP

P-2S

- 1 - secondary crude feed pump (steam), 3 x 4 x 11 1/2, 200 HP, 690 gpm

V-1

- 1 - overhead water vessel, 59” diameter x 15’ long, horizontal



--------------------------------------------------------------------------------

V-2

- 1 - overhead water vessel, 47” diameter x 14’-7 1/2” long, horizontal

VC-4

- 1 - sour water stripper, 30” diameter x 14’-9”, vertical

‘E-108

- 1 - cooling water overhead condensor, 390 tubes, 48” long

E-8

- 1 - cooling water overhead condensor, 377 tubes, 3 pass

E-106/107

- 2 - TSC fin fan exchangers, 7’ diameter x 10’ long, 10 HP fan, 193  tubes

E-26

- 1 - K36 water cooler exchanger, 7.9 square feet

K-36

- 1 - bottom seal flush lubricator

P-7S

- BSC/MSC/TSC unit pumpout pump (steam)

E-4C

- 1 - crude bottoms exchanger, 490 tubes, 3,912 square feet

E-6

- 1 - BSC exchanger, bottom side cut, 15” diameter x 20’ long, 436 square  feet

E-21

- 1 - cooling water middle side cut exchanger, 18” diameter x 20’ long, 
663 square feet

‘E-3 A/B

- 2 - cooling water overhead exchangers, 1,879 square feet

E-1

- 1 - crude overhead exchanger, 38” diameter x 19’ long



--------------------------------------------------------------------------------

Cooling Water Distribution, to include:

E-30

- 1 - cooling tower

P-127A

- 1 - vertical turbine pump, Peerless, 1,400 gpm

P-127S

- 1 - pump, steam turbine, 750 gpm

Caustic System, c/o:

T-317

- 1 - caustic tank, 242 bbl, 10’ diameter x 17’-6” high, electric heat  trace

P-44/44A

- 2 - caustic water pumps, Neptune, 1/2 HP

P-83/86/87

- 3 - chemical pumps, Milton Roy

16” Cargo Line, to include:

P-71/72

- 2 - flux marine loading pumps, 3,500 gpm, 200 HP

P-250

- 1 - pump, size 10 x 8, 900 gpm, 75 HP

T-105

- 1 - boscan/crude tank, 147,500 bbl, internal floating roof, steam heated, 144’ 
diameter x

48’ high

T-95

- 1 - overhead tank, internal floating roof, 399,000 gallon, 48’ diameter x 30’ 
high

T-113

- 1 - naphtha tank, internal floating roof, 15,900 bbl, 60’ diameter x 32’ high

T-114

- 1 - naphtha tank, internal floating roof, 15,060 bbl, 52’ diameter x 40’ high

P-221

- 1 - pump, size 10 x 8, 3,100 gpm, 50 HP

P-10

- 1 - pump, size 1 x 2 x 10, 125 gpm, 15 HP



--------------------------------------------------------------------------------

VGO Storage Tanks, to include:

T-67

- 1 - paving tank, fixed roof, 79,429 bbl, 120’ diameter x 40’ high

T-74

- 1 - VGO tank, fixed roof, 52,000 bbl, steam heated, 96’ diameter x 40’  high

T-93

- 1 - VGO tank, 70,000 bbl, steam heated, 122’ diameter x 40’ high

P-244

- 1 - pump, Blackmer, 700 gpm, 40 HP

P-69A

- 1 - pump, size 10 x 12 x 18, 4,000 gpm, 300 HP

P-408

- 1 - pump, size 4 x 3 x 13, 600 gpm, 50 HP

P-244S

- 1 - pump, size 12 x 10 x 18, steam driven

P-244 A/B

- 2 - pumps, size 8 x 8, 700 gpm, 40 HP

Tank Trim

T-66/129/130

- 3 - tanks, fixed roof, 80,000 bbl, 120’ diameter x 40’ high, steam heated

T-128

- 1 - tank, fixed roof, 55,000 bbl, 100’ diameter x 40’ high, steam heated

T-70

- 1 - asphalt tank, fixed roof, 8,500 bbl, 39’ diameter x 48’-6” high, 
steam heated



--------------------------------------------------------------------------------

Emulsions

T-178

- 1 - emulsions tank, fixed roof, 718 bbl, hot water heated

T-173

- 1 - emulsions tank, fixed roof, 3,280 bbl, hot water heated

T-174

- 1 - emulsions tank, fixed roof, 3,240 bbl, hot water heated

T-182

- 1 - emulsions tank, fixed roof, 5,290 bbl, hot water heated

T-183

- 1 - emulsions tank, fixed roof, 5,290 bbl, hot water heated

T-184

- 1 - emulsions tank, fixed roof, 5,290 bbl, hot water heated

T-185

- 1 - emulsions tank, fixed roof, 5,300 bbl, hot water heated

T-202 - 1 - butanol tank, fixed roof, 11,700 gallon, steam heated

T-213

- 1 - emulsions tank, fixed roof, 12,845 gallon, hot water heated

T-208

- 1 - indulin tank, fixed roof, 11,600 gallon, steam heated

- 1 - West mill, cationic

E-24/25

- 2 - cationic exchangers, 300° design temperature

‘P-74

- 1 - pump, Peerless, 3X3-13, 200 gpm, 20 HP

P-74A

- 1 - pump, Worthington, 4X3-13, 500 gpm, 50 HP

P-57

- 1 - pump, Worthington, 4X3-13, 250 gpm, 50 HP



--------------------------------------------------------------------------------

Indulin W-5 System, to include:

T-1

- 1 - treated water tank, 62 bbl

T-2

- 1 - treated water tank, 62 bbl

T-3

- 1 - treated water tank, 169 bbl

T-203

- 1 - emulsifier tank, fixed roof, 20,362 gallon, steam heated

T-208

- 1 - emulsifier tank, fixed roof, 11,598 gallon, steam heated

T-210

- 1 - emulsifier tank, fixed roof, 41,455 gallon, steam heated

310A/311B

- 2 - blunger tanks, 19 bbl, treated water

T-202

- 1 - butanol storage tank, fixed roof, 11,691 gallon, steam heated, with mixer

T-213

- 1 - butanol storage tank, fixed roof, 11,691 gallon, steam heated, with mixer

P-515

- 1 - pump, Standard, 2 HP, 20 gpm

AA-27

T-208

- 1 - indulin tank, fixed roof, 11,600 gallon, steam heated, with mixer

T-310, T-311

- 2 - treated water tanks, 19 bbl

P-501

- 1 - pump, IMO mdl CE3, 6 gpm



--------------------------------------------------------------------------------

Hot Oil System, to include:

T-308

- 1 - heat transfer oil tank, 72 bbl, fixed roof, steam heated

T-314

- 1 - neutral oil tank

P-21/21A

- 2 - hot oil pumps

P-52

- 1 - heat transfer oil pump

E-9, E-9A, E-10

- 3 - exchangers

T-157/158

- 2 - flux tanks, fixed roof, 1,052 bbl, hot oil

T-166

- 1 - tank (out of service), 910 bbl, fixed roof, hot oil

T-168

- 1 - paving tank, fixed roof, 910 bbl, hot oil

T-162

- 1 - waste water/slop tank, with:

2 - sumps, sump pumps

3 - centrifugal pumps

Antistrip

T-300

- 1 - paving additive tank, 10,000 gallon, fixed roof, steam heated

P-48

- 1 - pump



--------------------------------------------------------------------------------

Emulsions Cooling Tower

E-32

- 1 - cooling tower

P-58

- 1 - pump, 500 gpm

E-24/25

- 2 - cationic coolers

E-5/5A

- 2 - anionic coolers

E-26

- 1 - cooling water exchanger, K-36

P-103 A/B

- 2 - bottoms pumps

, 1 - 60 HP

, 1 - 100 HP

Crude Storage and Charge Stock

P-71/72

- 2 - pumps, size 12 x 10, 200 HP, 1,500 gpm

E-31

- 1 - circulating heater, BAC, mdl VTL 13MCX

T-106

- 1 - crude tank, external floating roof, 147,500 bbl, steam heated

T-120

- 1 - kerosene tank, external floating roof, 4,500 bbl

P-105A

- 1 - rotor pump, GE, 3 HP, 12 gpm

Yrd-251800 Sf Of Concrete Paving

Yrd-600 Lf Rail Spur, W/Ballast

Yrd-2,760 Lf Contain Wall, Comp Gravel

Yrd-1,440 Lf Contain Wall, Concrete

Yrd-5,000 Lf Chain Link Fence W/ 3 Electric Gates

Yrd-Sewers & Drains 4,770 Lf

Yrd-2,000 Lf City Water Piping & Valves

Willbridge Mechanical Seals for Hot Oil Pumps

Willbridge Electrical

Low Temperature Circulating Bath

Install New PPA Totes

Willbridge Security upgrades & access control



--------------------------------------------------------------------------------

Railcar Unloading Pump

Lab - Anton Par DSR

Rail Expansion - Willbridge

Replace Batch Air Still #3

Bio-Scanners

Sartorius 3700g Scale - #80702627

Sartorius 3900g Scale - #80701409

Sartorius 7500g Scale - #40903831

Truck scale, Toledo, 70’ deck, 120,000# capacity, with digital printer



--------------------------------------------------------------------------------

EXHIBIT B

GUARANTY OF LEASE

In consideration of that certain Lease (the “Lease”) between LCP OREGON
HOLDINGS, LLC, a Delaware limited liability company (“Lessor”), and ARC
TERMINALS HOLDINGS LLC, a Delaware limited liability company (“Lessee”) dated
January 21, 2014, and in consideration of other good and valuable consideration
the receipt and sufficiency of which are hereby acknowledged, and to induce
Lessor to enter into said Lease, the undersigned, ARC LOGISTICS PARTNERS LP, a
Delaware limited partnership (“Guarantor”) hereby executed and delivers this
Guaranty of Lease (this “Guaranty”) and hereby covenants and agrees as follows:

1. Guarantor hereby irrevocably, unconditionally and absolutely guarantees to
Lessor the prompt and full payment of rent and all other sums due to Lessor
under said Lease and the prompt and complete performance of all covenants
contained in said Lease on the Lessee’s (and any successors and assigns of
Lessee) part to be performed (the “Obligations”). Guarantor hereby agrees that
if pursuant to any order of a bankruptcy court Lessor is required to refund,
disgorge or repay any amounts paid to Lessor due to, inter alia, the legal
theory of preference, an amount equal to such funds refunded, disgorged or
repaid shall be included in Guarantor’s obligations to Lessor and Guarantor
shall be responsible for the payment of any such amount to Lessor. Guarantor
agrees to indemnify and hold Lessor harmless from any loss, costs or damages
arising out of Lessee’s failure to pay the aforesaid rent and other sums and/or
the Lessee’s failure to perform any of the aforesaid covenants. This Guaranty is
an unconditional guarantee of payment and performance and not of collection.

2. Guarantor agrees that its obligations hereunder shall not be released or
discharged, in whole or in part, or otherwise affected by (a) the failure or
delay on the part of the Lessor to assert any claim or demand or to enforce any
right or remedy against Lessee; (b) any change in the time, place or manner of
payment of the Obligations or any rescission, waiver, compromise, consolidation
or other amendment to or modification of any of the terms or provisions of the
Lease made in accordance with the terms thereof; (c) the addition, substitution
or release of any Person now or hereafter liable with respect to the Obligations
or otherwise interested in the transactions contemplated by the Lease; (d) any
change in the structure or ownership of Lessee or any other Person now or
hereafter liable with respect to the Obligations or otherwise interested in the
transactions contemplated by the Lease; (e) any insolvency, bankruptcy,
reorganization or other similar proceeding affecting Lessee or any other Person
now or hereafter liable with respect to the Obligations or otherwise interested
in the transactions contemplated by the Lease; (f) the existence of any claim,
set-off or other right which the Guarantor may have at any time against Lessee
or the Lessor, whether in connection with the Obligations or otherwise. The
Guarantor acknowledges that it will receive substantial direct and indirect
benefits from the transactions contemplated by the Lease and that this Guaranty,
including specifically the waivers set forth in this Guaranty, is knowingly made
in contemplation of such benefits.



--------------------------------------------------------------------------------

3. Guarantor agrees that its obligations hereunder are primary and agrees that
this Guaranty may be enforced by Lessor without first resorting to or exhausting
any other remedy, security or collateral; provided, however, that nothing herein
contained shall prevent Lessor from suing on the aforesaid obligations with or
without making the Guarantor a party to the suit or exercising any other rights
under said Lease, and if such suit or any other remedy is availed of only the
net proceeds therefrom, after deduction of all charges and expenses of every
kind and nature whatsoever, shall be applied in reduction of the amount due on
the aforesaid obligations. No action brought under this Guaranty and no recovery
in pursuance thereof shall be a bar or defense to any further action which may
be brought under this Guaranty by reason of any further default(s) hereunder or
in the performance and observance of the terms, covenants and conditions of said
Lease. Guarantor hereby submits to personal jurisdiction in the state where the
Leased Property (as that term is defined in the Lease) is located for the
enforcement of this Guaranty, and waives any and all personal rights under the
laws of any state to object to jurisdiction within the state where the Leased
Property is located for the purposes of litigation to enforce this Guaranty. In
the event such litigation is commenced, Guarantor agrees that service of process
may be made and personal jurisdiction over Guarantor obtained by serving a copy
of the summons and complaint upon the Secretary of State of the state where the
Leased Property is located, who is hereby appointed Guarantor’s agent for
service of process. With respect to any litigation arising out of said Lease
and/or this Guaranty of Lease, Guarantor hereby expressly waives the right to a
trial by jury and the right to file any countersuit or cross-claim against
Lessor.

4. Guarantor agrees that the Guarantor’s obligation to make payment in
accordance with the terms of this Guaranty shall not be impaired, modified,
changed, released or limited in any manner whatsoever by any impairment,
modification, change, release or limitation of the liability of Lessee or its
estate in bankruptcy (including without limitation any rejection of the Lease by
Lessee or by any trustee or receiver in bankruptcy) resulting from the operation
of any present or future provision of the National Bankruptcy Act, other similar
statute, or from the decision of any court. The liability of Guarantor shall not
be affected by any repossession of the Leased Property by Lessor.

5. Guarantor hereby represents and warrants that:

(a) it has all requisite power and authority to execute, deliver and perform
this Guaranty and the execution, delivery and performance of this Guaranty have
been duly and validly authorized by all necessary action, and does not violate
or contravene any provision of the Guarantor’s partnership agreement or similar
organizational document, any material contract to which Guarantor is a party or
any applicable law, regulation, rule, decree, order, judgment or contractual
restriction binding on the Guarantor or its assets;

(b) all consents, approvals, authorizations, permits of, filings with and
notifications to, any governmental authority necessary for the due execution,
delivery and performance of this Guaranty by the Guarantor have been obtained or
made and all conditions thereof have been duly complied with, and no other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required in connection with the execution, delivery or
performance of this Guaranty;



--------------------------------------------------------------------------------

(c) this Guaranty constitutes a legal, valid and binding obligation of the
Guarantor enforceable against the Guarantor in accordance with its terms; and

(d) the Guarantor has the financial capacity to pay and perform its obligations
under this Guaranty, and all funds necessary for the Guarantor to fulfill its
obligations under this Guaranty shall be available to the Guarantor (or its
assignees pursuant to Section 8 hereof) for so long as this Guaranty shall
remain in effect in accordance with Section 6 hereof.

6. This Guaranty may not be revoked or terminated and shall remain in full force
and effect and shall be binding on the Guarantor until all the Obligations have
been paid in full or otherwise satisfied, in the sole, absolute and unreviewable
discretion of Lessor.

7. Guarantor agrees that in the event this Guaranty is placed in the hands of an
attorney for enforcement, Guarantor shall reimburse Lessor for all expenses
incurred, including expenses and reasonable attorney’s fees incurred through the
trial courts and all appeals.

8. Guarantor agrees that this Guaranty shall inure to the benefit of and may be
enforced by Lessor, its successors and assigns and any mortgagee(s) of the
Leased Property, and shall be binding and enforceable against the Guarantor and
the Guarantor’s legal representatives, successors and assigns.

9. Capitalized terms used, but not defined, herein shall have the meaning
ascribed thereto in the Lease.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be executed and
delivered as of the date first written above by its officer thereunto duly
authorized.

 

ADDRESS:

 

3000 Research Forest Drive, Suite 250

The Woodlands, TX 77381

   

GUARANTOR:

 

ARC LOGISTICS PARTNERS LP,

a Delaware limited partnership

 

By Arc Logistics GP LLC,

its General Partner

 

By:                                                                   
                                        

Print Name: Bradley K. Oswald

Its: Chief Financial Officer

    DATE: January 21, 2014

[Signature Page – Guaranty of Lease]



--------------------------------------------------------------------------------

EXHIBIT C

RECORDED AT REQUEST OF:

RETURN RECORDED DOCUMENT TO:

Husch Blackwell, LLP

4801 Main Street, Suite 1000

Kansas City, Missouri 64112

Attn: David A. Fenley

 

 

(Top 3 inches reserved for recording data)

MEMORANDUM OF LEASE

THIS MEMORANDUM OF LEASE (this “Memorandum”), dated as of the 21st day of
January, 2014, is executed and delivered by LCP OREGON HOLDINGS, LLC, a Delaware
limited liability company with a principal office located at 4200 W. 115th
Street, Suite 210, Leawood, KS 66211 (“Lessor”), and ARC TERMINALS HOLDINGS LLC,
a Delaware limited liability company with a principal office located at 3000
Research Forest Drive, Suite 250, The Woodlands, Texas 77381 (“Lessee”).
Capitalized terms not otherwise defined herein shall have the meaning given to
such terms in the Lease (as defined in Section 1 below).

WITNESSETH:

1. LEASE. Lessor has leased and hereby leases to Lessee, and Lessee has leased
and hereby leases from Lessor, upon and subject to the terms contained in that
certain Lease dated January 21, 2014 by and between Lessor and Lessee (as may be
amended, the “Lease”), that certain property that is set forth and described on
Exhibit “A” attached hereto and incorporated herein by reference.

2. TERM. The “Commencement Date” under the Lease shall be January 21, 2014. The
term of the Lease (the “Lease Term”) shall commence on the Commencement Date,
and shall end on the last day of the 180th full calendar month thereafter,
subject to a right, on the part of the Lessee, to extend the Lease Term for
consecutive periods of five (5) years each, provided that the maximum aggregate
Lease Term may not exceed ninety nine (99) years.

3. PURPOSE. The sole purpose of this instrument is to give notice of the Lease
and all of its terms, covenants and conditions to the same extent as if the
Lease were fully set forth herein. In the event of any conflict between the
terms of this Memorandum and the terms of the Lease, the terms of the Lease
shall control and govern. All covenants and agreements of this Memorandum and
the Lease shall run with the land until such time as the Lease is terminated. A
full and complete copy of the Lease is on file at the offices of Lessor and
Lessee.



--------------------------------------------------------------------------------

4. COUNTERPARTS. This Memorandum may be executed in one or more counterparts,
any one or all of which shall constitute one and the same instrument.

(Signatures and acknowledgements on following pages)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lessor has executed this Memorandum as of the day and year
first above written.

 

LESSOR:

 

LCP Oregon Holdings, LLC, Delaware

limited liability company

By:  

                                                                    
                           

David J. Schulte, President

 

STATE OF     )     ) SS:

COUNTY OF

    )

On             , 2014, before me, a Notary Public, duly commissioned, qualified,
and acting within and for the State and County aforesaid, appeared in person,
David J. Schulte, to me personally well-known who stated that as of the date of
the Memorandum he is the President of LCP Oregon Holdings, LLC, Delaware limited
liability company, and that he is duly authorized to execute the foregoing
instrument for and in the name and behalf of said limited liability company and
further stated and acknowledged that he has so signed, executed and delivered
said foregoing instrument for the consideration, uses and purposes therein
mentioned and set forth.

Witness my hand and Notarial Seal, this             day of             , 2014.

 

   

 

    Notary Public – Signature    

 

    Notary Public – Printed My Commission Expires:     My County of Residence:

 

   

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lessee has executed this Memorandum as of the day and year
first above written.

 

LESSEE:

 

Arc Terminals Holdings LLC, a Delaware

limited liability company

By:                                        
                                                    

Name:

Title:

 

 

STATE OF     )     ) SS:

COUNTY OF

    )

On             , 2014, before me, a Notary Public, duly commissioned, qualified,
and acting within and for the State and County aforesaid, appeared in person,
            , to me personally well-known who stated that he/she is the
            of Arc Terminals Holdings LLC, a Delaware limited liability company,
and that he/she is duly authorized to execute the foregoing instrument for and
in the name and behalf of said limited liability company and further stated and
acknowledged that he/she has so signed, executed and delivered said foregoing
instrument for the consideration, uses and purposes therein mentioned and set
forth.

Witness my hand and Notarial Seal, this              day of             , 2014.

 

   

 

    Notary Public – Signature    

 

    Notary Public – Printed My Commission Expires:     My County of Residence:

 

   

 



--------------------------------------------------------------------------------

EXHIBIT “A”

Description of Leased Property

[The legal descriptions contained in this exhibit shall be replaced with the
legal descriptions contained in the Chicago Title Company of Oregon Owner’s
Policy to be issued pursuant to Order No. 472513513379TO-CTOR in conjunction
with LCP Oregon Holdings, LLC’s purchase of the Willbridge Facility.]



--------------------------------------------------------------------------------

EXHIBIT D

SERVICES AGREEMENT

THIS SERVICES AGREEMENT (the “Agreement”) is dated effective as of             
(the “Effective Date”) and is made and entered into by and between ARC TERMINALS
HOLDINGS LLC, a Delaware limited liability company (“Services Provider”) and LCP
OREGON HOLDINGS, LLC, a Delaware limited liability company (“Owner”). Services
Provider and Owner are referred to herein, collectively, as the “Parties” and,
individually, as a “Party”.

PRELIMINARY STATEMENTS

WHEREAS, Owner owns a petroleum products terminal system that consists of the
Land, Terminal System and the Improvement (each as hereinafter defined and
collectively the “Terminal Facility”); and

WHEREAS, Owner wishes to engage Services Provider to perform the Services (as
defined below), and Services Provider wishes to perform such Services for Owner,
all on the terms and subject to the conditions set forth in this Agreement,

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged and
confessed, the Parties to this Agreement do hereby agree as follows:

1. Defined Terms and Exhibits.

(a) For all purposes of this Agreement, except as may be expressly set forth
herein or unless the context clearly indicates a contrary intent, the following
terms have the following definitions:

“Affiliate” means, with respect to any Person, any other Person who, directly or
indirectly, Controls or is controlled by or is under common Control with such
first Person.

“Applicable Laws” means statutes (including regulations enacted thereunder),
judgments and orders of courts of competent jurisdiction, regulations and orders
issued by Governmental Authorities, and Regulatory Approvals that are, in each
case, applicable to the ownership, construction, operation, maintenance, or use
of the Terminal Facility.

“Bankruptcy Event” means:

(a) the commencement of an involuntary proceeding or the filing of an
involuntary petition seeking: (i) liquidation, reorganization or other relief in
respect of a Party or its debts or a substantial part of its assets under any
bankruptcy, insolvency, receivership or similar law now or later in effect; or
(ii) the appointment of a receiver, custodian or similar official for a Party or
for a substantial part of its assets and, in either case, such proceeding or
petition continues undismissed for ninety (90) days or an order or decree
approving or ordering any of the foregoing shall be entered; or



--------------------------------------------------------------------------------

(b) a Party shall: (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any bankruptcy,
insolvency, receivership, or similar law now or later in effect; (ii) apply for
or consent to the appointment of a receiver, custodian or similar official for
such Party or a substantial part of its assets; (iii) file an answer admitting
the material allegations of a proceeding or petition described in clause (a) of
this definition; (iv) make an assignment or any general arrangement for the
benefit of its creditors; or (v) take any action for the purpose of effecting
any of the foregoing; or

(c) a Party shall become unable, admit in writing its inability to pay, or fail
generally to pay its debts or other obligations as they become due.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in Portland, Oregon, are authorized or required by law to
remain closed.

“Control” and “controlled by” and “under common control with” each means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person.

“Good Condition and Repair” means condition and repair that a reasonably prudent
operator would maintain for a petroleum products terminal facility of similar
size, nature, use, age and location as the Terminal Facility.

“Governmental Authority” means any court, tribunal, arbitrator, authority,
agency, commission, official, or other instrumentality of the United States, or
any state or political subdivision thereof administering, regulating, or having
or asserting jurisdiction over the Terminal Facility.

“Improvements” means the improvements described on Exhibit A.

“Land” means that certain real property set forth and described on Exhibit B
attached hereto and incorporated herein by reference.

“Regulatory Approvals” means the permits, licenses, approvals, and
authorizations required to be obtained from any Governmental Authority in
connection with the ownership, operation, use or maintenance of the Terminal
Facility.

“Services” means the operation of the Terminal Facility and includes the
services set forth in Exhibit C to this Agreement.

“Terminal Facility” has the meaning set forth in the Preliminary Statements of
this Agreement.

 

2



--------------------------------------------------------------------------------

“Terminal System” means generally, facilities located on the Land and that are
depicted on the map attached as Exhibit D as it exists as of the Effective Date
and as it may be subsequently modified.

(b) Exhibits. The following exhibits are attached to and hereby incorporated
into this Agreement:

 

Exhibit A    Improvements Exhibit B    Description of Land Exhibit C   
Description of Services Exhibit D    Map of Terminal Facilities

If there is a conflict between an exhibit and any provision of the main body of
this Agreement, the provision of the main body of this Agreement shall prevail.

2. Provision of Services. During the Initial Term of this Agreement (as defined
Section 4(b) below), Services Provider shall provide the Services, or may engage
such other persons to participate in providing the Services as Services Provider
reasonably deems necessary or appropriate. If Owner reasonably objects to any of
such other persons participating in providing the Services, Owner and Services
Provider shall negotiate in good faith to identify persons to participate in
providing the Services that are satisfactory to both Owner and Services
Provider. No such subcontract shall relieve Services Provider of any of its
obligations to Owner under this Agreement.

3. Standard of Care.

(a) Standard of Performance. Services Provider shall provide the Services in a
prudent and good and workmanlike manner, in accordance with accepted industry
practice and in compliance with Applicable Laws. Services Provider covenants to
use commercially reasonable efforts to maintain the Terminal Facility in Good
Condition and Repair and, in accordance with industry practices, protect against
damage to the Terminal Facility. Owner recognizes Services Provider is not
performing the Services on an exclusive basis and that the Services will be
provided along with and in the same manner as shared services provided
internally within Services Provider’s corporate group. Services Provider has no
obligation to change or improve the Services from those available with respect
to the Terminal Facility during the period prior to the Effective Date.

(b) Procurement Matters. Services Provider may and is hereby authorized to enter
into and act on Owner’s behalf in connection with any agreement necessary to
gather, collect and deliver for sale or transport, various petroleum products in
the Terminal Facility. If Services Provider arranges for contracts with third
parties for goods and services in connection with providing the Services,
Services Provider shall use commercially reasonable efforts to obtain such goods
and services at rates competitive with rates generally available in the area in
which such services or materials are to be furnished.

(c) No Liens. Services Provider shall not permit any liens, encumbrances or
charges upon or against the Terminal Facility resulting from the provision of
Services or materials under this Agreement except for liens existing prior to
the Effective Date hereof, liens arising by operation of law in the ordinary
course of business securing amounts not past due and liens arising if Owner
fails to pay the Services Provider for Services as required in this Agreement.

 

3



--------------------------------------------------------------------------------

(d) Insurance. During the term of this Agreement, each Party shall obtain and
maintain liability insurance of the type customary for the industry, in
commercially reasonable amounts, and each Party shall cause the other Party to
be named as an additional insured on such insurance certifiates.

(e) Independent Contractor. In performing the Services hereunder, Services
Provider shall be considered to be an independent contractor, and in no event
shall any Party hereto be deemed a partner, co-venturer or agent of another
Party hereto. Services Provider has exclusive authority to control and direct
the specific means, method and manner of performance of the details of the
Services to be provided hereunder, subject to the right of Owner to direct
Services Provider with respect to the ends to be accomplished.

(f) Force Majeure. Services Provider shall not be liable for any expense, loss
or damage arising out of any interruption of Services or delay or failure to
perform under this Agreement that is due to acts of God, acts of a public enemy,
acts of terrorism, acts of a nation or any state, territory, province or other
political division thereof, fires, floods, epidemics, riots, theft, quarantine
restrictions, freight embargoes or other similar causes beyond the reasonable
control of Services Provider. In any such event, Services Provider’s obligations
hereunder shall be postponed for such time as its performance is suspended or
delayed on account thereof.

4. Other Terms and Conditions.

(a) Fee for Services; Reimbursement.

(1) On or before the 15th day after the end of each calendar month during the
Initial Term hereof, as defined Section 4(b) below, Services Provider shall
deliver to Owner an invoice for the costs and expenses described in
Section 4(a)(2) below relating to such calendar month. Upon request, Services
Provider shall also provide Owner reasonably detailed documentation to support
such costs and expenses.

(2) On or before the 30th day after receipt of such invoice, Owner shall pay the
Services Provider, with respect to any Services provided by the Services
Provider during the calendar month covered by such invoice, an amount equal to
the sum of:

(A) the costs and expenses reasonably incurred by the Services Provider that are
solely and directly attributable to Owner, including costs for engaging third
parties such as contractors, sub-contractors, materialmen, consultants,
attorneys and accountants; and

(B) [$             ], which amount the Parties agree is equal to the fair market
fee for the provision of the Services.

(b) Term; Early Termination.

 

4



--------------------------------------------------------------------------------

(1) The initial term hereof (the “Initial Term”) shall commence on the Effective
Date and shall terminate on the second anniversary of the Effective Date.

(2) Owner shall provide Services Provider at least sixty (60) days prior written
notice in the event Owner intends to sell, assign, transfer, lease or otherwise
dispose of all or any portion of the Terminal Facility (a “Disposition”) prior
to the end of the Initial Term of this Agreement. Services Provider, in its sole
discretion, upon written notice to Owner, may terminate this Agreement at any
time effective upon the effective date of such Disposition or any time
thereafter.

(3) In addition, without limiting the foregoing,

(A) If there is any involuntary transfer of all or any portion of Owner’s
interest in the Terminal Facility, Services Provider may terminate this
Agreement on not less than ten (10) days’ prior written notice to Owner.

(B) If, during the Initial Term hereof, and without Service Provider’s consent,
Owner directly or indirectly sells, conveys, transfers, exchanges, gifts,
contributes or assigns, in whole or in part, any right, title or interest in and
to the Terminal Facility to any company engaged in the terminalling, storage,
throughput and/or transloading of petroleum products, Services Provider may
terminate this Agreement on not less than ten (10) days’ prior written notice to
Owner.

(C) This Agreement may be terminated by Owner if a Bankruptcy Event occurs with
respect to Services Provider.

(D) This Agreement may be terminated by Services Provider if a Bankruptcy Event
occurs with respect to Owner.

(4) As of the termination of this Agreement, all rights and obligations of both
Parties under this Agreement shall cease except for: (A) obligations that
expressly survive termination of this Agreement, and (B) liabilities and
obligations that have accrued prior to such termination, including Owner’s
obligation to pay any amounts under Section 4(a) of this Agreement that have
accrued prior to such termination, even if such amounts have not become due and
payable at that time.

(c) Waivers and Indemnities.

(1) Warranties. EXCEPT AS EXPRESSLY HEREIN PROVIDED, THE SERVICES ARE PROVIDED
“AS IS,” “WHERE IS” AND “WITH ALL FAULTS AS TO ALL MATTERS” AND SERVICES
PROVIDER EXPRESSLY DISCLAIMS AND NEGATES ANY REPRESENTATION OR WARRANTY,
EXPRESS, IMPLIED, AT COMMON LAW, BY STATUTE OR OTHERWISE RELATING TO (A) ITS
PERFORMANCE OF THE SERVICES HEREUNDER OR (B) THE RESULTS OF THE SERVICES
PROVIDED HEREUNDER.

 

5



--------------------------------------------------------------------------------

(2) Limitation on Liability. NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY
FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL, OR INDIRECT DAMAGES OR LOSS OF
PROFITS.

(3) Limited Liability of Services Provider. Services Provider shall have no
liability under this Agreement or otherwise, and is hereby released from any
liability, to Owner, and its Affiliates, and its and their directors, officers,
employees, and representatives (collectively, the “Owner Group”) for any and all
claims, damages, losses, costs, expenses and liabilities (collectively,
“Released Claims”) arising out of or resulting from any act or omission of
Services Provider, or its Affiliates or its or their directors, officers,
employees, and representatives (collectively, the “Services Provider Group”) in
the performance or failure to perform under this Agreement; provided however the
foregoing limitations shall not apply to any claims, damages, losses, costs,
expenses and liabilities to the extent caused by the gross negligence or willful
misconduct of any member of the Services Provider Group.

(4) Service Provider’s Indemnification. Services Provider hereby agrees to
defend, indemnify and hold each member of the Owner, its Affiliates, and its and
their directors, officers, employees, and representatives (collectively, “Owner
Group”) harmless from any and all claims, damages, losses, costs, expenses and
liabilities incurred by such member in connection with the Services, to the
extent arising out of or resulting from the gross negligence or willful
misconduct of any member of Services Provider Group, but only to the extent not
arising out of or resulting from the gross negligence or willful misconduct of
any member of the Owner Group.

(5) Owner’s Indemnification. Owner hereby agrees to defend, indemnify and hold
each member of the Services Provider Group harmless from any and all claims,
damages, losses, costs, expenses and liabilities incurred by any such member
arising out of or resulting from the gross negligence or willful misconduct of
any member of the Owner Group in connection with the Services or the Terminal
Facility, but only to the extent not arising out of or resulting from the gross
negligence or willful misconduct of any member of the Services Provider Group.

(6) Notice of Claim. Each Party shall notify the other Party as quickly as
possible of any claim, demand, or suit that may be presented to or served upon
it for which it desires to be defended or indemnified as set forth in this
Agreement.

(7) Regarding Release, Defense, Indemnification and Hold Harmless Obligations.

(A) It is the intention of the Parties that the release, defense, indemnity and
hold harmless obligations provided for in this Agreement apply without regard to
any conflicting rules of liability under any applicable law or regulation.

(B) THE RELEASE, DEFENSE, INDEMNIFICATION, HOLD HARMLESS AND SIMILAR PROVISIONS
IN THIS AGREEMENT SHALL APPLY WHETHER OR NOT THE LOSSES IN QUESTION AROSE SOLELY
OR IN PART FROM THE ACTIVE, PASSIVE OR CONCURRENT NEGLIGENCE,

 

6



--------------------------------------------------------------------------------

STRICT LIABILITY OR OTHER FAULT OF ANY INDEMNIFIED PARTY. OWNER AND SERVICES
PROVIDER ACKNOWLEDGE THIS STATEMENT IS CONSPICUOUS AND AGREE THAT IT IS INTENDED
TO COMPLY WITH AND DOES COMPLY WITH THE EXPRESS NEGLIGENCE RULE.

(d) Notices.

(1) All notices, reports, bills, invoices, and other correspondence required or
made necessary under this Agreement (“Notices”) shall be determined to have been
properly served if and when delivered in person or sent by nationally recognized
courier within the time required to the addresses hereinafter listed:

SERVICES PROVIDER:

Arc Terminals Holdings LLC

3000 Research Forest Drive

Suite 250

The Woodlands, TX 77381

Attn: Mark Feldman, Corporate Controller

With a copy to:

Louis S. Southworth II and

Elizabeth Osenton Lord

Jackson Kelly PLLC

500 Lee Street E., Suite 1600

Charleston, WV 25301

OWNER:

LCP Oregon Holdings, LLC

4200 W. 115th Street, Suite 210

Leawood, KS 66211

Attn: Mr. Rick Green

With a copy to:

David A. Fenley

Husch Blackwell LLP

4801 Main, Suite 1000

Kansas City, Missouri 64112

(2) Unless otherwise provided herein, the Notice shall be deemed to have been
received by the addressee as follows: (a) if a Notice is delivered in person, or
sent by overnight courier, upon receipt by the addressee or delivery to the
address of the addressee; and (b) if the addressee rejects or otherwise refuses
to accept the Notice, or if the Notice cannot be delivered because of a change
in address for which no notice was given, then upon the rejection, refusal, or
inability to deliver the Notice.

 

7



--------------------------------------------------------------------------------

(3) If any Notice is received after 5:00 p.m. on a Business Day where the
addressee is located, or on a day that is not a Business Day where the addressee
is located, then the Notice is deemed received at 9:00 a.m. local time on the
next business day where the addressee is located.

(e) Relationship of the Parties. Nothing herein shall be construed to create a
partnership or joint venture or give rise to any fiduciary or similar
relationship of any kind.

(f) Amendment or Modification. This Agreement may be amended, restated or
modified from time to time only by the written agreement of the Parties.

(g) Construction. References to Sections and Exhibits in this Agreement refer to
Sections of and Exhibits attached to this Agreement. All Exhibits shall be
deemed incorporated into and a part of this Agreement. The terms “include,”
“includes,” “including” and words of like import shall be deemed to be followed
by the words “without limitation.” The headings on the Sections herein are for
reference purposes only, and shall not affect the meaning or interpretation of
this Agreement.

(h) Choice of Law; Submission to Jurisdiction. This Agreement shall be subject
to and governed by the laws of the State of Oregon, excluding any
conflicts-of-law rule or principle that might refer the construction or
interpretation of this Agreement to the laws of another state. The Parties
hereby irrevocably consent to the exclusive jurisdiction of the courts of the
State of Oregon in and for Multnomah County and the United States District Court
for the District of Oregon in connection with any litigation arising out of this
Agreement or any of the transactions contemplated hereby. All disputes between
the Parties shall have jurisdiction and venue only in the courts of the State of
Oregon in and for Multnomah County and the United States District Court for the
District of Oregon. Each Party hereby waives any objection it may have
pertaining to improper venue or forum non-conveniens to the conduct of any
proceeding in the foregoing courts. Each Party agrees that any and all process
directed to it in any such proceeding may be served upon it outside of the State
of Oregon with the same force and effect as if such service had been made within
the State of Oregon.

(i) Further Assurances. In connection with this Agreement and all transactions
contemplated by this Agreement, each Party agrees to execute and deliver such
additional documents and instruments and to perform such additional acts as may
be necessary or appropriate to effectuate, carry out and perform all of the
terms, provisions and conditions of this Agreement and all such transactions.

(j) Assignment. This Agreement may not be assigned by any Party without the
prior written consent of the other Party, such consent not to be unreasonably
withheld. This Agreement shall be binding upon and shall inure to the benefit of
the Parties and their respective successors and permitted assigns.

(k) No Third-Party Beneficiaries. Nothing in this Agreement provides any benefit
to any third party or entitles any third party to any claim, cause of action,
remedy or right of any kind, it being the intent of the Parties that this
Agreement shall not be construed as a third-party beneficiary contract.

 

8



--------------------------------------------------------------------------------

(l) Effect of Waiver or Consent. No waiver or consent, express or implied, by
any Party of or to any breach or default by any Party in the performance by such
Person of its obligations hereunder shall be deemed or construed to be a consent
or waiver of or to any other breach or default in the performance by such Party
of the same or any other obligations of such Party hereunder. Failure on the
part of a Party to complain of any act of any Party or to declare any Party in
default, irrespective of how long such failure continues, shall not constitute a
waiver by such Party of its rights hereunder until the applicable statute of
limitations period has run.

(m) Severability. If any provision hereof or the application thereof to any
Party or circumstance shall be held invalid or unenforceable to any extent, the
remainder of this Agreement and the application of such provision to other
Parties or circumstances shall not be affected thereby and shall be enforced to
the greatest extent permitted by law.

(n) Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all signatory Parties had signed the same document.
All counterparts shall be construed together and shall constitute one and the
same instrument. Delivery of an executed counterpart signature page by facsimile
(or as a PDF by email) is as effective as executing and delivering this
Agreement in the presence of the other Parties hereto.

(o) Entire Agreement. This Agreement constitutes the entire agreement of the
Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein.

(p) Laws and Regulations. Notwithstanding any provision of this Agreement to the
contrary, no Party shall be required to take any act, or fail to take any act,
under this Agreement if the effect thereof would be to cause such Party to be in
violation of any applicable law, statute, rule or regulation.

(q) No Recourse Against Officers, Directors, Managers or Employees. For the
avoidance of doubt, the provisions of this Agreement shall not give rise to any
right of recourse against any officer, director, manager or employee of Services
Provider, Owner or any of their respective Affiliates.

(r) Waiver of Jury Trial. EACH PARTY HERETO HEREBY KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
PROCEEDING BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS
AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN), OF THE PARTIES. THIS PROVISION IS A MATERIAL INDUCEMENT FOR
THE PARTIES TO ENTER INTO THIS AGREEMENT.

[SIGNATURE PAGE FOLLOWS]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed intending it to be effective as of the Effective Date set forth above.

 

SERVICES PROVIDER:

ARC TERMINALS HOLDINGS LLC, a

Delaware limited liability company

By:  

 

Name:   Title:   OWNER:  

LCP OREGON HOLDINGS, LLC, a Delaware

limited liability company

By:  

 

Name:   Title:  

 

10



--------------------------------------------------------------------------------

EXHIBIT A

TO

SERVICES AGREEMENT

*        *        *

IMPROVEMENTS



--------------------------------------------------------------------------------

EXHIBIT B

TO

SERVICES AGREEMENT

*        *        *

DESCRIPTION OF LAND



--------------------------------------------------------------------------------

EXHIBIT C

TO

SERVICES AGREEMENT

*        *        *

DESCRIPTION OF SERVICES

Below is a representative, but not exclusive, list of the services that are to
be provided by Services Provider in operation of the Terminal Facility pursuant
to this Agreement:

 

  •   Accounting;

 

  •   Administrative; o Engineering; o Environmental;

 

  •   Land Administration;

 

  •   Legal;

 

  •   Operations; and

 

  •   Regulatory Management.



--------------------------------------------------------------------------------

EXHIBIT D

TO

SERVICES AGREEMENT

*        *        *

MAP OF TERMINAL FACILITIES



--------------------------------------------------------------------------------

EXHIBIT E

Map of Terminal Facilities



--------------------------------------------------------------------------------

LOGO [g660104img1.jpg]



--------------------------------------------------------------------------------

EXHIBIT F

Legal Description of Land



--------------------------------------------------------------------------------

EXHIBIT F (continued)

 

PARCEL I:

A tract of land in the City of Portland, County of Multnomah and State of
Oregon, described as follows:

Beginning at the angle point in the line common to the Milton Doane and the
George Kittridge Donation Land Claim; thence North 31°16'10'' East 1611.96 feet
to a 2 inch iron pipe at the intersection of the Southeasterly line of N.W.
Doane Avenue and the Southwesterly line of N.W. Front Avenue, which pipe is also
described as the initial point on N. Front Street and Doane Street (see Page 29
in Book 1133, Plat Records of Multnomah County); thence South 41°41' East 699.56
feet along the Southwesterly line of N.W. Front Avenue to an iron pipe marking
the true point of beginning of the tract of land herein described; thence
continuing South 41°41' East 745.05 feet along the Southwesterly line of N.W.
Front Avenue to an iron pipe; thence South 48°19' West 593.84 feet to a 3/4 inch
iron pipe; thence North 42°06'10'' West 646.05 feet to a point which bears South
42°06'10'' East 0.20 feet from a concrete monument; thence North 31°16'10'' East
31.31 feet to a half inch iron pipe; thence North 42°06'10'' West 89.83 feet to
a 1/2 inch iron pipe; thence North 48°19' East 569.30 feet to the true point of
beginning, the above property lying in Section 19, Township 1 North, Range 1
East of the Willamette Meridian.

PARCEL II:

A tract of land in the George Kittridge Donation Land Claim in Section 18 and
19, Township 1 North, Range 1 East of the Willamette Meridian, in the City of
Portland, County of Multnomah and State of Oregon, described as follows:

Beginning at an iron pipe in the boundary line between the Milton Doane and the
George Kittridge Donation Land Claims in Section 18, Township 1 North, Range 1
East of the Willamette Meridian, set by Earl A. Marshall as the initial point of
a survey for the location of N. Front Street and Doane Street; said point being
North 31°16'10'' East, 1611.96 feet from an angle corner in the said boundary
line; thence South 41°41' East along the Westerly boundary line of said N. Front
Street, 363.75 feet to the most Easterly corner of that certain tract of land
conveyed by the Port of Portland to Union Oil Company of California, by Deed
recorded April 30, 1929 in P.S. Deed Book 1, Page 114, and the true point of
beginning; thence South 41°41' East along the said Easterly boundary line of N.
Front Street, 335.81 feet to a point; thence South 48°19' West 569.30 feet, more
or less, to the Northeasterly boundary of a tract of land conveyed by the Port
of Portland to Union OilCompany of California, by Deed recorded January 20, 1938
in the Deed Records of Multnomah County in P.S. Deed Book 433, Page 395; thence
North 42°06'10'' West 160.84 feet, more or less, to the Southeasterly boundary
of a tract of land conveyed by the Port of Portland to Union Oil Company of
California, by Deed recorded April 30, 1929 in the Deed Records of Multnomah
County in P.S. Deed Book 1 at Page 114; thence North 31°16'10'' East along the
boundary of said Union Oil Company Tract 596.69 feet, more or less, to the true
point of beginning in the Westerly boundary line of N.W. Front Avenue.

PARCEL III:

A tract of land in the City of Portland, County of Multnomah and State of
Oregon, being in Sections 18 and 19, Township 1 North, Range 1 East of the
Willamette Meridian, being described as follows:

Commencing at the angle point in the line common to the Milton Doane and the
George Kittridge Donation Land Claim; thence North 31°16'10'' East 1611.96 feet
to a brass cap being Southwesterly 0.18 feet from the right-of-way of N.W. Front
Avenue, said cap being a witness comer to the Milton Doane Donation Land Claim
line; thence continuing North 31°16'10'' East 0.18 feet to a point on the
Southwesterly right-of-way of N.W. Front Avenue; thence South 41°41'00'' East a
distance of 1444.58 feet along said Southwesterly right-of-way line to the point
of beginning of the tract herein to be



--------------------------------------------------------------------------------

EXHIBIT F (continued)

 

described; thence continuing South 41°41'00'' East a distance of 1066.51 feet;
thence South 48°19'45'' West a distance of 720.76 feet to a point on the
Northeasterly line of a tract conveyed by Multnomah County to the City of
Portland by Deed recorded in Book 702, Page 332; thence North 56°38'30'' West
along said line a distance of 1103.96 feet to a brass screw in a concrete wall;
thence North 48°19'33'' East a distance of 412.06 feet to a brass screw in a
concrete wall; thence continuing North 48°19'33'' East a distance of 593.68 feet
to the point of beginning.

PARCEL IV:

A tract of land situated in Section 19, Township 1 North, Range 1 East of the
Willamette Meridian, in the City of Portland, County of Multnomah and State of
Oregon, more particularly described as follows:

Commencing at the angle point in the line common to the Milton Doane and the
George Kittridge Donation Land Claim; thence North 31°16'10'' East 1611.96 feet
to a brass cap being Southwesterly 0.18 feet from the right-of-way of N.W. Front
Avenue, said cap being a witness corner on the Milton Doane Donation Land Claim
line; thence continuing North 31°16'10'' East 0.18 feet to a point in the
right-of-way of N.W. Front Avenue; thence South 41°41'00'' East 2511.14 feet
along the Southwesterly line of N.W. Front Avenue to the true point of beginning
of the tract of land herein to be described; thence continuing South 41°41'00''
East along said Southwesterly line a distance of 483.26 feet to the most
Northerly corner of a tract of land described in Deed to Air Reduction Sales
Co., recorded in Book 683, Page 497; thence South 48°19'33'' West along the
Northwesterly line of said Air Reduction Sales Co. Tract a distance of 591.67
feet to a point in the Northeasterly line of a tract described in Deed to the
City of Portland recorded in Book 702, Page 332; thence North 56°38'30'' West
along said line a distance of 500.23 feet; thence North 48°19'33'' East a
distance of 720.79 feet to the true point of beginning.



--------------------------------------------------------------------------------

EXHIBIT G

Form of Estoppel Certificate

                    , 20    

 

 

     

 

     

 

     

Re: Lease (the “Original Lease”) dated                 , 2014 by and between LCP
OREGON HOLDINGS, LLC, a Delaware limited partnership, as “Lessor”, and ARC
TERMINALS HOLDINGS LLC, a Delaware limited liability company, as “Lessee”,
covering the “Leased Property” defined therein (as amended, altered,
supplemented, or otherwise modified to date, the “Lease”). Each capitalized
terms used in this letter and not otherwise defined herein shall have the
meaning assigned to such term in the Lease.

Ladies and Gentlemen:

The undersigned is the current owner and holder of the rights of the [lessee]
[lessor] under the Lease and, in such capacity, hereby acknowledges the
following information with respect to the Lease:

1. The Original Lease has not been amended, altered, supplemented, or otherwise
modified except as set forth below:

 

 

 

 

2. The Lease is in full force and effect. Lessee has accepted possession of the
Leased Property [add if correct: and is presently in possession of the Leased
Property].

3. The expiration of the current Term of the Lease is             ,
            .

4. Base Rent commenced to accrue under the Lease as of the Effective Date of the
Lease and the most recent monthly payment of Base Rent due on              was
in the amount of $            . Base Rent accruing under the Lease has been paid
through             .

5. To the current Actual Knowledge of Lessee, there are no offsets or credits
against the Base Rent and/or Additional Rent payable by Lessee under the Lease
nor are there any defenses, offsets or counterclaims against the Base Rent
and/or Additional Rent payable by Lessee under the Lease except as set forth
below:

 

 

 

 



--------------------------------------------------------------------------------

6. No installment of Base Rent and/or Additional Rent payable under the Lease is
past due or has been prepaid more than three (3) months in advance.

7. To the current Actual Knowledge of Lessee, no Lessor Event of Default has
occurred and no event has occurred that, with the giving of notice or passage of
time or both, would become a Lessor Event of Default.

It is understood that this Estoppel Certificate may be given in [contemplation
of a Permitted Sale and/or Permitted Indebtedness secured by a Permitted Lessor
Lien on the Leased Property] [a Permitted Lease Assignment or Permitted Sublease
or secured or unsecured Indebtedness of Lessee] and, if so, it is intended that
this Estoppel Certificate may be relied upon by any such named [purchaser with
respect to any such Permitted Sale and/or Lessor Lender with respect to such
Permitted Indebtedness and Permitted Lessor Liens] [Permitted Lessee Transferee
and/or lender with respect to such Lessee Indebtedness]. Notwithstanding the
foregoing, nothing contained herein shall be deemed to constitute a waiver of
any of [Lessee’s] [Lessor’s] rights under the Lease.

 

LESSEE:  

ARC TERMINALS HOLDINGS LLC, a

Delaware limited liability company

By:  

 

Name:   Title:  

 

2



--------------------------------------------------------------------------------

EXHIBIT H

LEASE AGREEMENT

This LEASE AGREEMENT (this “Lease” or “Agreement”) is made as of January 21,
2014, between LCP Oregon Holdings, LLC, a Delaware limited liability company
(“Landlord”), and Paramount of Oregon, LLC, a Delaware limited liability company
(“Tenant”).

WHEREAS, Landlord recently acquired the Willbridge facility from Tenant (the
“Willbridge Facility”), and related assets and real property (the “Property”)
pursuant to the Purchase and Sale Agreement between Tenant and Landlord dated
October 17, 2013 (the “Purchase Agreement”); and

WHEREAS, pursuant to the terms of the Purchase Agreement, Landlord agreed to
lease and demise to Tenant, and Tenant agreed to lease from Landlord, certain
office space located on the Property described on Exhibit A attached hereto (the
“Leased Premises”) for nominal additional consideration, subject to the terms
and conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby covenant and agree as follows:

1. Grant of Leasehold Estate. Landlord hereby leases and demises to Tenant and
Tenant hereby leases from Landlord, all right, title and interest of Landlord in
and to the Leased Premises for the purposes hereinafter provided for the Term
(defined below). The leasehold estate shall also include a non-exclusive license
to use all such portions of the Property reasonably required for Tenant’s
ingress to and egress from the Leased Premises.

2. As Is; Condition of Leased Premises. Tenant has inspected and is familiar
with the Leased Premises and accepts the same in its “as is” condition and state
of repair as of the Commencement Date (defined below). Landlord shall not be
required to perform any work or furnish any materials in order to prepare the
Leased Premises for Tenant’s occupancy.

3. Term. The term of this Agreement (the “Term”) shall commence on January 21,
2014 (the “Commencement Date”) and shall terminate ninety (90) days after the
Commencement Date (the “Expiration Date”).

4. Rent. Tenant shall pay rent (the “Rent”) for the Leased Premises in the
amount of One and 00/100 Dollars ($1.00). The Rent shall be payable on the
Commencement Date. Except for the Rent, Tenant shall not be required to make any
other payments to Landlord for this Lease.

5. Use. The Leased Premises shall be used for office space purposes and any
ancillary uses related thereto for the conduct of Tenant’s business unrelated to
the Willbridge Facility.

6. Utilities. The Leased Premises will not be separately metered for electricity
and water utilities, and Landlord shall be responsible for utility usage
attributable to the Leased Premises. Landlord shall also be responsible for
providing restroom, janitorial and trash removal services to the Leased
Premises.

 

1



--------------------------------------------------------------------------------

7. Compliance with Laws and Regulations. Tenant shall comply with all present
and future applicable laws and regulations of all state, federal, municipal and
local governments, departments, commissions and boards and any direction of any
public officer pursuant to law (collectively “Laws”) having jurisdiction which
shall impose any obligation or duty upon Tenant with respect to its specific use
and occupancy of the Leased Premises.

8. Access. Tenant shall permit Landlord and its contractors, agents or
representatives to enter into and upon any part of the Leased Premises to
inspect and maintain the same and make repairs, as Landlord may deem reasonably
necessary, and Tenant shall not be entitled to any compensation by reason
thereof. Landlord shall not be required to give Tenant any notice prior to entry
into the Leased Premises. Except in the case of an emergency, Landlord shall not
cause or make any modifications, repairs or alterations to the Leased Premises
which may interfere with the business of Tenant without reasonable written
notice and shall cooperate with Tenant to minimize any such interference.

9. Repairs. Throughout the Term, Tenant shall take good care of the Leased
Premises and shall keep the Leased Premises in a clean and orderly manner.
During the Term, Tenant shall, at its sole expense, make all necessary repairs
and replacements to the Leased Premises and the fixtures and appurtenances
located therein to keep the Leased Premises in good working order and condition.

10. Damage and Destruction; Eminent Domain. If the Leased Premises is damaged by
fire or other casualty, or taken by any governmental entity under the power of
eminent domain, so that Tenant cannot use the Leased Premises for its intended
use, this Agreement shall, at Tenant’s election, terminate as of the date of
such damage, subject to any provisions hereof which by their terms shall survive
such termination. Landlord shall have no obligation to provide substitute
premises, or to repair or restore the Leased Premises in the event of a
casualty, although Landlord may at its election do so.

11. Indemnification. Tenant shall indemnify and hold Landlord and any partner,
manager, member, shareholder, agent, employee and director of Landlord (the
“Landlord Indemnities”) harmless from and shall defend Landlord Indemnities
against all claims made or judicial or administrative actions filed which allege
that any one of the Landlord Indemnities is liable to the claimant by reason of:
(i) any injury to or death of any person, or damage to or loss of property, or
any other thing occurring on or about any part of the Leased Premises, or in any
manner growing out of, resulting from or connected with the use, condition or
occupancy of, the Leased Premises if, in each case, caused by any negligent or
willful misconduct of Tenant or its agents, partners, contractors, employees;
and (ii) violation of or failure to observe or perform any condition, provision
or agreement of this Agreement on Tenant’s part to be observed or performed
hereunder. Landlord shall

 

2



--------------------------------------------------------------------------------

indemnify and hold Tenant and any partner, manager, member, shareholder, agent,
employee and director of Tenant (the “Tenant Indemnities”) harmless from and
shall defend Tenant Indemnities against all claims made or judicial or
administrative actions filed which allege that any one of the Tenant Indemnities
is liable to the claimant by reason of: (i) any injury to or death of any
person, or damage to or loss of property, or any other thing occurring on or
about any part of the Leased Premises, or in any manner growing out of,
resulting from or connected with the condition or operation of, the Leased
Premises if, in each case, caused by any negligent or willful misconduct of
Landlord or its agents, partners, contractors, employees; and (ii) violation of
or failure to observe or perform any condition, provision or agreement of this
Agreement on Landlord’s part to be observed or performed hereunder.

12. Assignment or Subleasing. This Lease is personal to Tenant and shall not be
assigned, nor shall Tenant sublease or otherwise permit or suffer the occupancy
of the Leased Premises by any third party.

13. Alteration. No material alterations may be made by Tenant to the Leased
Premises without first obtaining the prior written consent of Landlord, such
consent not to be unreasonably withheld, delayed or conditioned.

14. Default. This Agreement may be terminated by Landlord, without prejudice to
any other right or remedy Landlord may have wider this Agreement or at law or in
equity, upon ten (10) business days prior written notice to Tenant, if Tenant:
(i) fails to perform its obligations in accordance with the terms of this
Agreement, which failure is not cured within said ten (10) business day period
(provided that if such default is non-monetary in nature and outside of Tenant’s
reasonable control, and cannot reasonably be cured by Tenant within such ten
(10) business day period, then Tenant shall have such additional period of time
to cure such default as is reasonably necessary, so long as Tenant is diligently
proceeding to cure the same and is using all reasonable efforts to do so as soon
as reasonably practicable), or (ii) shall be dissolved or otherwise liquidated.
Notwithstanding anything to the contrary contained herein, in the event of any
default by Tenant hereunder beyond applicable cure periods, Landlord shall have
the right to terminate this Agreement or to pursue all rights and remedies
available at law and in equity.

15. Limitation of Liability. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
IN THIS AGREEMENT, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR ANY
INDIRECT, PUNITIVE, SPECIAL, CONSEQUENTIAL OR INCIDENTAL DAMAGES WHATSOEVER,
INCLUDING LOSS OF GOODWILL OR LOSS OF PROFITS.

 

3



--------------------------------------------------------------------------------

16. Notices.

(a) All notices and communications hereunder shall be in writing and signed by a
duly authorized representative of the party making the same. All notices shall
be given by personal delivery or by the United States mail, registered or
certified, return receipt requested, postage prepaid, or by a recognized
overnight carrier, addressed to the addresses set forth as follows:

If to Landlord:

LCP Oregon Holdings, LLC

Attn: President

4200 W. 115th Street, Suite 210

Leawood, KS 66211

If to Tenant:

Paramount Petroleum Corporation

12700 Park Central Drive, Suite 1600

Dallas, TX 75251 Attention: General Counsel

Notices shall be deemed effective upon receipt or when delivery is refused.

(b) Such names and addresses for the purpose of this Section 16 may be changed
by giving notice of such change in the manner herein provided for giving notice.
Unless and until such written notice is actually received, the last name and
address stated by written notice or provided herein, if no such written notice
of change has been received, shall be deemed to continue in effect for al)
purposes hereunder.

17. Waiver of Subrogation. Anything in this Agreement to the contrary
notwithstanding, Landlord and Tenant each hereby waives any and all rights of
recovery, claims, actions or causes of action against the other and such other
party’s members, officers, directors, or partners, as the case may be, and the
respective agents and employees of each of them, and Tenant hereby waives any
and all rights of recovery, claims, actions or causes of action against Landlord
and any members, officers, directors, partners, agents and employees of
Landlord, for any loss or damage that may occur to the Leased Premises or any
improvements thereto, or any personal property of such person therein or in the
Leased Premises, by reason of fire, the elements, or any other cause insured
against under valid and collectible fire and extended coverage insurance
policies, regardless of cause or origin, including negligence (except in any
case which would render this waiver void under law), to the extent that such
loss or damage is recovered under any insurance policies maintained by Landlord
or Tenant.

18. Surrender. On or before the termination of the Term, Tenant shall surrender
full and complete possession of all of the Leased Premises to Landlord in vacant
and substantially clean condition. Except as expressly provided in this
Section 18, Tenant shall not be required to restore, alter or improve the Leased
Premises, upon or in connection with, the expiration of this Agreement.

 

4



--------------------------------------------------------------------------------

19. Inability To Perform. Neither party shall be responsible for delays in the
performance of its obligations caused by events beyond that party’s reasonable
control, including, but not limited to, acts of God.

20. Miscellaneous.

(a) Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed to be an original, but all of which together will
constitute one and the same instrument.

(b) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

(c) Section Headings. The Section titles herein are for convenience only and do
not define, limit or construe the contents of such Sections.

(d) Attachments and Exhibits. All attachments and exhibits to this Agreement are
hereby made a part hereof as if fully set out herein.

(e) Severability. If any provision in this Agreement is found to be in violation
of any Law or otherwise unenforceable, all other provisions will remain
unaffected in full force and effect to the maximum extent permitted by Law.

21. No Liability. Landlord and Tenant agree that neither their respective
directors, officers, members, managers, employees, shareholders nor any of their
respective agents shall have any personal obligation hereunder, and that
Landlord and Tenant shall not seek to assert any claim or enforce any of their
rights hereunder against such directors, officers, members, managers, employees,
shareholders or agents.

22. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns, and shall not be modified except by an express written agreement signed
by duly authorized representative of both parties.

Signatures on Following Page

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

   

LANDLORD:

   

LCP OREGON HOLDINGS, LLC,

 

a Delaware limited liability company

   

 

    Name: David J. Schulte     Title: President     TENANT:    

PARAMOUNT OF OREGON, LLC,

 

a Delaware limited liability company

   

 

    Name:       Title:  

[Signature Page – Office Lease Agreement]